Exhibit 10(o)
Execution Version


AMENDED AND RESTATED


AGREEMENT AND PLAN OF MERGER


BY AND AMONG
UNIVERSAL FOREST PRODUCTS, INC.,
UFP APPLE MERGER SUB, INC.,
IDX HOLDINGS, INC.,
THE EQUITY SPONSORS (for certain limited purposes)
TERRENCE L. SCHULTZ (for certain limited purposes)
AND
ABP II SR, L.L.C.






DATED AS OF SEPTEMBER 7, 2016






























--------------------------------------------------------------------------------


Execution Version


TABLE OF CONTENTS
    
 
 
 
Page
Article I MERGER
2
 
1.1


Agreement to Merge
2
 
1.2


Effect of the Merger
2
 
1.3


Certificate of Incorporation and Bylaws
2
 
1.4


Directors and Officers
2
Article II MERGER CONSIDERATION
2
 
2.1


Purchase Price
2
 
2.2


Closing Payments
3
 
2.3


Effect on Company Securities
4
 
2.4


Exchange of Certificates
5
 
2.5


Final Adjustment of the Purchase Price
6
 
2.6


Escrow Amount
11
 
2.7


Withholding
11
Article III CLOSING
11
 
3.1


Closing
11
 
3.2


Deliveries by the Company at Closing
12
 
3.3


Deliveries by Purchaser at the Closing
12
Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
13
 
4.1


Organization
13
 
4.2


Authorization of Agreement
13
 
4.3


Conflicts; Consents of Third Parties
14
 
4.4


Capitalization; Subsidiaries
15
 
4.5


Financial Statements
16
 
4.6


Undisclosed Liabilities
17
 
4.7


Absence of Certain Developments
17
 
4.8


Legal Proceedings
17
 
4.9


Compliance with Laws; Permits
18
 
4.10


Taxes
18
 
4.11


Title to Assets; Real Property
20
 
4.12


Environmental Matters
22
 
4.13


Material Contracts
24
 
4.14


Customers and Suppliers
26
 
4.15


Intellectual Property
27
 
4.16


Employee Benefits Plans
28
 
4.17


Labor
30
 
4.18


Transactions With Related Parties
31
 
4.19


Insurance
32
 
4.20


Financial Advisors
32
 
4.21


[Reserved]
32
 
4.22


Accounts Receivable
32
 
4.23


Books and Records
33








--------------------------------------------------------------------------------





 
4.24


Limitations on Representations and Warranties
33
Article V REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MERGER SUB
34
 
5.1


Organization
34
 
5.2


Authorization of Agreement
34
 
5.3


Conflicts; Consents of Third Parties
35
 
5.4


Legal Proceedings
35
 
5.5


Financial Capability
35
 
5.6


Financial Advisors
35
 
5.7


No Other Representations and Warranties; No Reliance; Purchaser Investigation
36
Article VI CONDUCT OF BUSINESS
36
 
6.1


Conduct of the Company Pending the Closing
36
 
6.2


Stockholder Approval
38
 
6.3


Notice; Effect of Notice
40
 
6.4


Control of Business
40
 
6.5


Obligations with Respect to Consents of Governmental Authority
40
 
6.6


No Solicitation of Other Bids
40
Article VII COVENANTS
41
 
7.1


Access to Information
41
 
7.2


Cooperation; Filings and Approvals
43
 
7.3


Confidentiality
44
 
7.4


Publicity
44
 
7.5


Satisfaction of Indebtedness
45
 
7.6


Director and Officer Liability; Indemnification
45
 
7.7


Undertakings of Purchaser
46
 
7.8


Contact with Customers, Suppliers and Other Business Relations
46
 
7.9


R&W Insurance Policy
47
 
7.10


Amendment to Certificate of Incorporation
48
Article VIII CONDITIONS TO CLOSING
48
 
8.1


Conditions Precedent to Obligation of the Parties
48
 
8.2


Conditions Precedent to Obligation of Purchaser and Merger Sub
48
 
8.3


Conditions Precedent to Obligation of the Company
49
Article IX INDEMNIFICATION
50
 
9.1


Survival
50
 
9.2


Indemnification
50
 
9.3


Indemnification Procedures
52
 
9.4


Limitations on Indemnification
54
 
9.5


Source of Recovery
56
 
9.6


Payments; Indemnity Escrow Fund
56
 
9.7


Effect of Investigation
57
 
9.8


Exclusive Remedy; Nature of Representations and Warranties
57
 
9.9


Waiver of Subrogation, Contribution, Reimbursement and Other Rights
57
Article X TAX MATTERS
58
 
10.1


Tax Returns
58







- ii -





--------------------------------------------------------------------------------





 
10.2


Indemnification
59
 
10.3


Amended Returns
60
 
10.4


Cooperation
60
 
10.5


No Code Section 338 Election
60
 
10.6


No Duplication
60
 
10.7


Tax Treatment of Payments
61
 
10.8


Survival
61
Article XI TERMINATION
61
 
11.1


Termination
61
 
11.2


Termination Procedure
62
 
11.3


Effect of Termination
62
Article XII MISCELLANEOUS
62
 
12.1


Expenses
62
 
12.2


Governing Law
63
 
12.3


Submission to Jurisdiction; Waivers
63
 
12.4


Further Assurances
63
 
12.5


Entire Agreement
64
 
12.6


Amendments and Waivers
64
 
12.7


Notices
64
 
12.8


Severability
66
 
12.9


Specific Performance
67
 
12.10


No Third-Party Beneficiaries
67
 
12.11


Assignment
67
 
12.12


Cooperation with Legal Proceedings
68
 
12.13


Authorization of Representative
68
 
12.14


Attorney Conflict Waiver
71
 
12.15


Counterparts
72
Article XIII DEFINITIONS AND INTERPRETATIONS
72
 
13.1


Certain Definitions
72
 
13.2


Certain Interpretive Matters
84







- iii -





--------------------------------------------------------------------------------


Execution Version


AMENDED AND RESTATED
AGREEMENT AND PLAN OF MERGER
THIS AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (this “Agreement”) is
entered into as of September 7, 2016, by and among (i) Universal Forest
Products, Inc., a Michigan corporation (“Purchaser”), (ii) UFP Apple Merger Sub,
Inc., a Delaware corporation (“Merger Sub”), (iii) idX Holdings, Inc., a
Delaware corporation (the “Company”), (iv) ABP II SR, L.L.C., a Delaware limited
liability company, solely in its capacity as representative for the Equity
Holders (as defined herein) (the “Representative”), (v) solely for purposes of
Sections 2.5(d)(ii), 2.5(e)(ii), 6.6, 7.4, 10.2 and 12.9 and Article IX,
Acon-Bastion Partners II, L.P., a Delaware limited partnership (“ABP II”), and
Acon-Bastion Partners II (Offshore), L.P., a Cayman Islands exempted limited
partnership (“Offshore” and together with ABP II, the “Equity Sponsors” and each
of them an “Equity Sponsor”), and (vi) solely for purposes of Sections
2.5(d)(ii), 2.5(e)(ii), 2.6, 6.6, 7.4, 10.2 and 12.9 and Article IX, Terrence L.
Schultz, an individual (“Schultz”). Purchaser, Merger Sub, the Company, the
Equity Sponsors, Schultz and the Representative, as applicable, are sometimes
individually referred to in this Agreement as a “Party” and collectively as the
“Parties”. Capitalized terms that are used in this Agreement and not otherwise
defined herein shall have the respective meanings ascribed to such terms in
Article XIII.
WHEREAS, the Parties desire to enter into this Agreement pursuant to which the
Parties propose that Merger Sub, a wholly owned subsidiary of Purchaser, will
merge with and into the Company (the “Merger”) so that the Company will continue
as the surviving corporation of the Merger and will become a wholly owned
subsidiary of Purchaser;
WHEREAS, the Parties previously entered into an Agreement and Plan of Merger,
dated as of August 31, 2016 (the “Execution Date”, and such agreement, the
“Original Agreement”), which they desire to amend and restate to make effective
certain changes with respect to the terms of the Merger;
WHEREAS, concurrently with the execution of the Original Agreement, Schultz and
idX Corporation, a wholly-owned Subsidiary of the Company, entered into an
employment agreement, the effectiveness of which is conditioned upon the
Closing;
WHEREAS, concurrently with the execution of the Original Agreement, the Company
resolved to make certain Change in Control Bonus Payments; and
WHEREAS, the respective boards of directors (or comparable governing bodies or
entities) of Purchaser, Merger Sub, the Company and each Equity Sponsor have
approved, in accordance with applicable Law, including as applicable the General
Corporation Law of the State of Delaware (the “DGCL”), and declared advisable
the Merger, this Agreement and the other transactions contemplated hereby.
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties
hereby agree as follows:







--------------------------------------------------------------------------------





Article I

MERGER
1.1    Agreement to Merge. Subject to the terms and conditions of this
Agreement, and in accordance with the DGCL, at the Effective Time, Merger Sub
shall merge with and into the Company. The Parties shall cause a certificate of
merger (the “Certificate of Merger”) to be properly executed and filed on the
Closing Date with the Secretary of State of the State of Delaware. The
“Effective Time” shall be the time at which the Certificate of Merger is duly
filed with the Secretary of State of the State of Delaware and has become
effective in accordance with the DGCL or such later time as may be specified in
the Certificate of Merger.
1.2    Effect of the Merger. At the Effective Time, the effect of the Merger
shall be as provided in this Agreement and the applicable provisions of the
DGCL. Subject to the foregoing, from and after the Effective Time, the Surviving
Corporation (as defined below) shall possess and be vested with all rights,
privileges, immunities, powers and franchises and be subject to all the
obligations, restrictions, disabilities, liabilities, debts and duties of the
Company and Merger Sub. From and after the Effective Time, the Company shall
continue as the surviving corporation in the Merger (the Company, as the
surviving corporation in the Merger, sometimes being referred to herein as the
“Surviving Corporation”) and the separate corporate existence of Merger Sub
shall cease.
1.3    Certificate of Incorporation and Bylaws. At the Effective Time, (a) the
certificate of incorporation of Merger Sub as in effect immediately prior to the
Effective Time shall be the certificate of incorporation of the Surviving
Corporation until thereafter amended in accordance with the terms thereof or as
provided by applicable Law, and (b) the bylaws of Merger Sub as in effect
immediately prior to the Effective Time shall be the bylaws of the Surviving
Corporation until thereafter amended in accordance with the terms thereof, the
certificate of incorporation of the Surviving Corporation or as provided by
applicable Law (and subject to Section 7.6(b)); provided, however, in each case,
that the name of the corporation set forth therein shall be changed to the name
of the Company.
1.4    Directors and Officers. The directors and officers of Merger Sub, in each
case, immediately prior to the Effective Time shall, from and after the
Effective Time, be the directors and officers, respectively, of the Surviving
Corporation until their successors have been duly elected or appointed and
qualified or until their earlier death, resignation or removal in accordance
with the certificate of incorporation and bylaws of the Surviving Corporation.
ARTICLE II    

MERGER CONSIDERATION
2.1    Purchase Price. The aggregate purchase price payable by Purchaser
pursuant to the Merger shall be an amount equal to (a) One Hundred Sixty-Two
Million Five Hundred Thousand Dollars ($162,500,000), plus (b) the amount of
Closing Cash to the extent it is a positive number, minus (c) the amount of
Closing Cash to the extent it is a negative number, minus (d) any Closing




- 2 -





--------------------------------------------------------------------------------





Date Indebtedness, minus (e) the amount of Company Transaction Expenses, plus
(f) the amount, if any, by which Working Capital as of the close of business on
the Closing Date exceeds the Working Capital Target, minus (g) the amount, if
any, by which the Working Capital Target exceeds the Working Capital as of the
close of business on the Closing Date (such resulting amount pursuant to
Sections 2.1(a)-(g), and as such amount may be adjusted pursuant to the
provisions of Section 2.5, the “Purchase Price”).
2.2    Closing Payments. On the Closing Date, contemporaneously with the filing
of the Certificate of Merger, Purchaser shall pay or cause to be paid, by wire
transfer of immediately available funds, the following amounts (each such
payment, a “Closing Payment”):
(a)to the bank accounts designated in writing by Representative and the Company
at least two (2) Business Days prior to the Closing Date:
(i)for payment to the Preferred Stockholders who have delivered a validly
executed Letter of Transmittal and the Certificates of Preferred Stock or a duly
executed Lost Stock Affidavit pursuant to Section 2.4 as of the date that is two
(2) Business Days prior to the Closing Date, an aggregate amount equal to the
Per Share Preferred Consideration plus the Per Share Common Consideration as set
forth on the Pre-Closing Statement, multiplied by the number of shares of
Preferred Stock held by such Stockholders;
(ii)for payment to the Common Stockholders who have delivered a validly executed
Letter of Transmittal and the Certificates of Common Stock or a duly executed
Lost Stock Affidavit pursuant to Section 2.4 as of the date that is two (2)
Business Days prior to the Closing Date, an aggregate amount equal to the Per
Share Common Consideration, as set forth on the Pre‑Closing Statement,
multiplied by the number of shares of Common Stock held by such Stockholders;
(b)to the Exchange Agent:
(i)for future payment pursuant to Section 2.4 to the Preferred Stockholders who
have not delivered a validly executed Letter of Transmittal and the Certificates
of Preferred Stock or a duly executed Lost Stock Affidavit pursuant to
Section 2.4 as of the date that is two (2) Business Days prior to the Closing
Date, an aggregate amount equal to the Per Share Preferred Consideration plus
the Per Share Common Consideration as set forth on the Pre-Closing Statement,
multiplied by the number of shares of Preferred Stock held by such Stockholders;
(ii)for future payment pursuant to Section 2.4 to the Common Stockholders who
have not delivered a validly executed Letter of Transmittal and the Certificates
of Common Stock or a duly executed Lost Stock Affidavit pursuant to Section 2.4
as of the date that is two (2) Business Days prior to the Closing Date, an
aggregate amount equal to the Per Share Common Consideration as set forth on the
Pre-Closing Statement, multiplied by the number of shares of Common Stock held
by such Stockholders;




- 3 -





--------------------------------------------------------------------------------





(c)to the Escrow Agent, a cash amount equal to the Indemnity Escrow Amount for
the Indemnity Escrow Fund; provided, that in accordance with Section 2.6, the
Indemnity Escrow Amount shall be funded exclusively from amounts otherwise
payable to Schultz pursuant to Sections 2.2(a) or 2.2(b) by deducting an amount
equal to the Indemnity Escrow Amount from the Closing Payment to be made to
Schultz pursuant to Sections 2.2(a) or 2.2(b); and
(d)to bank accounts designated in writing by Representative and the Company at
least two (2) Business Days prior to the Closing Date, payment on behalf of the
Company and its Subsidiaries, to the payees thereof, of a cash amount equal to
the amount of all Closing Date Indebtedness to be Repaid and all Company
Transaction Expenses (including, to Representative, a cash amount equal to the
Representative Expense Fund); provided, however, that any Company Transaction
Expenses of the type referred to in clause (ii) thereof shall be subject to
normal payroll deductions and shall be payable in accordance with their terms
or, if not specified, the Company’s normal payroll practices.
Each of the Closing Payments shall be made in the amounts and as set forth in
the Pre-Closing Statement delivered pursuant to Section 2.5(a).
2.3    Effect on Company Securities.
(a)As of the Effective Time, by virtue of the Merger and without any action on
the part of any Equity Holder, and subject to the other provisions of this
Section 2.3:
(i)Each issued and outstanding share of Preferred Stock shall be (x) converted
into (1) the right to receive an amount equal to the Per Share Preferred
Consideration set forth on the Pre-Closing Statement, (2) the right to receive
an amount equal to the Per Share Common Consideration as set forth on the
Pre-Closing Statement, (3) the contingent right to receive its pro rata portion
of an upward adjustment of the Purchase Price calculated (and distributed) as
set forth in Section 2.5 (and the contingent liability for its pro rata portion
of any downward adjustment of the Purchase Price calculated (and payable) as set
forth in Section 2.5) and (y) immediately canceled.
(ii)Each issued and outstanding share of Common Stock shall be (x) converted
into (1) the right to receive an amount equal to the Per Share Common
Consideration set forth on the Pre-Closing Statement, and (2) the contingent
right to receive its pro rata portion of an upward adjustment of the Purchase
Price calculated (and distributed) as set forth in Section 2.5 (and the
contingent liability for its pro rata portion of any downward adjustment of the
Purchase Price calculated (and payable) as set forth in Section 2.5), and
(y) immediately canceled.
(iii)Each share of Common Stock or Preferred Stock that is owned by Purchaser,
Merger Sub or the Company (as treasury stock or otherwise) or any of their
respective direct or indirect wholly-owned Subsidiaries shall be cancelled and
retired and shall cease to exist, and no consideration shall be delivered in
exchange therefor.




- 4 -





--------------------------------------------------------------------------------





(iv)Each outstanding option or warrant relating to the Company Stock shall be
cancelled and retired and shall cease to exist, and no consideration shall be
delivered in exchange therefor.
(b)As of the Effective Time, by virtue of the Merger and without any action on
the part of any Equity Holder, each share of common stock of Merger Sub issued
and outstanding immediately prior to the Effective Time shall be converted into
one newly issued, fully paid and non-assessable share of common stock of the
Surviving Corporation, and such common stock of the Surviving Corporation issued
on that conversion will constitute all of the issued and outstanding shares of
capital stock of the Surviving Corporation immediately following the Effective
Time.
2.4    Exchange of Certificates.
(a)Prior to the Closing, Purchaser, the Representative, the Company and the
Escrow Agent (in such capacity, the “Exchange Agent”) will deliver an Exchange
Agent Agreement in a form reasonably acceptable to the Parties (the “Exchange
Agreement”). Pursuant to the Exchange Agreement, the Exchange Agent will act as
exchange agent in connection with the Merger to receive the Letters of
Transmittal and Certificates and, for the benefit of the Equity Holders, the
Merger Consideration.
(b)Prior to receiving any Closing Payment, each holder of record of a
certificate or certificates that immediately prior to the Effective Time
represented issued and outstanding shares of Company Stock (the “Certificates”)
shall have delivered to the Exchange Agent (i) a properly completed and duly
executed letter of transmittal and release substantially in the form set forth
in Exhibit A (a “Letter of Transmittal”) and (ii) the Certificates, if any, held
of record by such holder. Such Letter of Transmittal shall have been previously
delivered by Representative or its designee to such holder along with
instructions thereto and a notice to the effect that delivery of the
Certificates shall be effected, and risk of loss and title to the Certificates
shall pass, only upon delivery of the Certificates to the Exchange Agent. Upon
surrender of a Certificate to the Exchange Agent, together with such Letter of
Transmittal, duly executed, the holder of such Certificate shall be entitled to
receive in exchange therefor the Merger Consideration at such times and in such
amounts as determined herein, and the Certificate so surrendered shall be
canceled. If any portion of the Merger Consideration is to be paid to a Person
other than the Person in whose name the Certificate so surrendered is registered
(other than as contemplated by Section 2.6 with respect to Schultz), it shall be
a condition of exchange that such Certificate shall be properly endorsed or
otherwise in proper form for transfer and that the Person requesting such
exchange shall pay any transfer or other Taxes required by reason of the
exchange to a Person other than the registered holder of such Certificate or
establish to the reasonable satisfaction of the Company and Purchaser that such
Tax has been paid or is not applicable. Until surrendered as contemplated by
this Section 2.4, each Certificate shall be deemed as of the Effective Time of
the Merger to represent only the right to receive, upon surrender of such
Certificate in accordance with this Section 2.4(b), the Merger Consideration. If
any certificate evidencing any share of Company Stock shall have been lost,
stolen or destroyed, the Company or Purchaser may, in its discretion and as a
condition precedent to the issuance of any consideration pursuant to this
Section 2.4, require the owner of such lost, stolen or destroyed




- 5 -





--------------------------------------------------------------------------------





certificate to provide an appropriate affidavit (providing indemnification
and/or insurance) with respect to such certificate (a “Lost Stock Affidavit”).
(c)All Closing Payments paid (together with the contingent right to receive (if,
when and to the extent payable) the remaining Merger Consideration) upon the
surrender of Certificates or delivery of a Lost Stock Affidavit in accordance
with the terms of this Article II shall be deemed to have been exchanged and
paid in full satisfaction of all rights pertaining to the shares represented by
such Certificates, and at the Effective Time, the stock transfer books of the
Company shall be closed and thereafter there shall be no further registration of
transfers on the stock transfer books of the Surviving Corporation of the shares
of Company Stock that were issued and outstanding immediately prior to the
Effective Time. If, after the Effective Time, Certificates are presented to the
Surviving Corporation for any reason, they shall be canceled and exchanged for a
portion of the Merger Consideration as provided in this Article II.
(d)At any time following the six (6) month anniversary of the Closing Date, the
Surviving Corporation shall be entitled to require the Exchange Agent to deliver
to it any funds (including any interest received with respect thereto) on
deposit with the Exchange Agent and which have not been disbursed to the Equity
Holders, and thereafter, such Equity Holders shall be entitled to look only to
the Surviving Corporation (subject to abandoned property, escheat or other
similar laws) as general creditors thereof with respect to the payment of any
Merger Consideration that would otherwise be payable upon surrender of any
Certificates held by such Stockholders, as determined pursuant to this
Agreement, without any interest thereon. Any amounts remaining unclaimed by such
Stockholders at such time at which such amounts would otherwise escheat to or
become property of any Governmental Authority shall become, to the extent
permitted by applicable Laws, the property of Purchaser, free and clear of all
claims or interests of any Person previously entitled thereto.
2.5    Final Adjustment of the Purchase Price.
(a)Pre-Closing Statement. Not later than three (3) Business Days prior to the
Closing Date, the Company shall deliver to Purchaser (i) a statement (the
“Pre-Closing Statement”), substantially similar in form to the illustrative
example set forth on Exhibit B, setting forth (A) the Company’s good faith
estimate of Working Capital as of the close of business on the Closing Date (the
“Estimated Closing Date Working Capital”), (B) the Company’s calculation of the
Company Transaction Expenses, (C) the Company’s calculation of Closing Date
Indebtedness, (D) the Company’s good faith estimate of the Closing Cash as of
the close of business on the Closing Date (the “Estimated Closing Cash”),
(E) the Per Share Preferred Consideration (calculated with respect to the shares
of Preferred Stock based on the dates of issuance of such shares of Preferred
Stock), (F) the Per Share Common Consideration, (G) the number of Fully Diluted
Shares, (H) the number of Fully Diluted Preferred Shares, (I) the amount, and
the calculation of, the Company’s good faith estimate of the Purchase Price
derived from the items described in this Section 2.5(a)(i)(B)-(D) and determined
without reference to Working Capital (such resulting calculation, the “Estimated
Purchase Price”) (provided that, if the Working Capital Target exceeds such
calculation of the Estimated Closing Date Working Capital, then (x) the
Estimated Purchase Price shall be reduced by the amount of such excess plus One
Million Dollars ($1,000,000) and (y) the amount resulting




- 6 -





--------------------------------------------------------------------------------





therefrom shall be the Estimated Purchase Price for purposes of this Agreement),
and (J) the amount, and the calculation of, the Closing Payments derived from
the Estimated Purchase Price, (ii) a certificate signed by an authorized
executive officer of the Company that the Pre-Closing Statement and the
determinations and calculations contained therein were prepared in a manner
consistent with the relevant definitions set forth in this Agreement and in
accordance with the Accounting Rules, and (iii) the Pay-Off Letters. The Company
shall provide Purchaser with reasonable access during normal business hours to
the books and records of the Company, and other Company documents, to review the
information set forth in the Pre-Closing Statement prior to the Closing Date;
provided, however, that (x) such access shall not be a condition to Closing
under this Agreement and (y) Purchaser and Merger Sub shall be entitled to rely
on the Pre-Closing Statement in making payments under Section 2.2 and Purchaser
and Merger Sub shall not be responsible for the calculations or the
determinations regarding such calculations in such Pre-Closing Statement.
(b)Final Purchase Price Adjustment. The Purchase Price shall be adjusted
following the Closing based on the difference between the Final Closing Date
Purchase Price (as determined in accordance with this Section 2.5) and the
Estimated Purchase Price, and payment shall be made in respect of any such
post-Closing adjustment as set forth in Section 2.5(e).
(c)Closing Statement. No later than sixty (60) days after the Closing Date,
Purchaser shall cause to be prepared in good faith and delivered to the
Representative a statement (the “Closing Statement”), substantially similar in
form to the Pre-Closing Statement, setting forth Purchaser’s calculation of
(i) Working Capital as of the close of business on the Closing Date, (ii) the
amount, if any, by which such calculation of Working Capital exceeds the Working
Capital Target or the amount, if any, by which the Working Capital Target
exceeds such calculation of Working Capital, (iii) each of the items described
in Section 2.5(a)(i)(B)-(H) above, as of the close of business on the Closing
Date and (iv) the amount, and calculation of, the Purchase Price derived solely
from the foregoing items (collectively, the “Closing Date Purchase Price”),
together with a certificate signed by an authorized executive officer of
Purchaser that the Closing Statement and the determinations and calculations
contained therein were prepared in a manner consistent with the relevant
definitions set forth in this Agreement and in accordance with the Accounting
Rules. If Purchaser fails to deliver the Closing Statement within such sixty
(60) day period, then in addition to any other rights the Representative may
have under this Agreement, the Representative shall have the right to elect that
the Estimated Purchase Price (as adjusted to incorporate the amount, if any, by
which the Estimated Closing Date Working Capital exceeds the Working Capital
Target or the amount, if any, by which the Working Capital Target exceeds the
Estimated Closing Date Working Capital) be deemed to be the amount of the Final
Closing Date Purchase Price and be final and binding and used for purposes of
calculating the adjustment pursuant to Section 2.5(b) above. The Parties
acknowledge that no adjustments may be made to the Working Capital Target.
(d)Disputes.
(i)The Representative shall have sixty (60) days to review the Closing
Statement. If Representative disagrees in good faith with Purchaser’s
calculation of the Closing Date Purchase Price as set forth in the Closing
Statement, the Representative may, within such sixty (60) day period, deliver a
written notice to Purchaser (a “Dispute Notice”)




- 7 -





--------------------------------------------------------------------------------





disagreeing with such calculation and, to the extent the Representative is
reasonably able to so specify, setting forth the Representative’s good faith
basis for such disagreement, and the Representative shall be deemed to have
agreed with all other items contained in the Closing Statement and the
calculations of the Closing Date Purchase Price set forth therein (except to the
extent specified in such Dispute Notice or related to the items or amount
subject to such disagreement). If the Representative fails to deliver such a
Dispute Notice during such sixty (60) day period, the Representative shall have
waived its rights to contest the Closing Statement and the calculations of the
Closing Date Purchase Price set forth therein shall be deemed to be final and
binding upon the Parties and such amount shall be used for purposes of
calculating the adjustment pursuant to Section 2.5(b) above.
(ii)If a Dispute Notice is duly delivered pursuant to Section 2.5(d)(i), the
Representative and Purchaser shall, during the thirty (30) days following such
delivery, attempt to reach agreement on the disputed items or amounts to
determine, as may be required, the amount of the Closing Date Purchase Price.
Any such agreement shall be in writing and shall be final and binding upon the
Parties. If during such thirty (30) day period, the Representative and Purchaser
are unable to reach such agreement, then all amounts and items remaining in
dispute shall be submitted by the Representative and Purchaser to KPMG LLP (US)
(the “Accounting Referee”) for a determination resolving such disputed items or
amounts for the purpose of calculating the Closing Date Purchase Price (it being
agreed and understood that the Accounting Referee shall act as an arbitrator to
determine such disputed items or amounts (and, as a result thereof, the Closing
Date Purchase Price) and shall do so based solely on presentations and
information provided by Purchaser and the Representative and not by independent
review). Purchaser and the Representative shall agree, promptly after the
appointment of the Accounting Referee, on the process and procedures governing
the resolution of any disputed items by the Accounting Referee; provided, that
if such Parties fail to agree on such process and procedures within ten (10)
days following the appointment of the Accounting Referee, then such process and
procedures shall be determined by the Accounting Referee (it being agreed and
understood that such process shall include, at a minimum, appropriate measures
to ensure compliance by the applicable parties with Section 2.5(f) and the
process and procedures for the submission of any written presentations by the
Representative and Purchaser and the time periods thereof). In conducting its
review, the Accounting Referee shall consider only those items or amounts in the
Closing Statement and Purchaser’s calculations of the Closing Date Purchase
Price as to which the Representative has disagreed pursuant to the Dispute
Notice. The scope of the disputes to be resolved by the Accounting Referee shall
be limited to fixing mathematical errors and determining whether the items in
dispute were determined in accordance with this Agreement (including the
definition of the terms Working Capital, Closing Cash, Closing Date
Indebtedness, Closing Date Indebtedness to be Repaid, Company Transaction
Expenses and the Accounting Rules) and the Accounting Referee is not to make any
other determination. The Accounting Referee shall deliver to the Representative
and Purchaser, as promptly as practicable (but in any case no later than thirty
(30) days after the date of engagement of the Accounting Referee), a report
setting forth its calculations of the Closing Date Purchase Price, which amount
shall not be less than the applicable amount thereof shown in Purchaser’s
calculation delivered pursuant to Section 2.5(c) nor more than the amount




- 8 -





--------------------------------------------------------------------------------





thereof shown in the Representative’s calculation delivered pursuant to
Section 2.5(d)(i). Such report shall be final and binding upon the Parties and
shall be used for purposes of calculating the adjustment pursuant to
Section 2.5(b) above. Notwithstanding anything herein to the contrary, the
dispute resolution mechanism contained in this Section 2.5(d) shall be the
exclusive mechanism for resolving disputes regarding the Purchase Price
adjustment, if any, and neither the Equity Holders nor any Purchaser Indemnified
Party shall be entitled to indemnification for Losses pursuant to Article IX,
Section 10.2 or any other provision of this Agreement to the extent such Losses
are taken into account in the determination of the Closing Date Purchase Price
or for matters expressly raised by the Parties and adjudicated on by the
Accounting Referee in connection with the determination of the Closing Date
Purchase Price. Judgment may be entered upon the determination of the Accounting
Referee in any court having jurisdiction over the party against which such
determination is to be enforced. The fees, costs and expenses of the Accounting
Referee shall be borne by the Parties in proportion to the relative amount each
Party’s determination has been modified, with any amount to be borne by the
Equity Holders to be paid first out of the Representative Expense Fund and, if
the Representative Expense Fund is exhausted, by the Equity Holders on a several
(and not joint and several) basis based on their allocable share of the Merger
Consideration paid as of such date (and in all cases subject to the limitations
set forth in Section 9.5(b)). For example, if the Representative challenges the
calculation of the Closing Date Purchase Price by an amount of One Hundred
Thousand Dollars ($100,000), but the Accounting Referee determines that the
Equity Holders have a valid claim for only Sixty Thousand Dollars ($60,000), the
Equity Holders shall bear forty percent (40%) of the fees and expenses of the
Accounting Referee and Purchaser shall bear the other sixty percent (60%) of
such fees and expenses.
(e)Final Closing Date Purchase Price Adjustment. Following the time that the
Closing Date Purchase Price is finally determined pursuant to this Section 2.5
(such finally determined amount, the “Final Closing Date Purchase Price”),
payment shall be made as follows:
(i)If the Final Closing Date Purchase Price is greater than the Estimated
Purchase Price, Purchaser shall, within five (5) Business Days after the Final
Closing Date Purchase Price is determined pursuant to this Section 2.5, pay at
the direction of the Representative, for further payment by the Exchange Agent
to the Equity Holders, without interest and rounded to the nearest cent, by wire
transfer of immediately available funds to the Exchange Agent pursuant to wire
instructions provided in writing by the Representative, an amount equal to such
excess. In the event that the aggregate Final Closing Date Purchase Price is not
adequate to pay the aggregate Preferred Redemption Amount, then any payments
made pursuant to this Section 2.5(e)(i) shall be made to the Preferred
Stockholders pro rata in proportion to the full amounts to which they would
otherwise be respectively entitled if the Final Closing Date Purchase Price was
equal to the Preferred Redemption Amount, until such time as the entire
Preferred Redemption Amount has been paid. After the payment of the entire
Preferred Redemption Amount, any payments made pursuant to this
Section 2.5(e)(i) shall be paid to the Equity Holders pro rata based on the
number of Fully Diluted Shares.




- 9 -





--------------------------------------------------------------------------------





(ii)If the Final Closing Date Purchase Price is less than the Estimated Purchase
Price, each Equity Holder shall (on a several, and not joint and several, basis
based on their allocable share of the Merger Consideration paid as of such date
(and in all cases subject to the limitations set forth in Section 9.5(b))),
within five (5) Business Days after the Final Closing Date Purchase Price is
determined pursuant to this Section 2.5, pay to Purchaser, by wire transfer of
immediately available funds to an account designated in writing by Purchaser, an
amount equal to (x) such deficit multiplied by (y) such Equity Holder’s
allocable share of the Merger Consideration paid as of such date (subject in all
cases to the limitations set forth in Section 9.5(b)). At Purchaser’s election
and sole discretion, Purchaser may also recover all or any portion of such
deficit from the Indemnity Escrow Fund, in which case each Equity Holder shall
be obligated to promptly replenish the Indemnity Escrow Fund for an amount equal
to any such portion multiplied by such Equity Holder’s allocable share of the
Merger Consideration paid as of such date (subject in all cases to the
limitations set forth in Section 9.5(b)).
Upon payment of the amounts provided in this Section 2.5(e) in accordance
herewith, none of the Parties may make or assert any claim under this
Section 2.5.
(f)Cooperation. During the period of time from and after the Closing Date
through the final determination and payment of the Final Closing Date Purchase
Price in accordance with this Section 2.5, (i) the Representative and Purchaser
shall, and Purchaser shall cause the Company and each of its and the Company’s
representatives to, reasonably cooperate and assist in any review by the
Accounting Referee of the Closing Statement and the calculations of the Closing
Date Purchase Price and in the conduct of the review referred to in this
Section 2.5 and (ii) Purchaser and the Representative shall afford, and
Purchaser shall cause the Company to afford, to one another and any accountants,
counsel or financial advisers retained by one another in connection with the
review of the Closing Date Purchase Price, and afford to the Accounting Referee
in connection with any review by it in accordance with this Section 2.5, and
subject to signing a customary confidentiality agreement and any other customary
document required by any accountants providing work papers, adequate access
during normal business hours upon reasonable advance notice to the applicable
books, records and personnel (including the Company’s accountants) of the
Company and such representatives (including the work papers of the Company’s
accountants) relevant to the review or preparation of the Closing Statement and
to the determination of the Closing Date Purchase Price and, if requested by the
Representative and readily available to Purchaser, shall provide any such books
and records electronically and in such formats as are reasonably requested.
(g)Any amount paid pursuant to this Section 2.5 shall be treated by the Parties
as an adjustment to the Purchase Price for federal, state, local and foreign
income Tax purposes, unless applicable Tax Law causes such payment not to be so
treated.
(h)The Pre-Closing Statement, Estimated Purchase Price, Closing Statement,
Closing Date Purchase Price and Final Closing Date Purchase Price and the
determinations and calculations contained therein shall be prepared in a manner
consistent with the relevant definitions set forth in this Agreement and in
accordance with the Accounting Rules except that such statements,




- 10 -





--------------------------------------------------------------------------------





calculations and determinations shall not include any purchase accounting or
other adjustment arising out of the consummation of the transactions
contemplated by this Agreement.
2.1    Escrow Amount.
(a)Generally. At the Closing, a portion of the Closing Payment otherwise payable
to Schultz pursuant to Sections 2.2(a) and 2.2(b) in an aggregate amount equal
to the Indemnity Escrow Amount shall be deposited with the Escrow Agent in
accordance with the Escrow Agreement and shall be treated as an installment
payment if and when received by Schultz for Tax reporting. The Indemnity Escrow
Amount, as adjusted from time to time, together with sixty percent (60%) of any
interest or other income earned thereon, shall be referred to as the “Indemnity
Escrow Fund”). The terms of, and timing and payment under, the Indemnity Escrow
Fund shall be in accordance with the applicable provisions of this Agreement and
the Escrow Agreement.
(b)[Reserved].
(c)Indemnity Escrow Fund. The Indemnity Escrow Fund shall be distributed by the
Escrow Agent in accordance with this Section 2.6, Section 10.2, Article IX and
the Escrow Agreement. Within ten (10) days following the Expiration Date, the
amount of the Indemnity Escrow Fund then remaining (including, for the avoidance
of doubt, sixty percent (60%) of all interest and other income earned thereon),
minus an amount sufficient to cover any outstanding and unpaid Indemnification
Claims made in good faith on or prior to the Expiration Date, shall be released
to the Exchange Agent for distribution to Schultz. After the applicable date on
which the Indemnity Escrow Fund is released pursuant to the foregoing sentence,
upon the settlement or final determination of any prior or pending
Indemnification Claim, any amount remaining in the Indemnity Escrow Fund
relating to such prior or ending Indemnification Claim shall be immediately
released to the Exchange Agent for distribution to Schultz.
2.2    Withholding. Representative, the Exchange Agent, Purchaser, Merger Sub,
the Company or the Surviving Corporation (as appropriate) shall be entitled to
deduct and withhold from consideration otherwise payable pursuant to this
Agreement to any Person such amounts as are required by applicable Tax Law to be
deducted and withheld with respect to the making of such payment under the Code,
or any provision of state, local or foreign Tax Law. To the extent that amounts
are so withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to such Person in respect of which such deduction
and withholding was made.
ARTICLE III    

CLOSING
3.1    Closing. Subject to the terms and conditions of this Agreement, the
closing of the Transaction (the “Closing”) shall take place by a so-called
“virtual closing” pursuant to which all Closing deliveries may be effected by
telephone, facsimile, e-mail, PDF, wire transfer and/or similar means on the
third (3rd) Business Day following the satisfaction or waiver of all conditions
contained in Article VIII (except for those conditions which by their nature are
to be satisfied at Closing, but subject to the satisfaction or waiver of such
conditions), or on such other date, place and time as




- 11 -





--------------------------------------------------------------------------------





the Representative and Purchaser may agree in writing, but in any event not
later than the Outside Date, unless the Parties agree in writing to another
date. The date on which the Closing occurs is referred to herein as the “Closing
Date”.
3.2    Deliveries by the Company at Closing. At Closing, the Company and/or the
Representative, as applicable, shall deliver, or cause to be delivered, to
Purchaser the following:
(a)the certificates required by Sections 8.2(a), 8.2(b) and 8.2(e);
(b)the Certificate of Merger;
(c)a certificate of the Secretary of the Company certifying that (i) attached
thereto are true and complete copies of (A) all resolutions adopted by the
Company’s board of directors authorizing the execution, delivery and performance
of this Agreement and the Transaction Agreements to which the Company is a party
and the consummation of the Transaction and (B) the Written Consent, duly
executed by all the Stockholders, whether or not entitled to vote thereon, and
(ii) all such resolutions are in full force and effect;
(d)a certificate that complies with Treasury Regulation Section 1.1445‑2(c)(3),
certifying that (i) the Company Stock does not constitute a “U.S. real property
interest” within the meaning of such Treasury Regulation and Treasury Regulation
Section 1.897-2(h) and (ii) the Company has not as of the date of the
certificate, and was not at any time during the five (5) year period ending on
the date of the certificate, a “United States real property holding corporation”
within the meaning of Section 897 of the Code, together with a copy of the
Company’s notice to the United States Internal Revenue Service pursuant to
Treasury Regulation Section 1.897-2(h)(2);
(e)a good standing certificate of the Company issued not earlier than ten (10)
days prior to the Closing Date by the Secretary of State of the State of
Delaware;
(f)an escrow agreement, by and among Purchaser, the Representative and Escrow
Agent, in the form attached as Exhibit C (the “Escrow Agreement”), duly executed
by the Representative; and
(g)written resignations, effective as of the Closing Date, of (A) all directors
of the Company and its Subsidiaries, (B) all officers of the Company, and (C)
all officers of the Company's Subsidiaries who are not employees thereof.
3.3    Deliveries by Purchaser at the Closing. At Closing, Purchaser shall
deliver, or cause to be delivered, to the Representative, the Escrow Agent, the
Equity Holders and the other payees referenced in Section 2.2, as applicable,
the following:
(a)to the Representative, a certificate of the Secretary of Purchaser certifying
that (i) attached thereto are true and complete copies of all resolutions
adopted by Purchaser’s board of directors authorizing the execution, delivery
and performance of this Agreement and the Transaction Agreements to which
Purchaser is a party and the consummation of the Transaction, and (ii) all such
resolutions are in full force and effect;




- 12 -





--------------------------------------------------------------------------------





(b)to the Representative, the certificates required by Section 8.3(a) and
Section 8.3(b);
(c)to each Equity Holder, the Representative, the Escrow Agent and the other
payees referenced in Section 2.2, the applicable Closing Payment, as set forth
in the Pre-Closing Statement delivered pursuant to Section 2.5(a); and
(d)to the Representative, the Escrow Agreement, duly executed by Purchaser.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth on the correspondingly numbered section of the disclosure
schedule delivered by the Company to Purchaser on the Execution Date
concurrently with entry into the Original Agreement and attached to this
Agreement as Schedule A (the “Company Disclosure Schedule”) (and provided that
disclosure in any section of such Company Disclosure Schedule shall be deemed
disclosed with respect to any other Section of this Article IV, in addition to
the Section referenced in such schedule, to the extent that it is reasonably
apparent from the wording of such disclosure that such disclosure is applicable
to such other Section), as of the Execution Date and as of the Closing Date, the
Company hereby represents and warrants to Purchaser as follows:
4.1    Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company and each of its Subsidiaries has the power and authority to own or lease
all of their respective properties and assets and to carry on its respective
business as it has been and is currently conducted. Section 4.1(a) of the
Company Disclosure Schedule sets forth, as of the Execution Date, each
jurisdiction in which the Company or any of its Subsidiaries is licensed or
qualified to do business, and the Company and its Subsidiaries are duly licensed
or qualified to do business in each jurisdiction in which the nature of their
respective businesses or the character or location of any properties or assets
owned or leased by them makes such licensing or qualification necessary, except
for those jurisdictions where the failure to be so qualified would not have,
individually or in the aggregate, a Company Material Adverse Effect.
4.1    Authorization of Agreement.
(a)The Company has the requisite power and authority to execute and deliver this
Agreement and each other Transaction Agreement to which it is a party, to
perform its obligations hereunder and thereunder and to consummate the
Transaction. The execution, delivery and performance by the Company of the
Transaction Agreements, and the consummation by it of the Merger, have been duly
authorized and approved by the Company’s board of directors, and except for
obtaining the Stockholder Approval, no other corporate action on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement and the consummation by it of the Merger. Each of the
Transaction Agreements to which the Company is a party has been or will be at or
prior to the Closing, duly and validly executed and delivered by the Company and
(assuming the due authorization, execution and delivery by the other parties
thereto) each such Transaction Agreement, when so executed and delivered, will
constitute,




- 13 -





--------------------------------------------------------------------------------





the legal, valid and binding obligation of the Company, enforceable against it
in accordance with its terms, subject to applicable Equitable Principles.
(b)The (i) affirmative vote (in person or by proxy) of the holders of a majority
of the issued and outstanding shares of Voting Common Stock in favor of the
adoption of this Agreement, (ii)  separate affirmative vote (in person or by
proxy) of a majority of the issued and outstanding shares of Preferred Stock in
favor of the adoption of this Agreement and (iii)  separate affirmative vote (in
person or by proxy) of the holders of a majority of the issued and outstanding
shares of Voting Common Stock and the issued and outstanding Preferred Stock,
voting together as one class, in favor of the adoption of this Agreement
(collectively, the “Stockholder Approval”) are the only votes or approvals of
the holders of any class or series of capital stock of the Company that are
necessary to adopt this Agreement.
4.2    Conflicts; Consents of Third Parties.
(a)Except as listed on Section 4.3(a) of the Company Disclosure Schedule, and
assuming all Governmental Approvals as contemplated by Section 5.3(b) below have
been obtained and are effective and all applicable waiting periods thereto have
expired or been terminated and all filings and notifications described in
Section 5.3(b) have been made, none of the execution, delivery or performance by
the Company of this Agreement or the other Transaction Agreements to which the
Company is a party, nor the consummation of the Transaction by the Company,
(i) conflict with, violate or constitute a default (with or without notice or
lapse of time, or both) under the Organizational Documents of the Company (after
the effectiveness of the Amendment to Certificate of Incorporation in the form
attached hereto as Exhibit D (the “Amendment to Certificate of Incorporation” ))
or any Subsidiary of the Company, (ii) require the consent, notice or other
action by or to any Person under, conflict with, violate or constitute a default
(with or without notice or lapse of time, or both) under or result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Material Contract or any material Permit to which the
Company or any Subsidiary of the Company is a party or by which any of their
respective properties or assets are bound, (iii) result in the creation or
imposition of any Lien on the Company Stock or any Lien other than Permitted
Liens on any material properties or material assets of the Company or any
Subsidiary of the Company (other than Liens imposed by or on Purchaser or this
Agreement), or (iv) conflict with, violate or constitute a default (with or
without notice or lapse of time, or both) under any material Law applicable to
the Company or any Subsidiary of the Company.
(b)Except as set forth on Section 4.3(b) of the Company Disclosure Schedule, no
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to, any Governmental Authority (a “Governmental
Approval”) is required by or with respect to the Company or any Subsidiary of
the Company in connection with the execution, delivery and performance by the
Company of this Agreement or the other Transaction Agreements to which the
Company is a party or the consummation of the Transaction by the Company, except
for (i) the filing of the Certificate of Merger with the Secretary of State of
the State of Delaware, (ii) any filing or termination of the waiting period or
other approval required under the HSR Act or required under any foreign
antitrust or competition act, (iii) as may be necessary as a result of the
identity or the legal or regulatory status of Purchaser, Merger Sub or their
Affiliates and (iv) any such other




- 14 -





--------------------------------------------------------------------------------





Governmental Approval, the failure of which to make or obtain would not be
material to the Company and its Subsidiaries, taken as a whole.
4.3    Capitalization; Subsidiaries.
(a)Section 4.4(a) of the Company Disclosure Schedule sets forth (i) for the
Company and each of its Subsidiaries, as of the Execution Date, the number of
shares of capital stock or other equity interests of the Company and its
Subsidiaries which are authorized and which are issued and outstanding, and (ii)
for the Company, the name of each Equity Holder and the type and number of
shares of Company Stock held by such Equity Holder. All of the issued and
outstanding shares of capital stock or other equity interests of the Company and
each of its Subsidiaries (1) are duly authorized and validly issued and, if
applicable, are fully paid and nonassessable, free and clear of all Liens,
preemptive rights, rights of first refusal, restrictions on voting and
restrictions on transfer, other than (A) Liens securing Closing Date
Indebtedness to be Repaid, (B) limitations imposed by Purchaser, (C) Liens set
forth in the Organizational Documents, (D) Liens imposed by federal, state
and/or foreign securities Laws, and (E) as disclosed in Section 4.4(a) of the
Company Disclosure Schedule, and (2) were, to the Knowledge of the Company,
issued in material compliance with applicable Law. The Company owns, directly or
indirectly, all of the issued and outstanding capital stock or other equity
interests of each such Subsidiary, free and clear of all Liens, preemptive
rights, rights of first refusal, restrictions on voting and restrictions on
transfer, other than (A) Liens securing Closing Date Indebtedness to be Repaid,
(B) limitations imposed by Purchaser, (C) Liens set forth in the Organizational
Documents, (D) Liens imposed by federal, state and/or foreign securities Laws,
and (E) as disclosed in Section 4.4(a) of the Company Disclosure Schedule.
(b)Except as disclosed in Section 4.4(b)(i) of the Company Disclosure Schedule,
there are no outstanding options, warrants, rights, calls, convertible or
exchangeable securities or other plans or commitments, contingent or otherwise,
relating to the capital stock or other equity interests of the Company or its
Subsidiaries other than as contemplated by this Agreement and the Organizational
Documents. Except as disclosed in Section 4.4(b)(ii) of the Company Disclosure
Schedule or as set forth in the Organizational Documents, there is no commitment
by the Company or any Subsidiary of the Company (A) to issue shares,
subscriptions, warrants, options, convertible or exchangeable securities, or
other such rights, (B) to distribute to holders of any of its equity securities
any evidence of indebtedness or asset, or (C) to purchase, redeem or otherwise
acquire any outstanding shares of capital stock or other equity interests of the
Company or any of its Subsidiaries, or securities or obligations of any kind
convertible into or exchangeable for any shares of the capital stock or other
equity interests of the Company or its Subsidiaries. Upon the Closing, each
outstanding option or warrant relating to the Company Stock shall be cancelled
and retired and shall cease to exist, and no consideration shall be delivered in
exchange therefor.
(c)Except as disclosed in Section 4.4(c) of the Company Disclosure Schedule or
set forth in the Company’s Organizational Documents, no outstanding share of
Company Stock is subject to vesting or forfeiture rights or repurchase by the
Company. Except as set forth in Section 4.4(c) of the Company Disclosure
Schedule, there are no outstanding or authorized stock




- 15 -





--------------------------------------------------------------------------------





appreciation, dividend equivalent, phantom stock, profit participation or other
similar rights with respect to the Company or any of its Subsidiaries.
(d)Except to the extent accounted for in the Per Share Preferred Consideration,
there are no declared or accrued and unpaid dividends with respect to any shares
of Company Stock. All distributions, dividends, repurchases and redemptions of
the capital stock or other equity interests of the Company and its Subsidiaries
were undertaken in material compliance with the applicable Organizational
Documents then in effect and any Contract to which the Company or any such
Subsidiary then was a party and in material compliance with applicable Law.
(e)Section 4.4(e) of the Company Disclosure Schedule lists the Subsidiaries of
the Company and, except for such Subsidiaries, the Company does not own,
directly or indirectly, any capital stock or other equity interest in any
Person. Except as otherwise set forth in Section 4.4(e) of the Company
Disclosure Schedule, none of the Company’s Subsidiaries owns or has any interest
in, directly or indirectly, any capital stock or other equity interest in any
Person.
4.4    Financial Statements.  
(a)The Company has made available to Purchaser the following financial
statements (collectively the “Company Financial Statements”):
(i)audited consolidated financial statements consisting of the balance sheet of
the Company and its Subsidiaries (as of such time) as at December 31 in each of
the years 2013, 2014 and 2015 and the related statements of income and retained
earnings, stockholders’ equity and cash flow for the years then ended; and
(ii)unaudited consolidated financial statements consisting of the balance sheet
of the Company and its Subsidiaries as at June 30, 2016, and the related
statements of income and retained earnings, stockholders’ equity and cash flow
for the six (6) month period then ended.
June 30, 2016 shall be referred to herein as the “Balance Sheet Date” and the
balance sheet of the Company as of such date shall be referred to herein as the
“Balance Sheet”.
(b)The Company Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods presented. The Company
Financial Statements are based on the books and records of the Company and its
Subsidiaries and present fairly, in all material respects, the consolidated
financial condition and results of operations and cash flows of the Company and
its Subsidiaries as of the dates and for the periods indicated therein, except
as set forth on Section 4.5(b) of the Company Disclosure Schedule and, in the
case of the unaudited Company Financial Statements, (i) that such Company
Financial Statements may be subject to normal year-end adjustments and (ii) for
the absence of notes thereto throughout the periods covered thereby.
(c)The Company has established and maintains a system of “internal controls over
financial reporting” (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act) sufficient




- 16 -





--------------------------------------------------------------------------------





to provide reasonable assurance (i) regarding the reliability of the Company’s
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, (ii) that receipts and expenditures of the
Company are being made only in accordance with the authorization of the
Company’s management and directors, and (iii) regarding prevention or timely
detection of the unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements.
4.5    Undisclosed Liabilities. Except as set forth in Section 4.6 of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries has
any liabilities (whether asserted or unasserted, direct or indirect, absolute or
contingent, accrued or unaccrued, known or unknown, liquidated or unliquidated,
or due or to become due), other than (a) those which are reflected or reserved
against in the Balance Sheet as of the Balance Sheet Date, (b) those incurred in
the Ordinary Course of Business since the Balance Sheet Date, (c) those which
are not, individually or in the aggregate, material in amount, and (d) those
included in the definition of Company Transaction Expenses.
4.6    Absence of Certain Developments. Except as set forth in Section 4.7 of
the Company Disclosure Schedule, between the Balance Sheet Date and the
Execution Date (a) the business of the Company and its Subsidiaries has been
conducted in all material respects in the Ordinary Course of Business, (b) there
has not been any event, change, occurrence or circumstance that would have,
individually or in the aggregate, a Company Material Adverse Effect and (c)
neither the Company nor any of its Subsidiaries has taken any action that, if
taken subsequent to the signing of this Agreement and on or prior to the Closing
Date, would constitute a breach of any of the covenants set forth in Section
6.1.
4.7    Legal Proceedings. Except as set forth on Section 4.8 of the Company
Disclosure Schedule, there are no pending or, to the Knowledge of the Company,
threatened material Legal Proceedings (a) against or by the Company or any of
its Subsidiaries affecting any of its properties or assets, or (b) against or by
the Company that challenges or seeks to prevent, enjoin or otherwise delay the
Transaction. To the Knowledge of the Company, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
material Legal Proceeding. There is no outstanding Order imposed upon the
Company or any of its Subsidiaries. Notwithstanding the foregoing, for all
purposes of this Agreement, none of the Company, the Representative or any of
the Equity Holders make any representation or warranty (pursuant to this Section
4.8 or otherwise) regarding the effect of the applicable antitrust, merger
control, competition or fair trade laws on its ability to execute, deliver, or
perform its obligations under this Agreement or to consummate the Transaction as
a result of the enactment, promulgation, application or threatened or actual
judicial or administrative investigation or Legal Proceeding under, or
enforcement of, any antitrust, merger control, competition or fair trade Law
with respect to the consummation of the Transaction.
4.8    Compliance with Laws; Permits.
(a)Except as set forth in Section 4.9(a) of the Company Disclosure Schedule, the
Company and its Subsidiaries are, and for the past three (3) years have been, in
material compliance with all Laws applicable to their respective businesses or
operations. Except as set forth in Section 4.9(a) of the Company Disclosure
Schedule, during the past three (3) years, neither




- 17 -





--------------------------------------------------------------------------------





the Company nor any of its Subsidiaries have received any written notice of, or
been formally charged by a Governmental Authority with, the violation of any
Law.
(b)Except as set forth in Section 4.9(b) of the Company Disclosure Schedule, all
material Permits required for the Company or any of its Subsidiaries to conduct
their respective businesses as presently conducted have been obtained by it and
are valid and in full force and effect. All fees and charges with respect to
such Permits which are due and payable as of the Execution Date have been paid
in full. Section 4.9(b) of the Company Disclosure Schedule lists all current
material Permits issued to the Company or any of its Subsidiaries, including the
names of such Permits and their respective dates of issuance and expiration.
(c)None of the representations and warranties contained in this Section 4.9
shall be deemed to relate to tax matters (which are governed by Section 4.10),
environmental matters (which are governed by Section 4.12), employee benefits
matters (which are governed by Section 4.16), or employment matters (which are
governed by Section 4.17).
4.9    Taxes.
(a)Except as set forth in Section 4.10(a) of the Company Disclosure Schedule,
the Company and its Subsidiaries have prepared and timely filed, or caused to be
prepared and timely filed, with the appropriate Taxing Authorities, all income
and other material Tax Returns required to be filed with respect to the Company
and its Subsidiaries, taking into account any extensions of time to file. All
such Tax Returns as filed were accurate, complete and correct in all material
respects. The Company and each Subsidiary has made available to Purchaser
correct and complete copies of all income and other material Tax Returns for Tax
Periods ending on or after December 31, 2011, and all material examination
reports and statements of deficiencies assessed against or agreed to by the
Company and each Subsidiary issued since December 31, 2011.
(b)All material Taxes of the Company and each Subsidiary thereof (whether or not
shown as due on such Tax Returns) required to have been paid on or before the
Closing Date have been paid, and the reserves for Taxes provided in the books
and records of the Company and each of the Subsidiaries thereof have been
determined in accordance with GAAP and are equal to at least the amount of
income Taxes of the Company and each of the Subsidiaries thereof with respect to
any period for which Tax Returns have not yet been filed or for Taxes not yet
due and owing for any Tax period or portion thereof through and including the
Closing Date, but for which a reserve is required in accordance with GAAP.
(c)No material deficiencies for any Taxes have been proposed, asserted or
assessed in writing against the Company or any of its Subsidiaries that are
still pending.
(d)Except as set forth in Section 4.10(d) of the Company Disclosure Schedule, no
waiver of the statute of limitations or extensions of the period for assessment
of any Taxes are in effect with respect to the Company or any of its
Subsidiaries (other than by virtue of extensions of time to file Tax Returns
obtained in the Ordinary Course of Business). No power of attorney with respect
to any Tax matter of the Company or any Subsidiary thereof that is currently in
force will continue in force after the Closing Date.




- 18 -





--------------------------------------------------------------------------------





(e)Except as set forth in Section 4.10(e) of the Company Disclosure Schedule, no
material Tax Return filed by the Company or any of its Subsidiaries is under
current examination by any Taxing Authority.
(f)No claim has been made in writing by any Taxing Authority in a jurisdiction
where the Company or any of its Subsidiaries does not file Tax Returns with
respect to a particular Tax that the Company or any of its Subsidiaries is or
may be subject to taxation in such jurisdiction that has not been resolved,
except for claims that would not have, individually or in the aggregate, a
Company Material Adverse Effect.
(g)There are no Liens for Taxes upon any of the assets or properties of the
Company or any of its Subsidiaries, except for Permitted Liens.
(h)Neither the Company nor any of its Subsidiaries has participated in any
listed transaction within the meaning of Treasury Regulations Section
1.6011‑4(b).
(i)Neither the Company nor any Subsidiary thereof is a party to or bound by any
Tax sharing, Tax indemnity, or Tax allocation agreement, nor does the Company or
any Subsidiary thereof have any liability or potential liability to another
Party under any such agreement.
(j)Neither the Company nor any Subsidiary thereof, nor any predecessor of the
Company or any Subsidiary thereof, has ever been a member of a consolidated,
combined, unitary or aggregate group of which the Company or any predecessor of
the Company was not the ultimate parent corporation.
(k)Neither the Company nor any Subsidiary thereof has any liability for the
Taxes of any Person (other than the Company or a Subsidiary) under Section
1.1502-6 of the Treasury Regulations (or any similar provision of state, local
or foreign Law) as a transferee or successor, by contract or otherwise.
(l)Neither the Company nor any Subsidiary thereof has filed an election under
Section 338(g) or 338(h)(10) of the Code, or entered into a gain recognition
agreement described in Treasury Regulations under Section 367 of the Code.
Neither the Company nor any Subsidiary thereof is required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
(i) any installment sale or open transaction disposition on or prior to the
Closing Date or prepaid amount received outside the Ordinary Course of Business
on or prior to the Closing Date, (ii) any adjustment pursuant to (A) Section
481(a) of the Code or any similar provision of state, local or foreign Law or
(B) any application pending with any Taxing Authority requesting permission for
any change in any accounting method, (iii) any closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of state, local or foreign Law, (iv) any intercompany transactions or
any excess loss account described in Treasury Regulations under Section 1502 of
the Code, or any corresponding or similar provision of state, local, or foreign
Law, relating to a Taxable period (or portion thereof) ending on or before the
Closing Date or (v) any election under Section 108(i) of the Code.




- 19 -





--------------------------------------------------------------------------------





(m)Except as set forth in Section 4.10(m) of the Company Disclosure Schedule,
neither the Company nor any Subsidiary thereof has incurred a dual consolidated
loss within the meaning of Section 1503 of the Code or any similar provision of
state, local or foreign Law.
(n)The Company and each Subsidiary thereof has made available to Purchaser all
documentation relating to any applicable Tax holidays or incentives.  The
Company and each Subsidiary thereof is in compliance with the requirements for
any applicable Tax holidays or incentives.
(o)Neither the Company nor any Subsidiary thereof has in the two (2) years prior
to the Execution Date constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock qualifying for Tax-free
treatment under Section 355 of the Code or in a distribution that could
otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with the
Merger.
(p)The Company and each Subsidiary thereof has complied with all applicable Tax
Law requirements relating to the payment, reporting and withholding of Taxes
(including withholding of Taxes pursuant to Sections 1441, 1442, 1445 and 1446
of the Code or similar provisions under any foreign Law).
(q)Neither the Company nor any Subsidiary thereof is subject to any private
letter ruling of the Internal Revenue Service or comparable Tax rulings issued
by any other Taxing Authority that will have continuing effect after the Closing
Date.
(r)Neither the Company nor any Subsidiary thereof (i) owns an interest in any
(A) domestic international sales corporation, (B) foreign sales corporation, (C)
passive foreign investment company, each within the meaning of the Code, or (ii)
has any permanent establishment in any foreign country (other than the country
in which it is established), as defined in the relevant Tax treaties applicable
to such entity.
4.10    Title to Assets; Real Property.
(a)The Company and its Subsidiaries each has good and valid (and, in the case of
Owned Real Property, good and marketable) title to, or a valid leasehold
interest in, all Real Property and personal property and other assets reflected
on the Balance Sheet or acquired after the Balance Sheet Date, other than
properties and assets sold or otherwise disposed of in the Ordinary Course of
Business since the Balance Sheet Date. All such properties and assets are free
and clear of all Liens except for Permitted Liens, Liens imposed by or on
Purchaser, and Liens securing Closing Date Indebtedness to be Repaid.
(b)Section 4.11(b) of the Company Disclosure Schedule sets forth a complete list
of each parcel of real property owned by the Company or any of its Subsidiaries,
including the street address therefor (the “Owned Real Property”). Neither the
Company nor any of its Subsidiaries owns in fee any real property other than the
Owned Real Property. The Company has made available to Purchaser true, complete
and correct copies of the deeds and other instruments (as recorded) by which the
Company or its Subsidiary acquired such Owned Real Property, and copies of all
title




- 20 -





--------------------------------------------------------------------------------





insurance policies, opinions, abstracts and surveys in the possession of the
Company and its Subsidiaries and relating to the Owned Real Property.
(c)Section 4.11(c) of the Company Disclosure Schedule sets forth, as of the
Execution Date, a list of all leases, subleases and occupancy agreements of real
property, including the street address therefor (the “Leased Real Property”),
pursuant to which the Company or any Subsidiary of the Company is the lessee,
sublessee, sublessor, lessor or other party to such agreement (individually, a
“Real Property Lease”). The Company has made available to Purchaser true,
correct and complete copies of all written Real Property Leases, including all
modifications, amendments, restatements and supplements thereto, with respect to
the Leased Real Property.
(d)Except as disclosed on Section 4.11(d) of the Company Disclosure Schedule,
with respect to each Leased Real Property:
(i)Each Real Property Lease is a legal, valid and binding obligation of the
Company or one of its Subsidiaries, as applicable, is in full force and effect,
and has not been amended (other than with respect to any amendments made
available to Purchaser);
(ii)(A) Neither the Company nor any of its Subsidiaries is in material default
under any Real Property Lease, (B) within the past three (3) years, neither the
Company nor any of its Subsidiaries has received any uncured notice of default
under or termination of any Real Property Leases, and (C) neither the Company
nor any of its Subsidiaries has any Knowledge of any current default by any
third party under any Real Property Lease; and
(iii)The occupation, possession and use of the Leased Real Property by the
Company and/or its Subsidiaries have not been disturbed and no claim has been
asserted or threatened adverse to the rights of the Company and/or its
Subsidiaries to the continued occupation, possession and use of the Leased Real
Property.
(e)Except as set forth on Section 4.11(e) of the Company Disclosure Schedule,
neither the Company nor any of its Subsidiaries has received any notice of any
violation of any material Law or use or occupancy restriction affecting the Real
Property or the Company’s or any of its Subsidiaries’ use thereof. The present
use of the Real Property is in material compliance with all applicable Law and
Permitted Liens.
(f)Neither the Company nor any of its Subsidiaries has received any notice of
any condemnation proceeding with respect to any portion of the Real Property,
and to the Knowledge of the Company, there is no proposal under consideration by
any public or governmental authority or entity to commence any such proceeding
to use any of the Real Property.
(g)Except pursuant to a Real Property Lease, no Person is in possession of any
of the Real Property except the Company or any of its Subsidiaries and subject
to the rights of the fee owner of any Leased Real Property. Neither the Company
nor any of its Subsidiaries has granted any right or option to any Person to
acquire any interest in any of the Real Property.




- 21 -





--------------------------------------------------------------------------------





(h)To the Knowledge of the Company, all Facilities, including the roofs and
structural elements thereof, and the heating, ventilation, air conditioning,
plumbing, electrical, mechanical, sewer, waste water, storm water, paving and
parking equipment, systems and facilities included therein are in good operating
condition and repair in all material respects, subject to normal wear and
maintenance given their relative ages, and neither the Company nor any of its
Subsidiaries has delayed or deferred any maintenance, repair, replacement or
capital expenditures in contemplation of the Transaction. There are no material
capital expenditures known to the Company or any Subsidiary of the Company to be
required to be made by the Company or any such Subsidiary in connection with the
Real Property in order to materially comply with all applicable Laws.
(i)The buildings, structures, other improvements on the Real Property,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property currently owned or leased by the Company and its Subsidiaries,
together with all other properties and assets of the Company and its
Subsidiaries, are sufficient for the continued conduct of the business of the
Company and its Subsidiaries after the Closing in substantially the same manner
as conducted prior to the Closing and constitute all of the rights, property and
assets necessary to conduct the business of the Company and its Subsidiaries as
currently conducted.
4.11    Environmental Matters.
(a)Except as set forth on Section 4.12(a) of the Company Disclosure Schedule:
(i)The Company and its Subsidiaries are in material compliance with, and, for
the past six (6) years, have materially complied with, all Environmental Laws
applicable to their respective businesses or operations;
(ii)The Company and its Subsidiaries have obtained and maintain all material
Permits that are required under Environmental Laws for the operation of their
respective businesses as presently conducted (collectively, the “Environmental
Permits”), and neither the Company nor any Subsidiary thereof is in material
default or material violation of any term, condition or provision of any such
Environmental Permit;
(iii)Except for Legal Proceedings or claims that have been resolved, neither the
Company nor any of its Subsidiaries has received any written notice of a Legal
Proceeding or Order alleging that the Company or its Subsidiaries is in
violation of or has any liability for cleanup or remediation of Contaminants
under any Environmental Law;
(iv)To the Knowledge of the Company, all of the third Persons with which the
Company or any of its Subsidiaries has arranged, engaged or contracted to
accept, treat, transport, store, dispose or remove any Contaminant generated or
present at the Real Property, maintained all permits required under
Environmental Law at the relevant time to perform the foregoing activities or
conduct;
(v)To the Knowledge of the Company, neither the Company nor any of its
Subsidiaries has transported or arranged for the transport of any Contaminant to
any facility or site for the purpose of storage, handling, treatment or disposal
which (A) was, at




- 22 -





--------------------------------------------------------------------------------





the time of disposal, subject to a Remedial Action requirement (other than
routine or anticipated corrective action or Remedial Action obligations
affecting such facility) issued under any federal, state or local solid or
hazardous waste regulatory law, (B) at the time of the disposal, had received a
notice of violation or was otherwise subject to a governmental enforcement
action with respect to alleged violations of any Environmental Law or (C) is
listed or proposed for listing on the NPL pursuant to CERCLA, or listed on the
CERCLIS list or any similar state list of contaminated sites;
(vi)Neither the Company nor any of its Subsidiaries is subject to any pending
(or, to the Company’s knowledge, threatened) Legal Proceedings or Order,
alleging or addressing in connection with the business of the Company and its
Subsidiaries, Real Property, or any previously owned, leased, or operated
properties, concerning (A) any violation of any Environmental Law, (B) any
requirement to conduct a Remedial Action, (C) any claims or liabilities and
costs arising from the Release or threatened Release of any Contaminant at the
Property, or any previously owned, leased, or operated properties, or any other
location, or (D) any claims or liabilities and costs with respect to Releases of
Contaminants for personal injury or threatened personal injury or injury or
threatened injury to property or natural resources;
(vii)There have been no Releases of any Contaminants at, to, or from the Real
Property, or any properties previously owned, leased, or operated by the Company
or its Subsidiaries at the time of such ownership, tenancy or operations, in
either case, except as would not reasonably be expected to result in material
liability for the Company or any of its Subsidiaries;
(viii)No Environmental Lien has attached to any Real Property;
(ix)To the Knowledge of the Company, there is not constructed, placed,
deposited, stored, disposed of nor located on the Real Property, any lead-based
paint or any asbestos in any form that has become or threatens to become
friable;
(x)No underground or above ground storage tanks, landfills, surface
impoundments, gas or oil wells, or associated piping, are or have ever been
located on the Real Property or, to the Knowledge of the Company, any previously
owned, leased or operated properties;
(xi)To the Knowledge of the Company, there is not constructed, placed,
deposited, stored, disposed, leaching nor located on the Real Property any
polychlorinated biphenyls (“PCBs”) or transformers, capacitors, ballasts, or
other equipment which contain dielectric fluid containing PCBs, in violation of
Environmental Laws;
(xii)The Real Property, and, to the Knowledge of the Company, each property
previously owned, leased or operated by the Company or any of its Subsidiaries,
is not listed or proposed for listing on the NPL pursuant to CERCLA, or listed
on the CERCLIS list or any similar state lists of contaminated sites; and




- 23 -





--------------------------------------------------------------------------------





(xiii)The Company and its Subsidiaries have provided Purchaser with a copy of
all Phase I, Phase II or other material environmental reports, asbestos reports,
studies, inspection reports or notices, investigations, audits, or assessments
in the possession of the Company or any of its Subsidiaries and related to the
Real Property.
(b)This Section 4.12 sets forth the sole and exclusive representations and
warranties of the Company under this Agreement with respect to Environmental
Permits, Environmental Laws, Contaminants or other environmental matters.
4.12    Material Contracts.
(a)Section 4.13(a) of the Company Disclosure Schedule sets forth a list of all
of the following Contracts as of the Execution Date (other than any such
Contract solely by or between the Company and its Subsidiaries) to which the
Company or any Subsidiary of the Company is a party or by which it is bound
(collectively, the “Material Contracts”):
(i)(A) Contracts with each current employee, officer or director of, or
independent contractor or consultant to, the Company or any of its Subsidiaries
who receives annual compensation (excluding bonus and commission) in excess of
One Hundred Thousand Dollars ($100,000) which Contract cannot, in each case, be
terminated by the Company or a Subsidiary thereof without penalty or without
more than ninety (90) days’ notice and (B) Contracts with current or former
employees, officers, directors, independent contractors or consultants of the
Company or any of its Subsidiaries that provide for severance, retention, change
in control or similar payments (other than any such Contracts which are no
longer in effect);
(ii)Contracts for or relating to the making of any loans to another Person
(other than the Company or any of its Subsidiaries and other than loans to
current or former employees in the Ordinary Course of Business through a
qualified Benefit Plan) in excess of One Hundred Thousand Dollars ($100,000);
(iii)except for Contracts relating to trade receivables, all Contracts relating
to Indebtedness of the Company or a Subsidiary of the Company in excess of One
Hundred Thousand Dollars ($100,000);
(iv)Contracts relating to the acquisition or disposition of any operating
business (whether by merger, sale/purchase of stock, sale/purchase of assets or
otherwise) entered into at any time during the last three (3) years;
(v)Contracts relating to the purchase, sale, lease, assignment, sublease,
license or transfer of any real property, including all Real Property Leases;
(vi)Contracts, including open (i.e., unfulfilled as of the Execution Date)
purchase orders, involving aggregate payment or receipt by the Company and its
Subsidiaries in excess of Two Hundred Fifty Thousand Dollars ($250,000) and
which, in each case,




- 24 -





--------------------------------------------------------------------------------





cannot be terminated by the Company or a Subsidiary thereof without penalty or
without more than ninety (90) days’ notice;
(vii)Contracts, including open (i.e., unfulfilled as of the Execution Date)
purchase orders, with any Material Customer or Material Supplier;
(viii)Contracts that require the Company or a Subsidiary thereof to purchase its
total requirements of any product or service from a third party or that contain
“take or pay” provisions;
(ix)broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting and advertising
Contracts that, in each case, involve aggregate payment or receipt by the
Company and its Subsidiaries in excess of Two Hundred Fifty Thousand Dollars
($250,000);
(x)any Contract the primary purpose of which is to provide for (i) the
indemnification by the Company or a Subsidiary thereof of any Person or (ii) the
assumption of any Tax or other liability of any Person;
(xi)Contracts with any Governmental Authority;
(xii)Contracts granting a right of first refusal, first offer or similar
preferential right to purchase or acquire equity interests in the Company or a
Subsidiary thereof (other than the Organizational Documents);
(xiii)Contracts containing covenants of the Company or its Subsidiaries
prohibiting or limiting the right of the Company and its Subsidiaries to compete
in any line of business or prohibiting or restricting their ability to conduct
business with any Person in any geographic area, but not including those
Contracts providing solely for the non-solicitation of employees by the Company
or its Subsidiaries;
(xiv)Contracts for joint ventures or similar partnerships; and
(xv)Company IP Agreements.
(b)Except as set forth in Section 4.13(b) of the Company Disclosure Schedule,
each Material Contract is in full force and effect and is a legal, valid,
binding and enforceable obligation of the Company or a Subsidiary thereof, as
the case may be, and, to the Knowledge of the Company, of the other party or
parties thereto in accordance with its terms, except as enforceability may be
limited by applicable Equitable Principles. None of the Company or a Subsidiary
thereof, as the case may be, or, to the Knowledge of the Company, any other
party or parties thereto is in breach of or default under (or is alleged to be
in breach of or default under) in any material respect, or has provided or
received any notice of any intention to terminate, any Material Contract. No
event or circumstance has occurred that, with notice or lapse of time or both,
would constitute or result in a breach or an event of default, in any material
respect, by the Company or any of its Subsidiaries under any Material Contract,
or, to the Knowledge of the Company, by




- 25 -





--------------------------------------------------------------------------------





the other party or parties thereto. No party to any Material Contract has given
the Company written notice of its intention to cancel, terminate, materially
change the scope of its rights under or fail to renew any Material Contract.
Except as set forth in Section 4.13(b) of the Disclosure Schedule, the Company
has made available to Purchaser complete and correct copies of each Material
Contract (including all modifications, amendments and supplements thereto and
waivers thereunder).
4.13    Customers and Suppliers.
(a)Section 4.14(a) of the Company Disclosure Schedule sets forth (i) a list of
the twenty (20) largest customers (measured by dollar volume of sales to such
customers) of the Company and its Subsidiaries, taken as a whole, for each of
the two (2) most recent fiscal years (collectively, the “Material Customers”)
and (ii) the amount of consideration paid by each Material Customer during such
periods. Except as set forth in Section 4.14(a) of the Company Disclosure
Schedule, the Company has not received any notice, and has no reason to believe,
that any of its Material Customers has ceased, or intends to cease after the
Closing, to use its goods or services or to otherwise terminate or materially
reduce its relationship with the Company and its Subsidiaries.
(b)Section 4.14(b) of the Company Disclosure Schedule sets forth (i) a list of
the twenty (20) largest suppliers (measured by dollar volume of purchases from
such suppliers) of the Company and its Subsidiaries, taken as a whole, for each
of the two (2) most recent fiscal years (collectively, the “Material Suppliers”)
and (ii) the amount of purchases from each Material Supplier during such
periods. Except as set forth in Section 4.14(b) of the Company Disclosure
Schedule, the Company has not received any notice, and has no reason to believe,
that any of its Material Suppliers has ceased, or intends to cease, to supply
goods or services to the Company and its Subsidiaries or to otherwise terminate
or materially reduce its relationship with the Company and its Subsidiaries.
4.14    Intellectual Property.
(a)Section 4.15(a) of the Company Disclosure Schedule lists all (i) Company IP
Registrations and (ii) Company Intellectual Property, including software, that
are not registered but that are material to the business of the Company and its
Subsidiaries. All required filings and fees related to the Company IP
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Company IP Registrations are
otherwise in good standing.
(b)The Company or its Subsidiary, as the case may be, is the sole and exclusive
legal, and with respect to the Company IP Registrations, record owner of all
right, title and interest in and to the Company Intellectual Property that is
material to the business of the Company and its Subsidiaries, in each case, free
and clear of all Liens other than Permitted Liens and Liens imposed on or by
Purchaser. Without limiting the generality of the foregoing, the Company has
entered into binding, written agreements with every current and former employee,
and with every current and former independent contractor, in each case who was
materially involved in the development of Intellectual Property on behalf of the
Company or its Subsidiary, whereby such employees and independent contractors
assign to the Company any ownership interest and right they may have in the
Company Intellectual Property.




- 26 -





--------------------------------------------------------------------------------





(c)The consummation of the Transaction will not result in the material loss or
material impairment of or payment of any material additional amounts with
respect to the right of the Company or its Subsidiary, as the case may be, to
own, use or hold for use any material Intellectual Property as owned, used or
held for use in the conduct of the business of the Company and its Subsidiaries
as currently conducted.
(d)The rights of the Company or its Subsidiaries, as the case may be, in the
material Company Intellectual Property are valid, subsisting and enforceable.
The Company and its Subsidiaries have taken commercially reasonable steps to
maintain their rights with respect to the Company Intellectual Property and to
protect and preserve the confidentiality of all trade secrets included in the
Company Intellectual Property, including requiring all Persons having access
thereto to execute written non-disclosure agreements, in each case as the
Company has deemed necessary or appropriate for the conduct of the business of
the Company and its Subsidiaries.
(e)Except as set forth in Section 4.15(e) of the Company Disclosure Schedule,
during the three (3) year period immediately preceding the Execution Date, the
conduct of the business of the Company and its Subsidiaries as currently and
formerly conducted has not materially infringed, misappropriated, or otherwise
materially violated the Intellectual Property or other rights of any Person. To
the Knowledge of the Company, during the three (3) year period immediately
preceding the Execution Date, no Person has materially infringed,
misappropriated, or otherwise materially violated, or is currently materially
infringing, misappropriating, or otherwise materially violating, any Company
Intellectual Property.
(f)Except as set forth in Section 4.15(f) of the Company Disclosure Schedule,
there are no Legal Proceedings (including any oppositions, interferences or
re-examinations) settled, pending or currently threatened in writing (including
in the form of written offers to obtain a license): (i) against the Company or
any of its Subsidiaries alleging any infringement, misappropriation, dilution or
violation of the Intellectual Property of any Person by the Company or any of
its Subsidiaries, (ii) against the Company or any of its Subsidiaries
challenging the validity, enforceability, registrability or ownership of any
Company Intellectual Property or the rights of the Company or its Subsidiary, as
the case may be, with respect to any Company Intellectual Property, or (iii) by
the Company or any of its Subsidiaries alleging any infringement,
misappropriation, dilution or violation by any Person of the Company
Intellectual Property. Neither the Company nor any of its Subsidiaries is
subject to any outstanding Order related to or directed at Intellectual Property
(including any motion or petition therefor) that restricts or impairs the use of
any Company Intellectual Property.
4.15    Employee Benefits Plans.
(a)Section 4.16(a) of the Company Disclosure Schedule sets forth a list of all
“employee benefit plans” as that term is defined in Section 3(3) of ERISA, and
any material benefit plan, program, contract or arrangement, whether or not
subject to ERISA, providing for group or individual (i) pension, retirement,
profit-sharing, deferred compensation, equity or equity-based compensation,
employee stock ownership, (ii) health, welfare life insurance, or disability
benefits, (iii) bonus, severance, salary continuation, retention,
change-in-control payments, (iv) vacation, sick leave, or other paid time off,
and (v) fringe benefit plans, but excluding government programs




- 27 -





--------------------------------------------------------------------------------





and statutory benefits, that are currently adopted, maintained by, sponsored or
contributed to by the Company or its Subsidiaries (collectively, the “Benefit
Plans”).
(b)For each Benefit Plan, the Company has provided or made available to
Purchaser the following, to the extent the Company maintains the following or is
required to prepare, file, or distribute the following:
(i)the plan document (or, in the case of an unwritten Benefit Plan, a written
description thereof) and all amendments thereto,
(ii)the most recent summary plan description (and any summaries of material
modifications with respect thereto);
(iii)the three (3) most recently-filed annual reports on Form 5500 (with
schedules and attachments);
(iv)any collective bargaining agreements pursuant to which contributions have
been made or obligations incurred (including both pension and welfare benefits)
by any Company or its Subsidiaries, and all collective bargaining agreements
pursuant to which contributions are being made or obligations are owed by such
entities;
(v)the most recent IRS opinion or determination letter;
(vi)all insurance policies which were purchased by or to provide benefits under
any Benefit Plan;
(vii)all material Contracts with third party administrators, actuaries,
investment managers, consultants, and other independent contractors that relate
to any Benefit Plan;
(viii)a copy of the template notification form that was given within the three
(3) years preceding the Execution Date to employees of their rights under COBRA,
and under all other applicable federal and state Laws regulating the notice
requirements of “group health plans” (as defined in Section 607(1) of ERISA);
(ix)all material notices or reports that were given by any Company or any
Subsidiary of the Company, or any Benefit Plan to the IRS, the PBGC or the EBSA,
within the three (3) years preceding the Execution Date;
(x)all discrimination testing reports and actuarial reports submitted for the
three (3) years preceding the Execution Date by third party administrators,
actuaries, investment managers, consultants, or other independent contractors
with respect to any Benefit Plan; and
(xi)all material notices received from and correspondence with the IRS, the PBGC
or the EBSA with respect to any Benefit Plan within the three (3) years
preceding the Execution Date.




- 28 -





--------------------------------------------------------------------------------





(c)No Benefit Plan is a “multiemployer plan” as defined in Section 3(37) of
ERISA (a “Multiemployer Plan”) or is subject to Title IV of ERISA or Section 412
of the Code and, in the last six (6) years, neither the Company nor any of its
Subsidiaries has sponsored, maintained or contributed to a plan that is a
Multiemployer Plan or is subject to Title IV of ERISA or Section 412 of the
Code. No Benefit Plan is maintained in connection with any trust described in
Section 501(c)(9) of the Code.
(d)Except as set forth in Section 4.16(d) of the Company Disclosure Schedule,
with respect to each Benefit Plan, the Company and its Subsidiaries have
complied and are now in compliance, in each case in all material respects, with
all the provisions of ERISA, the Code and all Laws and regulations applicable to
such Benefit Plans, and each Benefit Plan has been established, maintained,
administered, operated, and contributed to in compliance, in all material
respects, with its terms. The Benefit Plans that are intended to be qualified
plans within the meaning of Section 401(a) of the Code are subject to a
favorable IRS opinion or determination letter as to their qualified status. To
the Knowledge of the Company, no event has occurred that could reasonably be
expected to give rise to disqualification or loss of Tax-exempt status of any
such qualified Benefit Plan.
(e)To the Knowledge of the Company, no claim (other than routine claims by
participants and beneficiaries for benefits), Legal Proceeding, audits,
administrative actions, litigations, arbitration or other action have been
threatened or instituted against any Benefit Plan.
(f)No Benefit Plan provides retiree health or welfare insurance benefits to any
current or former employee, officer or director of the Company or its
Subsidiaries except as may be required by Section 4980B of the Code and Section
601 of ERISA or any other applicable Law. No Benefit Plan is a “multiple
employer welfare arrangement” within the meaning of Section 3(40) of ERISA.
(g)Except as otherwise disclosed on Section 4.16(g) of the Company Disclosure
Schedules, with respect to each Benefit Plan, all contributions, premiums or
payments required to be made for the last five (5) years have been made on or
before the dates they are due and payable (including permissible extensions). No
event has occurred or circumstance exists that could result in a material
increase in premium costs of Benefit Plans that are insured, or a material
increase in benefit costs of such Benefit Plans that are self-insured.
(h)No employer securities, employer real property or other employer property is
included in the assets of any Benefit Plan.
(i)With respect to each Benefit Plan that is a “nonqualified deferred
compensation plan” (within the meaning of Section 409A of the Code), (i) the
written terms of such plan have at all times been in material compliance with,
and (ii) such plan has, at all times while subject to Section 409A of the Code,
been operated in material compliance with, Section 409A of the Code and all
applicable guidance thereunder. Neither the Company nor any of its Subsidiaries
has any obligation to make a “gross-up” or similar payment in respect of any
Taxes that may become payable under Section 409A of the Code.




- 29 -





--------------------------------------------------------------------------------





(j)Except as set forth on Section 4.16(j) of the Company Disclosure Schedule,
the execution and delivery of this Agreement or the consummation of the
Transaction (either alone or in combination with another event) will not (i)
result in the payment of any amount under any arrangements in effect on the
Execution Date (including, without limitation, the Change in Control Bonus
Payments) that would, individually or in combination with any other such
payment, not be deductible as a result of Section 280G of the Code, (ii) entitle
any current or former director, officer, employee, independent contractor or
consultant to severance pay, termination pay, unemployment compensation, or any
other payment or benefit under the Benefit Plans, (iii) accelerate the time of
payment or vesting of benefits, (iv) increase the amount of compensation due to
such individuals under any Benefit Plan, or (v) trigger any funding obligation
under any Benefit Plan. Neither the Company nor any of its Subsidiaries has or
would be reasonably expected to have any gross-up or other indemnity obligation
for any excise Taxes imposed under Section 4999 of the Code.
(k)Notwithstanding any other provision of this Agreement to the contrary, this
Section 4.16 contains the sole and exclusive representations and warranties of
the Company with respect to employee benefit matters.
4.16    Labor.
(a)Except as set forth on Section 4.17(a) of the Company Disclosure Schedule,
neither the Company nor any of its Subsidiaries is, or has been at any time
during the past three (3) years, a party to, bound by or negotiating any labor
or collective bargaining agreement in respect of any employee or group of
employees of the Company or any of its Subsidiaries. To the Knowledge of the
Company, no labor organization, union, or group of employees has made a pending
demand for recognition, and there are no representation proceedings or petitions
seeking a representation proceeding presently pending or, to the Knowledge of
the Company, threatened to be brought or filed, with the National Labor
Relations Board or other labor relations tribunal with respect to any employees
of the Company or any of its Subsidiaries. Neither the Company nor any of its
Subsidiaries has any duty to bargain with any labor organization or union.
(b)Except as set forth on Section 4.17(b) of the Company Disclosure Schedule,
(i) there are no, and at any time during the past three (3) years there have
been no, strikes, work stoppages, work slowdowns, lockouts, picketing or other
similar labor activities pending or, to the Knowledge of the Company, threatened
against the Company or any of its Subsidiaries, and (ii) there are no material
unfair labor practice charges, grievances or complaints pending or, to the
Knowledge of the Company, threatened by or on behalf of any employee or group of
employees of the Company or any of its Subsidiaries against the Company or any
of its Subsidiaries before a Governmental Authority or arbitrator.
(c)The Company and its Subsidiaries are, and during the past three (3) years
have been, in compliance, in all material respects, with all applicable Laws
pertaining to employment and employment practices, including all Laws relating
to labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring and termination of employees, working conditions, meal and
break periods, privacy, health and safety, workers’ compensation, leaves of
absence and unemployment




- 30 -





--------------------------------------------------------------------------------





insurance. All individuals characterized and treated by the Company as
independent contractors or consultants are properly treated as independent
contractors under all applicable Laws. All employees of the Company classified
as exempt under the Fair Labor Standards Act and state and local wage and hour
laws are properly classified. Within the past three (3) years, neither the
Company nor any of its Subsidiaries has implemented any “plant closing” or “mass
layoff” (as such terms are defined in the WARN Act) of employees that required
compliance with the WARN Act.
(d)Section 4.17(d) of the Company Disclosure Schedule contains a list of all
current employees of the Company or its Subsidiaries or natural persons who
currently serve as independent contractors or consultants to the Company or its
Subsidiaries, in each case as of the Execution Date, including any employee who
is on a leave of absence of any nature, paid or unpaid, and sets forth for each
such individual the following: (i) name, (ii) title or position (including
whether full or part time), (iii) hire date, (iv) current annual base
compensation rate, and (v) current commission, bonus or other incentive-based
compensation target or opportunity.
4.17    Transactions With Related Parties. Except as set forth on Section 4.18
of the Company Disclosure Schedule, no present officer, director, member or
stockholder of the Company or any of its Subsidiaries (or, to the Knowledge of
the Company, any of such Person’s immediate family members or Affiliates), nor
any Affiliate of the Company or any of its Subsidiaries (other than the Company
and its Subsidiaries) (each a “Related Party”), is currently a party to any
transaction or Contract with or binding upon the Company or any Subsidiary
thereof or has any interest in any property or asset used by the Company or any
Subsidiary thereof.
4.18    Insurance. Section 4.19 of the Company Disclosure Schedule sets forth,
as of the Execution Date, a true and complete list of all current policies or
binders of fire, liability, product liability, umbrella liability, real and
personal property, workers’ compensation, vehicular, directors’ and officers’
liability, fiduciary liability and other casualty and property insurance
maintained by the Company or its Subsidiaries and relating to the assets,
business, operations, employees, officers and directors of the Company and its
Subsidiaries (collectively, the “Insurance Policies”) and the Company has made
available to Purchaser true and complete copies of such Insurance Policies.
Except as set forth on Section 4.19 of the Company Disclosure Schedule, such
Insurance Policies are in full force and effect and shall remain in full force
and effect following the consummation of the Transaction. Neither the Company
nor any of its Subsidiaries has received any written notice of cancellation of,
premium increase with respect to, or alteration of coverage under, any of such
Insurance Policies. All premiums due on such Insurance Policies have either been
paid or, if due and payable prior to Closing, will be paid prior to Closing in
accordance with the payment terms of each Insurance Policy. The Insurance
Policies do not provide for any retrospective premium adjustment or other
experience-based liability on the part of the Company or its Subsidiaries. All
such Insurance Policies (a) are valid and binding in accordance with their
terms, (b) are provided by carriers who are financially solvent, and (c) have
not been subject to any lapse in coverage. There are no material claims related
to the business of the Company and its Subsidiaries pending under any such
Insurance Policies as to which coverage has been questioned, denied or disputed
or in respect of which there is an outstanding reservation of rights. Neither
the Company nor any of its Subsidiaries is in material default under, and has
not otherwise failed to comply with, in any material respect, any provision
contained in any such Insurance Policy.




- 31 -





--------------------------------------------------------------------------------





4.19    Financial Advisors. Except as set forth on Section 4.20 of the Company
Disclosure Schedule, no Person has acted, directly or indirectly, as a broker,
finder, agent, investment banker or financial advisor for the Equity Holders,
the Company or its Subsidiaries, and no Person other than those Persons set
forth on Section 4.20 of the Company Disclosure Schedule is entitled to any fee
or commission or like payment from the Equity Holders, the Company or its
Subsidiaries in connection with the Transaction.
4.20    [Reserved].
4.21    Accounts Receivable. The accounts receivable reflected on the Balance
Sheet and the accounts receivable arising after the date thereof have arisen
from bona fide transactions entered into by the Company and its Subsidiaries
involving the sale of goods or the rendering of services in the Ordinary Course
of Business. Except as set forth on Section 4.22 of the Company Disclosure
Schedule, none of the accounts receivable reflected on the Balance Sheet, and
none of the accounts receivable arising after the date thereof, has been
assigned or otherwise sold to any Person and neither the Company nor any of its
Subsidiaries has discharged the obligor thereunder other than upon such obligor
making payment in full of all amounts due under each such receivable subject to
normal cash discounts accrued in the Ordinary Course of Business. The reserve
for bad debts shown on the Balance Sheet has been determined in accordance with
GAAP, consistently applied, subject to normal year-end adjustments and the
absence of disclosures normally made in footnotes.
4.22    Books and Records. The minute books and stock record books of the
Company and its Subsidiaries, all of which have been made available to Purchaser
by the Company, are complete and correct in all material respects and have been
maintained in accordance with sound business practices. Except as set forth on
Section 4.23 of the Company Disclosure Schedule, (i) the minute books of the
Company and its Subsidiaries contain accurate and complete records of all
meetings, and actions taken by written consent of, the stockholders or other
equity holders, the boards of directors or comparable governing bodies and any
committees thereof, and (ii) no meeting, or action taken by written consent, of
any such stockholders, equity holders, boards, bodies or committees has been
held for which minutes have not been prepared and are not contained in such
minute books. At the Closing, all of those books and records will be in the
possession of the Company.
4.23    Limitations on Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE IV AND THE CERTIFICATE
TO BE DELIVERED ON BEHALF OF THE COMPANY PURSUANT TO SECTION 8.2(a) (EACH AS
MODIFIED BY THE COMPANY DISCLOSURE SCHEDULE TO THE EXTENT PROVIDED HEREIN),
NEITHER THE COMPANY NOR ANY OTHER PERSON MAKES, OR HAS BEEN AUTHORIZED BY THE
COMPANY OR ANY OF THEIR RESPECTIVE AFFILIATES TO MAKE, ANY OTHER EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO THE COMPANY AND ITS
SUBSIDIARIES OR THE TRANSACTION, AND THE COMPANY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY ANY AFFILIATE OF THE COMPANY OR
ANY OF ITS OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AGENTS OR REPRESENTATIVES
AND IF MADE, SUCH REPRESENTATION OR WARRANTY MAY NOT BE RELIED UPON BY PURCHASER
OR ANY OF ITS AFFILIATES AND




- 32 -





--------------------------------------------------------------------------------





REPRESENTATIVES AS HAVING BEEN AUTHORIZED BY THE COMPANY OR ANY OF ITS
AFFILIATES. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
ARTICLE IV AND THE CERTIFICATE TO BE DELIVERED ON BEHALF OF THE COMPANY PURSUANT
TO SECTION 8.2(a) (EACH AS MODIFIED BY THE COMPANY DISCLOSURE SCHEDULE TO THE
EXTENT PROVIDED HEREIN), THE COMPANY HEREBY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, OPINION, PROJECTION, FORECAST,
STATEMENT, MEMORANDUM, PRESENTATION, ADVICE OR INFORMATION MADE, COMMUNICATED,
OR FURNISHED (ORALLY OR IN WRITING) TO PURCHASER OR ITS AFFILIATES OR
REPRESENTATIVES (INCLUDING ANY OPINION, PROJECTION, FORECAST, STATEMENT,
MEMORANDUM, PRESENTATION, ADVICE OR INFORMATION THAT MAY HAVE BEEN OR MAY BE
PROVIDED TO PURCHASER BY ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT, CONSULTANT OR
REPRESENTATIVE OF THE COMPANY OR ANY OF ITS AFFILIATES).
ARTICLE V    

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MERGER SUB
Except as set forth on the correspondingly numbered section of the disclosure
schedule delivered by Purchaser to the Company and the Representative on the
Execution Date concurrently with entry into the Original Agreement and attached
to this Agreement as Schedule B (the “Purchaser Disclosure Schedule”) (and
provided that disclosure in any section of such Purchaser Disclosure Schedule
shall be deemed disclosed with respect to any other Section of this Article V,
in addition to the Section referenced in such schedule, to the extent that it is
reasonably apparent from the wording of such disclosure that such disclosure is
applicable to such other Section), as of the date of hereof and as of the
Closing Date, Purchaser and Merger Sub hereby, jointly and severally, represent
and warrant as follows:
5.1    Organization.
(a)Purchaser is duly organized, validly existing and in good standing under the
laws of the State of Michigan. Purchaser has the power and authority to own or
lease all of its properties and assets and to carry on its business as it is now
being conducted. Purchaser is duly licensed or qualified to do business in each
jurisdiction in which the nature of its business or the character or location of
any properties or assets owned or leased by it makes such licensing or
qualification necessary, except for those jurisdictions where the failure to be
so qualified would not have, individually or in the aggregate, a Purchaser
Material Adverse Effect.
(b)Merger Sub is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Merger Sub has been formed
solely for the purpose of engaging in the Transaction and, as of the Effective
Time, will have engaged in no other business or other activities or incurred any
liabilities, other than in connection with or as contemplated herein. Purchaser
owns, and immediately prior to the Effective Time shall continue to own, of
record and beneficially, all outstanding shares of capital stock of Merger Sub.
Merger Sub has delivered to




- 33 -





--------------------------------------------------------------------------------





the Company true, correct and complete copies of its certificate of
incorporation and bylaws as in effect on the Execution Date.
5.2    Authorization of Agreement. Each of Purchaser and Merger Sub has the
requisite corporate power and authority to execute and deliver this Agreement
and each other Transaction Agreement to which it is a party, and subject to, in
the case of the consummation of the Merger by Merger Sub, adoption of this
Agreement by the consent of the sole stockholder of Merger Sub, to perform its
obligations hereunder and thereunder and to consummate the Transaction. The
execution, delivery and performance by each of Purchaser and Merger Sub of the
Transaction Agreements to which it is a party and the consummation of the
Transaction has been duly authorized by the requisite corporate action on the
part of Purchaser and Merger Sub. Each of the Transaction Agreements to which it
is a party has been or will be at or prior to the Closing, duly and validly
executed and delivered by Purchaser and Merger Sub and (assuming the due
authorization, execution and delivery by the other parties thereto) each of the
Transaction Agreements, when so executed and delivered, will constitute, the
legal, valid and binding obligations of Purchaser and Merger Sub, enforceable
against each in accordance with its terms, subject to applicable Equitable
Principles.
5.3    Conflicts; Consents of Third Parties.
(a)Assuming the making of the filings and the receipt of the consents or waiting
period terminations or expirations identified in Section 5.3(b), neither the
execution, delivery or performance by Purchaser and Merger Sub of this Agreement
or the other Transaction Agreements to which each is a party, nor the
consummation of the Transaction by Purchaser or Merger Sub, (i) conflict with,
violate or constitute a default (with or without notice or lapse of time, or
both) under the Organizational Documents of Purchaser, Merger Sub or any of
their Affiliates, (ii) require the consent, notice or other action by any Person
under, conflict with, violate or constitute a default (with or without notice or
lapse of time, or both) result in the acceleration of or create in any party the
right to accelerate, terminate, modify or cancel any Contract or Permit to which
Purchaser, Merger Sub or any of their Affiliates is a party or by which any of
their respective properties or assets are bound, or (iii) conflict with, violate
or constitute a default (with or without notice or lapse of time, or both) under
any Law applicable to Purchaser, Merger Sub or any of their Affiliates.
(b)No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Governmental Authority is
required by or with respect to Purchaser, Merger Sub or any of their Affiliates
in connection with the execution, delivery and performance by Purchaser and
Merger Sub of this Agreement or the other Transaction Agreements to which
Purchaser or Merger Sub is a party or the consummation of the Transaction by
Purchaser, except for the filing of the Certificate of Merger with the Secretary
of State of the State of Delaware, any filing pursuant to the Exchange Act or
stock exchange rules, or any filing or termination of the waiting period or
other approval required under the HSR Act.
5.4    Legal Proceedings. There are (a) no pending or, to the knowledge of
Purchaser, threatened, Legal Proceedings against or by and (b) no outstanding
Order imposed upon any of Purchaser, Merger Sub or any of their Affiliates that
(x) challenges or seeks to prevent, enjoin or otherwise delay the Transaction or
(y) that would have, individually or in the aggregate, a Purchaser Material
Adverse Effect.




- 34 -





--------------------------------------------------------------------------------





5.5    Financial Capability. Purchaser has, and will have as of the Closing,
sufficient cash on hand or other sources of immediately available funds to pay
the Purchase Price and to perform its obligations hereunder. Purchaser and
Merger Sub have not incurred any obligation, commitment, restriction or
liability of any kind that would impair or adversely affect such resources and
capabilities.
5.6    Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder, agent, investment banker or financial advisor for Purchaser,
Merger Sub or their Affiliates and no Person is entitled to any fee or
commission or like payment from Purchaser, Merger Sub or their Affiliates in
connection with the Transaction.
5.7    No Other Representations and Warranties; No Reliance; Purchaser
Investigation.
(a)Purchaser acknowledges and agrees that, except as expressly set forth in
Article IV and the certificate to be delivered on behalf of the Company pursuant
to Section 8.2(a), the Company makes no representation or warranty, express or
implied, relating to the Company or its Subsidiaries, itself, or any of their
respective businesses, operations, assets, liabilities, conditions or prospects
or the Transaction, including with respect to merchantability, fitness for any
particular or ordinary purpose, or as to the accuracy or completeness of any
information regarding any of the foregoing, or as to any other matter,
notwithstanding the delivery or disclosure to Purchaser, Merger Sub or any of
their Affiliates or representatives of any documents, opinions, projections,
forecasts, statements, memoranda, presentations, advice or information (whether
communicated orally or in writing), and any such other promises, representations
or warranties, or liability or responsibility therefor, are hereby expressly
disclaimed.
(b)Without in anyway limiting the representations, warranties, covenants or
agreements set forth in this Agreement, the other Transaction Agreements and any
certificate or other writing delivered pursuant hereto, Purchaser has made its
own independent investigation into and, based thereon, has formed an independent
judgment concerning, the Company and its Subsidiaries and the Transaction and,
in making its determination to enter into this Agreement, Purchaser has relied
on (i) the results of its own independent investigation and independent judgment
and (ii) the representations, warranties, covenants and agreements of the
Company that are expressly set forth in this Agreement.
ARTICLE VI    

CONDUCT OF BUSINESS
6.1    Conduct of the Company Pending the Closing. From the Execution Date until
the earlier of the Closing or valid termination of this Agreement pursuant to
Article XI, except (i) as set forth on Section 6.1 of the Company Disclosure
Schedule, (ii) as required by applicable Law or any existing Contract or Benefit
Plan, (iii) as otherwise specifically contemplated by this Agreement, (iv) as is
solely between or among the Company and any of its Subsidiaries or (v) with the
prior written consent of Purchaser or Merger Sub (which consent shall not be
unreasonably withheld, delayed or conditioned), (A) the Company shall and shall
cause the Company’s Subsidiaries to (1) conduct the business of the Company and
the Company’s Subsidiaries in the Ordinary Course of




- 35 -





--------------------------------------------------------------------------------





Business and (2) use reasonable best efforts to maintain and preserve intact the
current organization, business and franchise of the Company and its Subsidiaries
and to preserve the rights, franchises, goodwill and relationships of its
employees, customers, lenders, suppliers, regulators and others having business
relationships with the Company and its Subsidiaries, and (B) the Company shall
not, and shall cause the Company’s Subsidiaries not to:
(a)(i) declare or pay any dividends or other distributions of cash or other
property to the Company or any of the Equity Holders or their respective
Affiliates or (ii) repurchase, redeem or otherwise acquire any outstanding
shares of capital stock, membership interests or other equity interests of the
Company or its Subsidiaries;
(b)transfer, issue, sell or dispose of, or grant options, warrants or other
rights to purchase or otherwise acquire, any shares of capital stock, membership
interests or other equity interests of the Company or its Subsidiaries, except
for issuances upon the exercise or settlement of outstanding equity incentive
awards of the Company or its Subsidiaries in accordance with the terms and
conditions in effect as of the Execution Date;
(c)effect any stock split, recapitalization, reclassification or like change in
the capitalization of the Company or its Subsidiaries, except to the extent
necessary to satisfy the conditions set forth in Section 8.2(g);
(d)amend any of the Organizational Documents of the Company or its Subsidiaries;
provided, however, that the Company may amend the Certificate of Incorporation
of the Company pursuant to the Amendment to Certificate of Incorporation;
(e)(i) incur, assume or guarantee any Indebtedness or (ii) make any loans or
advances to, or any capital investments in, any other Person, except in each
case loans to employees in the Ordinary Course of Business through a qualified
Benefit Plan or to the extent any such Indebtedness, loans or advances will be
discharged at or prior to Closing or except to the extent necessary to satisfy
the conditions set forth in Section 8.2(g);
(f)(i) acquire any corporation, limited liability company, partnership or other
business organization or division thereof or (ii) sell, lease, license or
otherwise dispose of material assets or securities, except for (x) assets which
are obsolete or (y) inventory sold in the Ordinary Course of Business;
(g)except for the Merger, adopt any plan of merger, consolidation,
reorganization, liquidation or dissolution or filing of a petition in bankruptcy
under any provisions of federal or state bankruptcy Law or consent to the filing
of any bankruptcy petition against it under any similar Law;
(h)other than in the Ordinary Course of Business or in accordance with an
existing plan or budget that has been made available to Purchaser, make or cause
to be made any capital expenditures in excess of Two Hundred Thousand Dollars
($200,000);
(i)fail to preserve or maintain its Permits;




- 36 -





--------------------------------------------------------------------------------





(j)fail to continue in full force and effect all Insurance Policies, except as
required by applicable Law;
(k)settle or compromise any Legal Proceeding in excess of Fifty Thousand Dollars
($50,000) individually or One Hundred Thousand Dollars ($100,000) in the
aggregate;
(l)(i) grant any bonus or materially increase the compensation or benefits
payable or to become payable to any current or former employee, officer,
director, independent contractor or consultant, other than increases in the
Ordinary Course of Business or as provided for in any Material Contract or
Benefit Plan or required by applicable Law, (ii) adopt, amend or terminate any
employment, severance, retention or other agreement with any current or former
employee, officer, director, independent contractor or consultant, other than
(x) retention agreements or other agreements which liabilities are included in
the calculation of “Company Transaction Expenses” and (y) the employment
agreement with Schultz entered into concurrently with the execution of the
Original Agreement, the effectiveness of which is conditioned upon the Closing,
(iii) adopt, materially amend or terminate any Benefit Plan, except in
connection with terminations for “cause” or as required by applicable Law, or
(iv) hire or promote any person as or to, as the case may be, an executive
officer or hire or promote any employee below executive officer whose annual
base salary is or will be in excess of One Hundred Thousand Dollars ($100,000),
except in the Ordinary Course of Business; excluding, in each case with respect
to the foregoing subclauses (i)-(iii), entry into one or more option
cancellation agreements with Persons holding options to acquire Company Stock;
(m)except in the Ordinary Course of Business, (i) enter into any Contract that
would constitute a Material Contract or (ii) accelerate, terminate or materially
amend any material Contract of the Company or any of its Subsidiaries (including
any Material Contract);
(n)change any of the Company’s or its Subsidiaries’ methods of accounting or
methods of reporting income or deductions for Tax or accounting practice or
policy, except in each case as required by applicable Law or GAAP;
(o)materially change any of the Company’s or its Subsidiaries’ cash management
practices and its policies, practices and procedures with respect to collection
of accounts receivable, establishment of reserves for uncollectible accounts,
accrual of accounts receivable, inventory control, prepayment of expenses,
payment of trade accounts payable, accrual of other expenses, deferral of
revenue and acceptance of customer deposits; or
(p)enter into any agreement or otherwise make a commitment to do anything
prohibited by this Section 6.1.
6.2    Stockholder Approval.
(a)Promptly, but in any event within one (1) hour following the execution of
this Agreement by the parties hereto, the Company shall deliver to Purchaser a
true, correct and complete copy of an action by written consent, executed and
delivered by all of the Equity Sponsors and such other Stockholders who shall
have consented to the Merger as of such time (collectively,




- 37 -





--------------------------------------------------------------------------------





the “Consenting Stockholders”), evidencing the adoption of this Agreement and
the approval of the Merger, including (i) the deposit of the Indemnity Escrow
Amount into the Indemnity Escrow Fund, (ii) the right of the Indemnified Parties
subject to the terms and conditions of this Agreement and the Escrow Agreement,
as applicable, to set off the amount of any Indemnifiable Losses with respect to
which the Indemnified Parties are entitled to indemnification against the
Indemnity Escrow Fund in accordance with and subject to the limitations set
forth herein, (iii) the appointment of the Representative as the agent and
attorney-in-fact for the Stockholders, having the powers and rights to limited
liability and indemnification set forth herein and (iv) approval of the
Amendment to Certificate of Incorporation (such action by written consent, the
“Written Consent”).
(b)The Company shall, promptly following the execution of this Agreement by the
parties hereto, deliver to its Stockholders, other than the Consenting
Stockholders, a form of the Written Consent, together with notice and a
description of the adoption of this Agreement and approval of the Merger and the
other matters approved in the Written Consent delivered by the Consenting
Stockholders. The document containing such information (the “Information
Statement”), shall be prepared by the Company, shall include the Board
Recommendation and the notice required by Section 228 of the DGCL. The
Information Statement shall not, as of the date of mailing or the Effective
Time, contain any untrue statement of a material fact, or omit to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading. The Information
Statement shall include therewith a copy of Section 262 of the DGCL, and shall
be sufficient in form and substance to start the twenty (20) day period during
which a Stockholder must demand appraisal of such Stockholder’s Company Stock as
contemplated by Section 262(d)(2) of the DGCL.
(c)The board of directors of the Company shall not withdraw, alter, modify,
change or revoke (i) its recommendation to the Stockholders to vote in favor of
adoption of this Agreement (the “Board Recommendation”) or (ii) its approval of
the Merger; provided, however, that the board of directors of the Company may,
at any time prior to receiving the Stockholder Approval, change its Board
Recommendation if the board of directors of the Company reasonably concludes in
good faith, after receipt of advice from outside legal counsel, that the failure
of the board of directors of the Company to change such Board Recommendation
would result in a breach of its fiduciary obligations to the Stockholders under
applicable Laws.
(d)Notwithstanding anything in this Agreement to the contrary but subject to
Section 8.2(e), any shares of Company Stock held by a holder who has not voted
in favor of adoption of this Agreement or consented thereto in writing and who
has properly demanded and not effectively withdrawn or lost such holder’s
appraisal rights in accordance with Section 262 of the DGCL, if applicable (such
shares being referred to collectively as the “Dissenting Shares” until such time
as such holder fails to perfect or otherwise loses such holder’s appraisal
rights under the DGCL with respect to such shares), shall not be converted into
or represent a right to receive the applicable consideration for Company Stock
set forth in Section 2.2, but the holder thereof shall only be entitled to such
rights as are provided by Section 262 of the DGCL, if applicable.
Notwithstanding the provisions of this Section 6.2(d), if any holder of
Dissenting Shares shall effectively withdraw or lose (through failure to perfect
or otherwise) such holder’s appraisal rights with respect to such shares under
Section 262 of the DGCL or if a court of competent jurisdiction shall determine
that




- 38 -





--------------------------------------------------------------------------------





such holder is not entitled to the relief provided by Section 262 of the DGCL,
then such holder’s shares shall be treated as if they had been converted into
and shall represent only the right to receive, as of the Effective Time, the
Merger Consideration, as set forth in and subject to the provisions of this
Agreement, upon surrender of the Certificate (as defined below) formerly
representing such shares, without interest thereon. The Company shall provide
Purchaser prompt written notice of any demands received by the Company for
appraisal of any shares of Company Stock, any withdrawal of any such demand and
any other demand, notice or instrument delivered to the Company prior to the
Effective Time pursuant to the DGCL that relates to such demand, and Purchaser
shall have the opportunity and right to direct all negotiations and proceedings
with respect to such demands. Except with the prior written consent of
Purchaser, the Company shall not make any payment with respect to, or settle or
offer to settle, any such demands.
6.3    Notice; Effect of Notice. Prior to the Closing, the Company shall notify
Purchaser, and Purchaser shall notify the Representative, promptly in writing if
to the Knowledge of the Company or to the knowledge of Purchaser there occurs
any event, transaction or circumstance that causes any material covenant or
agreement of the Company (in the case of the Company) or Purchaser or Merger Sub
(in the case of the Purchaser) to be breached or that renders untrue any
representation or warranty of the Company (in the case of the Company) Purchaser
or Merger Sub (in the case of the Purchaser) contained in this Agreement, in
each case in any material respect; provided, however, that no such notice shall
have any effect on the Representative’s or Purchaser’s, as the case may be,
ability to assert the failure of any conditions to its obligation to close set
forth in Article VIII or make a claim for indemnification under Article IX or
Article X. Without limiting the foregoing, Purchaser’s receipt of information
pursuant to this Section 6.3 shall not operate as a waiver or otherwise affect
any representation, warranty, covenant or agreement given or made by the Company
or Equity Sponsor in this Agreement (including Sections 9.2(a), 10.2 and
11.1(d)) and shall not be deemed to amend or supplement the Company Disclosure
Schedule.
6.4    Control of Business. Purchaser acknowledges and agrees on behalf of
itself and its Affiliates that: (a) nothing contained in this Agreement shall
give Purchaser or its Affiliates, directly or indirectly, the right to control
or direct the Company’s or its Subsidiaries’ operations prior to the Closing;
and (b) prior to the Closing, the Company’s management and board of directors
and equity holders shall exercise, consistent with and subject to the terms and
conditions of this Agreement and applicable Law, complete control and
supervision over the Company’s and its Subsidiaries’ operations.
6.5    Obligations with Respect to Consents of Governmental Authority. Purchaser
shall not, and shall cause its Affiliates not to, acquire or agree to acquire,
by merging with or into or consolidating with, or by purchasing a substantial
portion of the assets of or equity in, or by any other manner, any business or
any corporation, partnership, association or other business organization or
division thereof, or otherwise acquire or agree to acquire any assets, if the
entering into of a definitive agreement relating to, or the consummation of such
acquisition, merger or consolidation would reasonably be expected to materially
delay or prevent the consummation of the Transaction by the Outside Date.




- 39 -





--------------------------------------------------------------------------------





6.6    No Solicitation of Other Bids.
(a)Neither the Company nor Equity Sponsor shall, and shall not authorize or
permit any of their respective Affiliates or any of their respective
representatives to, directly or indirectly, (i) encourage, solicit, initiate,
facilitate or continue inquiries regarding an Acquisition Proposal, (ii) enter
into discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal, or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
The Company shall immediately cease and cause to be terminated, and shall cause
its Affiliates and all of their respective representatives to immediately cease
and cause to be terminated, all existing discussions or negotiations, if any,
with any Persons conducted heretofore with respect to, or that could reasonably
be expected to lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” shall mean any inquiry, proposal or offer from any Person
(other than Purchaser or any of its Affiliates) concerning (1) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving the Company or any of its Subsidiaries,
(2) the issuance or acquisition of shares of capital stock or other equity
securities of the Company or any of its Subsidiaries to a Person other than an
existing Stockholder or any of its Affiliates, or (3) the sale, exchange or
other disposition of any significant portion of the properties or assets of the
Company and its Subsidiaries.
(b)In addition to the other obligations under this Section 6.6, the Company and
each Equity Sponsor shall promptly (and in any event within two (2) Business
Days after receipt thereof by the Company, any Subsidiary thereof, Equity
Sponsor or their respective representatives) advise Purchaser orally and in
writing of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, and the material
terms and conditions of such request, Acquisition Proposal or inquiry.
(c)The Company and Equity Sponsor agree that the rights and remedies for
noncompliance with this Section 6.6 shall include the right to seek to have this
Section 6.6 specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to Purchaser and that money damages would not provide
an adequate remedy to Purchaser.
ARTICLE VII    

COVENANTS
7.1    Access to Information.
(a)From the Execution Date until the earlier of the termination of this
Agreement or the Closing Date, upon reasonable prior written request, subject to
Section 7.1(c), and except as determined by the Company in good faith to be
appropriate to ensure compliance with any applicable Laws and, except as
determined by the Company in good faith to reasonably be expected to violate the
attorney-client privilege, other legal privilege or any contractual
confidentiality obligations (provided that no such exception shall apply to or
otherwise limit the disclosure required by any of the representations and
warranties in Article IV and, in the case of any such exception properly




- 40 -





--------------------------------------------------------------------------------





relied upon, the Company shall provide prompt written notice to Purchaser of its
determination to withhold information and the basis therefor), the Company shall
and shall cause its Subsidiaries to afford each Designated Representative
reasonable access to the offices, properties (including the Real Property),
books and records of the Company; provided, however, that (i) such access shall
be conducted during normal business hours under the supervision of the Company’s
personnel and in such a manner so as not to interfere with the normal operations
of the Company or any of its Subsidiaries; (ii) the auditors and accountants of
the Company or any of its Subsidiaries shall not be obligated to make any work
papers (to the extent extant) available to any Person unless and until such
Person has signed a customary agreement relating to such access to work papers
in form and substance reasonably acceptable to such auditors or accountants;
(iii) if the Parties are in an adversarial relationship in litigation or
arbitration, the furnishing of information, documents or records in accordance
with this Section 7.1(a) shall be subject to applicable rules relating to
discovery; and (iv) any access to the Company’s properties shall be subject to
the Company’s reasonable security and insurance measures and shall be subject to
any restrictions applicable to the properties, including the terms of any
leases.
(b)For a period of five (5) years commencing on the Closing Date, in connection
with any reasonable business purpose (including the determination of any matter
relating to the rights or obligations of the Company under this Agreement and
otherwise as may be reasonably requested in connection with, among other things,
any insurance claims by, Legal Proceedings (other than Legal Proceedings between
the Representative, on the one hand, and Purchaser, on the other hand, related
to this Agreement or the Transaction) or Tax audits against, or governmental
investigations of, the Company or any of its Subsidiaries or in order to enable
the Company to comply with the obligations under this Agreement and each other
Transaction Agreement) upon reasonable prior request and except as determined by
the Purchaser in good faith to be appropriate to ensure compliance with any
applicable Law and, except as determined by Purchaser in good faith to
reasonably be expected to violate the attorney-client privilege, other legal
privilege, or contractual confidentiality obligations, Purchaser shall, and
shall cause the Company and its representatives to, (i) afford the
Representative reasonable access, during normal business hours, to the offices,
books and records of the Company and its Subsidiaries (and Purchaser to the
extent relevant to the Company and its Subsidiaries) and (ii) make available to
the Representative and any representatives of the Representative the employees
of the Company and its Subsidiaries whose assistance, expertise, testimony,
notes and recollections or presence is necessary to assist the Representative in
connection with the Representative’s inquiries for any of the purposes referred
to above, including the presence of such Persons as witnesses in hearings or
trials for such purposes; provided, however, that (A) such requests shall not
unreasonably interfere with the normal operations of the Company or any of its
Affiliates; (B) that the auditors and accountants of the Company or its
Affiliates shall not be obligated to make any work papers (to the extent extant)
available to any Person unless and until such Person has signed a customary
agreement relating to such access to work papers in form and substance
reasonably acceptable to such auditors or accountants and (C) that if the
Parties are in an adversarial relationship in litigation or arbitration, the
furnishing of information, documents or records in accordance with this
Section 7.1(b) shall be subject to applicable rules relating to discovery. In
furtherance of the foregoing, Purchaser agrees to preserve and keep the records
held by the Company or Purchaser relating to the business of the Company and its
Subsidiaries for a period of five (5) years from the Closing Date.




- 41 -





--------------------------------------------------------------------------------





(c)Notwithstanding anything in this Agreement to the contrary, the Company shall
not be required, prior to the Closing, to disclose (or to provide access to any
of its offices, properties, books or records that could reasonably be expected
to result in the disclosure to such Persons or others of) any confidential
information relating to non-public customer personal data (e.g., data that
identifies an individual, the collection, storage or transfer of which is
regulated by Law), nor shall the Company be required to permit Purchaser or its
Affiliates or representatives to have access to or to copy or remove from the
offices or properties of the Company or any of its Affiliates any documents or
other materials that could reasonably be expected to reveal any such
confidential information (provided that the foregoing shall not apply to or
otherwise limit the disclosure required by any of the representations and
warranties in Article IV and, in the case of any such limitation properly relied
upon, the Company shall provide prompt written notice to Purchaser of its
determination to withhold information and the basis therefor).
(d)Without limiting the generality of Section 7.1(a), between the Execution Date
and the Closing:
(i)Purchaser, at its cost and expense, may have one or more independent
consultants perform reasonable environmental inspections, reviews and audits of
the Real Property and the machinery and equipment located at the Facilities
(“Environmental Inspections”). Notwithstanding any other provision in this
Agreement, Purchaser shall not, prior to the Closing, conduct any environmental
or invasive tests or sampling of air, soil (including surface and subsurface
materials), surface water and ground water, or any building materials or
equipment located at the Real Property, unless approved in writing by the
Representative in its sole discretion.
(ii)Purchaser, at its cost and expense, may have one or more land surveyors
perform surveys of any parcel of Real Property, complying with the 2016 minimum
detail requirements for ALTA/NPS land title surveys as adopted by the American
Land Title Association and the National Society of Professional Surveyors
(“Surveys”).
(iii)The Company and its Subsidiaries shall reasonably cooperate with Purchaser
in connection with any Environmental Inspection or Survey. Any such
Environmental Inspection or Survey shall not unreasonably interfere with the
business or operations of the Company or its Subsidiaries.
7.2    Cooperation; Filings and Approvals.
(a)Subject to the terms and conditions of this Agreement (including
Section 7.2(d)), the Parties shall cooperate with one another and use (and shall
cause their respective Subsidiaries and Affiliates to use) their respective
commercially reasonable efforts to promptly (i) take, or cause to be taken, all
actions, and do, or cause to be done, all things, necessary, proper or advisable
to cause the conditions to Closing to be satisfied as promptly as practicable
and to consummate and make effective, in the most expeditious manner
practicable, and in any event by or before the Outside Date, the Transaction,
including preparing and filing promptly and fully all documentation to effect
all necessary filings, notices, petitions, statements, registrations,
submissions of information, applications and other documents; provided, however,
that none of Purchaser, Merger Sub, the




- 42 -





--------------------------------------------------------------------------------





Company or the Equity Holders shall be obligated to pay any fees, costs or
consideration to any Person from whom any such approval, consent, registration,
Permit, authorization or other confirmation is requested, except as otherwise
set forth in this Agreement. For the avoidance of doubt, the obtaining of any
such approval, consent, registration, Permit, authorization or other
confirmation is not a condition to Closing unless expressly set forth in
Article VIII.
(b)Each of the Company and Purchaser, as applicable, shall use its commercially
reasonable efforts to cooperate with the other in connection with any filing or
submission with a Governmental Authority in connection with the Transaction and
in connection with any investigation or other inquiry by or before a
Governmental Authority relating to the Transaction. Subject to applicable Laws
relating to the exchange of information and to the extent practicable, each of
the Equity Holders, the Company and Purchaser, shall have the right to review in
advance and upon request, and each will consult the other on, any filing made
with, or written materials submitted to, any Governmental Authority in
connection with the Transaction. In addition, to the extent reasonably
practicable, all in-person meetings with a Governmental Authority regarding the
Transaction shall include representatives of all Parties. Subject to applicable
Law, the Parties will consult and cooperate with each other in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments and
proposals made or submitted to any Governmental Authority regarding the
Transaction by or on behalf of any Party.
(c)Notwithstanding the foregoing, Purchaser and its Affiliates shall not be
required (i) to sell, license or otherwise dispose of, or to hold separate and
agree to sell, license or otherwise dispose of, any entities, assets or
facilities of the Company and its Subsidiaries or, following the Closing,
Purchaser and its Affiliates (including the Surviving Corporation and its
Subsidiaries), (ii) terminate, amend or assign existing relationships and
contractual rights and obligations of the Company or any of its Subsidiaries or
of Purchaser or any of its Affiliates, (iii) amend, assign or terminate existing
licenses or other agreements of the Company or any of its Subsidiaries or of
Purchaser or any of its Affiliates and enter into such new licenses or other
agreements, (iv) litigate (or defend) against any administrative or judicial
action or proceeding (including any proceeding seeking a temporary restraining
order or preliminary injunction) challenging the Transaction as violative of any
Law or (v) take any action requested by a Governmental Authority as a condition
to terminate an applicable waiting period or otherwise permit the Transaction to
close without challenge.
(d)Nothing in this Agreement shall be construed as requiring the Company to
agree to any terms or restrictions as a condition to, or in connection with,
obtaining any approvals, consents, registrations, Permits, authorizations or
confirmation from any Governmental Authority or other Person unless such terms
or restrictions are conditioned upon the Closing.
7.3    Confidentiality. Purchaser acknowledges that the information provided to
Purchaser and its representatives in connection with this Agreement (including
Section 7.1 hereof) and the Transaction is subject to the terms of the
Confidentiality Agreement, dated October 8, 2015, by and between Purchaser and
idX Corporation (the “Confidentiality Agreement”), the terms of which are
incorporated herein by reference.




- 43 -





--------------------------------------------------------------------------------





7.4    Publicity. None of the Company, Equity Sponsor or the Representative on
the one hand, or Purchaser and its Affiliates, on the other hand, shall issue
any press release or public announcement concerning this Agreement, the other
Transaction Agreements or the Transaction or make any other public disclosure
containing or pertaining to the terms of this Agreement without obtaining the
Representative’s or Purchaser’s, as applicable, prior written approval, which
approval will not be unreasonably withheld or delayed, unless, in the judgment
of the Party seeking to disclose, disclosure is otherwise required by applicable
Law or by the applicable rules of any stock exchange on which such disclosing
Party lists securities; provided, however, that, to the extent any disclosure is
required by applicable Law or stock exchange rules, the Party intending to make
such disclosure shall use its commercially reasonable efforts consistent with
applicable Law or stock exchange rule to consult with the Representative or
Purchaser, as applicable, with respect to the text thereof; provided, further,
that (i) the Equity Holders and their respective Affiliates shall be entitled to
disclose such information to their respective employees, equity owners,
partners, prospective partners, investors, prospective investors, professional
advisors and lenders who have a need to know the information and who agree to
keep such information confidential or are otherwise bound to confidentiality and
(ii) Purchaser’s financing sources and other professional advisors may publish
“tombstones” or other customary announcements which do not contain pricing
details that are not otherwise publicly available.
7.5    Satisfaction of Indebtedness. On or prior to the Closing Date, as
directed by the Representative, the Company and its Subsidiaries shall pay and
discharge any Closing Date Indebtedness to be Repaid not included in the
calculation of the Closing Date Purchase Price, or such Indebtedness shall be
paid by Purchaser on the Closing Date out of the payments due hereunder. In
furtherance thereof, the Company shall obtain, prior to the Closing Date, one or
more customary pay-off letters executed by the administrative agents or the
lenders under any Closing Date Indebtedness to be Repaid, in each case, setting
forth all amounts necessary to be paid in order to fully discharge each such
Indebtedness and any Liens related thereto and in a form reasonably acceptable
to Purchaser (the “Pay-Off Letters”).
7.6    Director and Officer Liability; Indemnification.
(a)For a period of six (6) years after the Closing, Purchaser shall, and shall
cause the Surviving Corporation and its Subsidiaries to, to the fullest extent
permitted by applicable Law and the “tail” insurance policies described in
Section 7.6(c), (i) indemnify and hold harmless any present or former officer,
manager and/or director of the Company or any of its Subsidiaries (each, a “D&O
Indemnified Person”) against all D&O Expenses and all Losses, claims, damages,
judgments and amounts paid in settlement in respect of any threatened, pending
or completed claim, action or proceeding, whether criminal, civil,
administrative or investigative, based on or arising out of or relating to the
fact that such Person is or was a director or officer of the Company or any of
its Subsidiaries or arising out of acts or omissions occurring on or prior to
the Closing in such Person’s capacity as a director or officer of the Company or
any of its Subsidiaries (a “D&O Indemnifiable Claim”) and (ii) reimburse such
D&O Indemnified Persons all D&O Expenses incurred in connection with any D&O
Indemnifiable Claim promptly after receipt of statements therefor, subject to
the Surviving Corporation’s receipt of an undertaking by such D&O Indemnified
Party to repay such legal and other fees and expenses if it is ultimately
determined in a final and




- 44 -





--------------------------------------------------------------------------------





non-appealable judgment of a court of competent jurisdiction that such D&O
Indemnified Person is not entitled to be indemnified under applicable Law. Any
D&O Indemnifiable Claim shall continue until such D&O Indemnifiable Claim is
disposed of or all judgments, orders, decrees or other rulings in connection
with such D&O Indemnifiable Claim are fully and finally satisfied. For the
purposes of this Agreement, “D&O Expenses” shall mean reasonable attorneys’ fees
and all other out-of-pocket costs, charges and expenses paid or incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, to be a witness in or participate
in any D&O Indemnifiable Claim.
(b)Purchaser agrees that (i) the Organizational Documents of the Surviving
Corporation and its Subsidiaries after the Closing shall contain provisions with
respect to indemnification and exculpation from liability that are at least as
favorable to the beneficiaries of such provisions as those provisions that are
set forth in the Organizational Documents of the Company and its Subsidiaries,
respectively, on the Execution Date, which provisions shall not be amended,
repealed or otherwise modified following the Closing in any manner that would
adversely affect the rights thereunder of such beneficiaries, unless such
modification is required by applicable Law and (ii) all rights to
indemnification as provided in any indemnification agreements with any current
or former directors, officers and employees of the Company or any of its
Subsidiaries as in effect as of the Execution Date and set forth on
Section 4.13(a) of the Company Disclosure Schedule with respect to matters
occurring at or prior to the Closing shall survive the Closing.
(c)At or prior to Closing, the Company shall, at the Company’s expense (which
expense shall be characterized as a “Company Transaction Expense” for purposes
of this Agreement) obtain, maintain and fully pay for irrevocable “tail”
insurance policies naming the D&O Indemnified Persons as direct beneficiaries
with a claims period of at least six (6) years from the Closing Date from an
insurance carrier with the same or better financial-strength rating as the
Company’s current insurance carrier with respect to directors’ liability
insurance in an amount and scope at least as favorable to the Company’s
directors and officers as the Company’s existing policies with respect to
matters existing or occurring at or prior to the Closing Date. Purchaser shall
not, and shall cause the Surviving Corporation to not, cancel or change such
insurance policies in any respect so long as such policies are fully paid for by
the Company prior to the Closing or included in the calculation of “Company
Transaction Expenses”.
(d)In the event that Purchaser, the Surviving Corporation, any of the Surviving
Corporation’s Subsidiaries or any of their respective successors or assigns
(i) consolidates with or merges into any other Person and is not the continuing
or surviving corporation or entity of such consolidation or merger or (ii)
transfers or conveys all or substantially all of its properties and other assets
to any Person, then, and in each such case, Purchaser shall cause proper
provision to be made so that the applicable successors and assigns or
transferees expressly assume the obligations set forth in this Section 7.6.
7.7    Undertakings of Purchaser. Purchaser shall perform, or cause to be
performed, when due, all obligations of Merger Sub under this Agreement.
7.8    Contact with Customers, Suppliers and Other Business Relations.




- 45 -





--------------------------------------------------------------------------------





(a)From the Execution Date until 5:00 p.m. on the date occurring ten days after
the Execution Date (such period, the “Customer DD Period”), the Company shall
use commercially reasonable efforts to assist Purchaser in conducting customer
surveys (the “Customer Surveys”) with respect to the Contacted Customers that
shall take place during the Customer DD Period (which Customer Surveys shall at
all times be under the supervision of, and with the participation of, members of
senior management of the Company and its Subsidiaries approved by
Representative) pursuant to the questions and topics previously reviewed and
approved by Representative. Purchaser shall use commercially reasonable efforts
to cooperate with the Company to facilitate the scheduling and arranging of the
Customer Surveys; provided, however, that the Customer Surveys shall only be
conducted during the Customer DD Period and except as expressly contemplated by
this Section 7.8, Purchaser shall have no further rights with respect to this
Section 7.8 for any purpose under this Agreement.
(b)Purchaser hereby agrees that, except as expressly contemplated by
Section 7.8(a), it is not authorized to and shall not (and shall not permit any
of its representatives, employees or Affiliates to) contact any employee,
tenant, landlord, customer, supplier, content provider, advertiser, distributor
or other business relation of the Company or any of its Subsidiaries regarding
the Transaction prior to the Closing without the prior written consent of the
Representative (which may be granted or denied in its sole discretion). If the
Representative consents to any such contact, the Representative, members of
senior management of the Company and its Subsidiaries and their respective
designees shall be given the reasonable opportunity to participate in any
discussions and meetings, and copied on all correspondence, with any such
Persons prior to Closing.
7.9    R&W Insurance Policy. Purchaser shall procure on or prior to the Closing
Date, a buyer-side representation and warranty insurance policy from an insurer,
which shall include the following terms: (a) Purchaser shall be the named
insured, (b) coverage of at least Sixteen Million Dollars ($16,000,000) and (c)
a duration at least (x) through the Expiration Date for claims related to any
inaccuracy in or breach of any of the representations or warranties of the
Company contained in this Agreement (other than the Fundamental Representations)
and (y) for six (6) years after the Closing for all other claims covered by such
R&W Insurance Policy, or a similar insurance policy with terms reasonably
satisfactory to Purchaser (the “R&W Insurance Policy”) to insure against Losses
incurred by a Purchaser Indemnified Party as a result of any inaccuracy or
failure of any representation or warranty made by the Company in this Agreement
to be true and correct as of the Closing Date (or as to the date made, where
such representation or warranty relates to an earlier specified date), subject
in all events to exclusions which are customary in nature, including without
limitation, exclusions for the matters set forth on Schedule D hereto. The
premium due under the R&W Insurance Policy and other related costs shall be
borne as follows: (i) up to Five Hundred Thousand Dollars ($500,000) (the
“Company R&W Premium Amount”) by the Company (which shall be included as a
“Company Transaction Expense”) and (ii) the remainder by Purchaser. The R&W
Insurance Policy shall include provisions whereby the insurer expressly waives
any subrogation rights against any Equity Holder with respect to any claim made
by the insured thereunder (except for fraud or criminal acts). Notwithstanding
any provision to the contrary in this Agreement, Purchaser agrees not to amend
the R&W Insurance Policy without the prior written consent of the
Representative, which consent shall not be unreasonably withheld, conditioned or
delayed.




- 46 -





--------------------------------------------------------------------------------





7.10    Amendment to Certificate of Incorporation. The Company shall use its
reasonable best efforts to amend the Certificate of Incorporation pursuant to
the Amendment to Certificate of Incorporation prior to the Closing.
ARTICLE VIII    

CONDITIONS TO CLOSING
8.1    Conditions Precedent to Obligation of the Parties. The respective
obligation of each Party hereto to consummate the Transaction is subject to the
satisfaction or waiver, in writing, on or prior to the Closing Date of the
following conditions:
(a)no Legal Proceeding shall have been commenced against Purchaser, Merger Sub
or the Company that challenges or seeks to prevent, enjoin or otherwise delay
the Closing; and
(b)there shall not be in effect any Order by a Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the Transaction.
8.2    Conditions Precedent to Obligation of Purchaser and Merger Sub. The
obligation of Purchaser and Merger Sub to consummate the Transaction is further
subject to the satisfaction or Purchaser’s waiver, in writing, on or prior to
the Closing Date of the following conditions:
(a)(i) other than the representations and warranties of the Company set forth in
Sections 4.1, 4.2, 4.4(a), 4.4(b) and 4.20, the representations and warranties
of the Company set forth in this Agreement shall be true and correct
(disregarding all qualifications or limitations as to “materiality”, “Company
Material Adverse Effect” and words of similar import set forth therein) as of
the Closing Date with the same force and effect as though made on and as of such
date (other than those representations and warranties that address matters only
as of a specified date, which shall have been true and correct only as of such
specified date), except in each case where the failure of such representations
and warranties to be so true and correct would not have, individually or in the
aggregate, a Company Material Adverse Effect, (ii) the representations and
warranties of the Company set forth in Sections 4.1, 4.2, 4.4(a), 4.4(b) and
4.20 shall be true and correct in all respects as of the Closing Date with the
same force and effect as though made on and as of such date (other than those
representations and warranties that address matters only as of a specified date,
which shall have been true and correct only as of such specified date in all
respects), and (iii) Purchaser shall have received a certificate signed by an
authorized executive officer of the Company, dated as of the Closing Date, to
the foregoing effect;
(b)the Company shall have performed and complied in all material respects with
all agreements and covenants required by this Agreement to be performed or
complied with by the Company on or prior to the Closing Date, and Purchaser
shall have received a certificate signed by an authorized executive officer of
the Company, dated as of the Closing Date, to the foregoing effect;




- 47 -





--------------------------------------------------------------------------------





(c)from the Execution Date, there shall not have occurred any Company Material
Adverse Effect;
(d)the Company and/or the Representative, as applicable, shall have delivered
each of the closing deliverables set forth in Section 3.2;
(e)(i) no Equity Holders shall have exercised, or remain entitled to exercise,
statutory appraisal rights pursuant to Section 262 of the DGCL with respect to
such shares of Company Stock, and (ii) Purchaser shall have received a
certificate signed by an authorized executive officer of the Company, dated as
of the Closing Date, to the foregoing effect;
(f)the R&W Insurance Policy shall have been obtained in accordance with Section
7.9;
(g)the Company shall have capitalized to equity any intercompany loan of
Universal Showcase ULC d/b/a idX Toronto prior to the Closing Date; and
(h)the Certificate of Incorporation of the Company shall have been amended
pursuant to the Amendment to Certificate of Incorporation or the required
notices shall have been delivered at the times required by the Certificate of
Incorporation of the Company and the applicable waiting periods thereunder shall
have ended.
8.3    Conditions Precedent to Obligation of the Company. The obligation of the
Company to consummate the Transaction is further subject to the satisfaction or
the Representative’s waiver, in writing, on or prior to the Closing Date of the
following conditions:
(a)the representations and warranties of Purchaser and Merger Sub set forth in
this Agreement shall be true and correct (disregarding all qualifications or
limitations as to “materiality”, “Purchaser Material Adverse Effect” and words
of similar import set forth therein) as of the Closing Date with the same force
and effect as though made on and as of such date (other than those
representations and warranties that address matters only as of a specified date,
which shall have been true and correct only as of such specified date), except
in each case where the failure of such representations and warranties to be so
true and correct would not have, individually or in the aggregate, a Purchaser
Material Adverse Effect, and Representative shall have received a certificate
signed by an authorized executive officer of Purchaser, dated as of the Closing
Date, to the foregoing effect;
(b)each of Purchaser and Merger Sub shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Purchaser or Merger Sub, as applicable, on
or prior to the Closing Date, and the Representative shall have received a
certificate signed by an authorized executive officer of Purchaser, dated as of
the Closing Date, to the foregoing effect; and
(c)Purchaser shall have paid the Closing Payments due in accordance with Section
3.3.




- 48 -





--------------------------------------------------------------------------------





ARTICLE IX    

INDEMNIFICATION
9.1    Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties of the Parties contained in this
Agreement shall survive the Closing and shall remain in full force and effect
until the earlier of (x) thirty (30) days after delivery to the Surviving
Corporation of the Surviving Corporation’s audit for the fiscal year ending
December 31, 2017 and (y) June 30, 2018 (the “Expiration Date”); provided,
however, that the representations and warranties in (1) Sections 4.1, 4.2,
4.4(a), 4.4(b) and 4.20 (the “Fundamental Representations”) and (2) Section 5.1
and Section 5.6 shall survive the Closing for a period of six (6) years. The
covenants and agreements in this Agreement that by their nature are required to
be performed by or prior to the Closing shall survive the Closing, and thus
claims may be brought in respect of a breach thereof, until the twelve (12)
month anniversary of the Closing Date. The covenants and agreements in this
Agreement that by their nature are required to be performed following the
Closing Date shall survive the Closing, and thus a claim may be brought in
respect of a breach thereof, until six (6) months following the last date on
which each such post-Closing covenant was required to be performed (or, if no
such date is provided, then the Expiration Date). Notwithstanding the foregoing,
if a written claim or written notice is given in good faith under this
Article IX with respect to any representation, warranty, covenant or agreement
prior to the expiration of the applicable survival period, the claim with
respect to such representation, warranty, covenant or agreement shall continue
indefinitely until such claim is finally resolved pursuant to this Article IX.
Notwithstanding anything in this Agreement to the contrary, in the event of any
breach of a representation or warranty by a Party that constitutes fraud, such
representation or warranty shall survive the Closing indefinitely and continue
in full force and effect.
9.2    Indemnification.
(a)From and after the Closing Date, and subject to the provisions of this
Article IX, each Equity Holder hereby, on a several, and not joint and several,
basis based on its allocable share of the Merger Consideration paid as of such
date and solely in accordance with Section 9.5 (and the limitations set forth
therein), agrees to indemnify and defend each of Purchaser and its Affiliates
(including the Surviving Corporation and its Subsidiaries) and their respective
directors, officers, employees, Affiliates, agents, attorneys, representatives,
successors and assigns (collectively, the “Purchaser Indemnified Parties”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Purchaser Indemnified Parties based upon, arising out of, with
respect to or by reason of:
(i)any inaccuracy in or breach of any of the representations or warranties of
the Company contained in this Agreement (other than the representations and
warranties set forth in Section 4.10 (Taxes));
(ii)(A) any breach or non-fulfillment on or prior to the Closing of any covenant
or agreement to be performed by the Company pursuant to this Agreement on or




- 49 -





--------------------------------------------------------------------------------





prior to the Closing or (B) any breach or non-fulfillment of any covenant or
agreement to be performed by the Representative or the Equity Holders pursuant
to this Agreement; or
(iii)any claim made by any Equity Holder, other than the Equity Sponsors,
Schultz or Representative to enforce their rights under this Agreement, relating
to the calculation of the Merger Consideration, including with respect to the
Per Share Preferred Consideration, the Per Share Common Consideration and the
calculations and determinations pursuant to Section 2.5.
(b)From and after the Closing Date, and subject to the provisions of this
Article IX, Purchaser shall indemnify and defend the Equity Holders and each of
their respective directors, officers, employees, Affiliates, agents, attorneys,
representatives, successors and assigns, as applicable (collectively, the
“Equity Holders Indemnified Parties” and together with the Purchaser Indemnified
Parties, the “Indemnified Parties”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Equity Holders
Indemnified Parties based upon, arising out of, with respect to or by reason of:
(i)any inaccuracy in or breach of any of the representations or warranties of
Purchaser or Merger Sub contained in this Agreement; or
(ii)any breach or non-fulfillment of any covenant or agreement to be performed
by Purchaser or Merger Sub pursuant to this Agreement.
(c)Certain Limitations.
(i)Notwithstanding the provisions of this Article IX (but subject to
Section 9.2(c)(iii)), after the Closing, the Purchaser Indemnified Parties (A)
shall not be entitled to recover pursuant to Section 9.2(a) until the Losses
incurred relating thereto exceed, in the aggregate, Eight Hundred Twelve
Thousand Five Hundred Dollars ($812,500) (the “Basket”) (provided that the
Basket shall not apply to Losses based upon, arising out of, with respect to or
by reason of any inaccuracy in or breach of Sections 4.3(a) or 4.11(a)), and
then the Purchaser Indemnified Parties shall only be entitled to recover
thereunder to the extent that aggregate indemnified Losses exceed the amount of
the Basket, and (B) shall not be entitled to recover pursuant to Section 9.2(a)
from the Equity Holders any amounts in excess of the amount then remaining in
the Indemnity Escrow Fund.
(ii)Notwithstanding the provisions of this Article IX (but subject to Section
9.2(c)(iii)), after the Closing, the Equity Holders Indemnified Parties (A)
shall not be entitled to recover pursuant to Section 9.2(b) until the Losses
incurred relating thereto exceed, in the aggregate, the Basket, and then the
Equity Holders Indemnified Parties shall only be entitled to recover thereunder
to the extent that aggregate indemnified Losses exceed such amount, and (B)
shall not be entitled to recover pursuant to Section 9.2(b) any amounts in
excess of Sixteen Million Dollars ($16,000,000).




- 50 -





--------------------------------------------------------------------------------





(iii)Notwithstanding the foregoing, the limitations set forth in
Sections 9.2(c)(i) and (ii) shall not apply to Losses based upon, arising out
of, with respect to or by reason of (A) any inaccuracy in or breach of any
Fundamental Representation, (B) any intentional breach or intentional
non-fulfillment of any covenant or agreement to be performed by the Company, the
Representative, the Equity Holders, Merger Sub or Purchaser pursuant to this
Agreement that gives rise to liability under Section 9.2(a)(ii) or Section
9.2(b)(ii), as applicable, (C) Section 9.2(a)(iii) or (D) any claim based on
fraud, provided that (1) the maximum aggregate indemnification obligations of
the Equity Holders in respect of Losses based upon, arising out of, with respect
to or by reason of the matters set forth in the foregoing clauses (A) through
(D) shall not exceed the Merger Consideration (and in all cases subject to the
limitations set forth in Section 9.5(b)) and (2) the maximum aggregate
indemnification obligation of Purchaser pursuant to Section 9.2(b) shall not
exceed the Purchase Price.
(d)No Indemnification. Notwithstanding Section 9.2(a) or anything to the
contrary contained herein, no Purchaser Indemnified Party shall be entitled to
indemnification for any Losses incurred or sustained by, or imposed upon, the
Purchaser Indemnified Parties to the extent such Losses are based upon, arising
out of, with respect to, or by reason of any of the matters set forth on
Schedule D hereto.
9.3    Indemnification Procedures.
(a)In the event that (i) an Indemnified Party becomes aware of the existence of
any Indemnification Claim or (ii) any Legal Proceedings shall be instituted, or
any claim shall be asserted, by any Person not party to this Agreement in
respect of an Indemnification Claim (a “Third-Party Claim”), the Indemnified
Party shall promptly cause written notice thereof (a “Claim Notice”) to be
delivered to the party from whom indemnification is sought (the “Indemnifying
Party”) which, in a claim against the Indemnity Escrow Fund, shall be delivered
to the Representative and Schultz; provided, however, that so long as such
notice is given within the applicable time period described in Section 9.1, no
delay on the part of the Indemnified Party in giving any such notice shall
relieve the Indemnifying Party of any indemnification obligation hereunder
unless (and then solely to the extent that) the Indemnifying Party forfeits
rights or defenses by reason of such delay. Each Claim Notice shall be in
writing and (A) shall specify the basis for indemnification claimed by the
Indemnified Party, (B) if such Claim Notice is being given with respect to a
Third-Party Claim, shall describe in reasonable detail such Third-Party Claim
and shall be accompanied by copies of all relevant pleadings, demands and other
papers served on the Indemnified Party and (C) shall specify the amount of (or
if not finally determined, a good faith estimate of, if reasonably practicable)
the Losses being incurred by, or imposed upon, the Indemnified Party on account
of the basis for the claim for indemnification.
(b)With respect to any Third-Party Claim where indemnification is sought against
the Equity Holders and recovery for which is limited solely against the
Indemnity Escrow Fund pursuant to this terms of this Article IX, then Schultz
shall be considered the Indemnifying Party for purposes of such Third-Party
Claim; provided, however, that if Losses in relation to such Third-Party Claim
could reasonably be expected to exceed the Indemnity Escrow Fund or if recovery




- 51 -





--------------------------------------------------------------------------------





in respect thereof is not limited to the Indemnity Escrow Fund, then the
Representative shall be the Indemnifying Party for purposes of such Third-Party
Claim. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party within thirty (30) days (the
“Dispute Period”), to assume the defense of any Third-Party Claim at the
Indemnifying Party’s expense and by the Indemnifying Party’s own counsel, and
the Indemnified Party shall cooperate in good faith in such defense; provided,
however, that the Indemnifying Party shall not have the right to defend or
direct the defense of any such Third Party Claim (i) that is asserted directly
by or on behalf of a Person that is a Material Customer or Material Supplier,
(ii) that seeks an injunction or other non-monetary relief against the
Indemnified Parties, (iii) unless the Indemnifying Party shall have confirmed to
the Indemnified Party, in writing and within the Dispute Period, such
Indemnifying Party’s obligation to indemnify the Indemnified Party against any
Losses that may result from the Third Party Claim (subject to the limitations on
indemnification contained in this Article IX), or (iv) if the insurer under the
R&W Insurance Policy shall have assumed the defense of such Third Party Claim in
accordance with the terms of the R&W Insurance Policy. In the event that the
Indemnifying Party properly assumes the defense of any Third Party Claim,
subject to Section 9.3(c), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees, expenses
and other disbursements of such counsel shall be at the expense of the
Indemnified Party, provided, that if in the reasonable opinion of counsel to the
Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party (provided the Indemnifying Party shall not be
required to pay for more than one such counsel for all Indemnified Parties in
connection with any Indemnification Claim). If the Indemnifying Party does not
elect within the Dispute Period to assume control of the defense of any Third
Party Claim, the Indemnified Party may defend against, negotiate, settle or
otherwise handle such Third Party Claim and seek indemnification for any and all
Losses based upon, arising from or relating to such Third Party Claim, subject
to Section 9.3(c) and the other limitations set forth herein. The
Representative, Schultz and Purchaser shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim.
(c)Notwithstanding anything in this Section 9.3 to the contrary, in the event
that the Indemnifying Party has elected to assume control of the defense of any
Third Party Claim, the Indemnifying Party shall not, without the written consent
of the Indemnified Party (and Schultz in the event that Schultz is not the
Indemnifying Party), which consent may not be unreasonably withheld, conditioned
or delayed by the Indemnified Party (or Schultz, as applicable), settle and/or
compromise any Third Party Claim (each a “Settlement”); provided, however, that
the Indemnifying Party may effect a Settlement without such consent if, with
respect to such Settlement (1) the claimant and such Indemnifying Party provide
to such Indemnified Party and its Affiliates




- 52 -





--------------------------------------------------------------------------------





and representatives an unqualified release from all liability in respect of the
Third Party Claim, (2) such Settlement is limited to monetary damages to be paid
by the Indemnifying Party or, with the written consent of the Indemnified Party
and Schultz (either of which consent may not be unreasonably withheld,
conditioned or delayed), from the Indemnity Escrow Fund, and (3) such Settlement
does not contain any admission of guilt or liability. If the Indemnified Party
has properly assumed the defense pursuant to Section 9.3(b), it shall not agree
to any settlement without the written consent of the Indemnifying Party and
Schultz (which consent shall not be unreasonably withheld or delayed).
(d)In the event that an Indemnified Party has delivered a Claim Notice in
respect of an Indemnification Claim that does not involve a Third-Party Claim,
the Indemnifying Party, Schultz and the Indemnified Party shall attempt in good
faith to resolve any disputes with respect to such Claim Notice within thirty
(30) days of the delivery by the Indemnified Party thereof, and if not resolved
in such thirty (30) day period, such Indemnification Claim may, subject to the
terms and conditions of this Agreement, be resolved through judicial actions,
suits or proceedings brought any such party or by such other means as such
parties mutually agree.
9.4    Limitations on Indemnification.
(a)Any Indemnification Claim or claim under Section 9.2 or Section 10.2 required
to be made on or prior to the expiration of the applicable survival period set
forth in Section 9.1 or Section 10.8, as applicable, and not made, shall be
irrevocably and unconditionally released and waived by the Party seeking
indemnification with respect thereto. It is the express intent of the Parties
that, if the applicable period for an item as contemplated by this Section 9.4
is shorter than the statute of limitations that would otherwise have been
applicable to such item, then, by contract, the applicable statute of
limitations with respect to such item shall be reduced to the shortened survival
period contemplated hereby. The Parties further acknowledge that the time
periods set forth in Section 9.1 or Section 10.8, as applicable, for the
assertion of claims under this Agreement are the result of arms’ length
negotiation among the Parties and that they intend for the time periods to be
enforced as agreed by the Parties.
(b)The amount of any Losses or Taxes for which indemnification is provided under
this Article IX or Section 10.2 shall be net of any amounts actually recovered
by the Indemnified Party under insurance policies or any indemnity, contribution
or other similar Contract with respect to such Losses or Taxes, as applicable,
and in all cases net of any actual, out-of-pocket collection costs and expenses
and any related increases in insurance premiums or other retrospectively rated
premiums. The Indemnified Party shall use commercially reasonable efforts to
obtain recovery of any Losses or Taxes, as applicable, under all insurance
policies or indemnity, contribution or other similar Contracts if the
Indemnified Party reasonably believes that it can collect against such policy or
obligation for such Losses or Taxes; provided that in no event shall an
Indemnified Party be required to initiate any Legal Proceeding against any
insurance carrier; provided, further, that promptly after the realization of any
insurance proceeds, indemnity, contribution or other similar payment, the
Indemnified Party shall reimburse the Indemnifying Party for such reduction in
Losses for which the Indemnified Party was indemnified prior to the realization
or reduction of such Losses.




- 53 -





--------------------------------------------------------------------------------





(c)If the same claim for indemnification may be brought as a result of a breach
of more than one representation or warranty contained in this Agreement, the
Indemnified Party may choose the representation or warranty under which to
pursue the indemnification claim, and the fact that such indemnification claim
may be limited or barred if brought pursuant to a breach of one particular
representation or warranty contained in this Agreement shall not impact or limit
an Indemnified Party’s ability to bring the same claim for breach of another
representation or warranty to which such limitation does not apply. In addition,
the limitations set forth in this Section 9.4 do not limit the obligation of any
Party to indemnify any other Party from and against any claim arising from any
breach of a covenant, even if such breach also constitutes a breach of a
representation or warranty. Notwithstanding the foregoing, no Indemnified Party
shall be entitled to recover any Losses related to any matter arising under one
provision of this Agreement to the extent that such Indemnified Party has
already recovered such Losses with respect to such matter pursuant to other
provisions of this Agreement.
(d)Notwithstanding anything to the contrary in this Agreement, no party shall,
in any event, be liable pursuant to this Article IX or Section 10.2 to any other
Person for any punitive damages except to the extent actually paid with respect
to a Third Party Claim. In the event of any breach giving rise to an
indemnification obligation under this Article IX or Section 10.2, the
Indemnified Party shall take and cause its Affiliates to take, all commercially
reasonable measures to mitigate the consequences of the related breach or Tax to
the extent required by applicable Law.
(e)Notwithstanding anything to the contrary in this Agreement, any amounts
payable pursuant to the indemnification obligations under this Article IX or
Section 10.2 shall be paid without duplication and in no event shall any Party
hereto be indemnified under different provisions of this Agreement for Losses
that have already been paid. Without limiting the generality of the foregoing,
Purchaser shall not be entitled to indemnification for Losses pursuant to this
Article IX or Section 10.2 to the extent such Losses are taken into account in
the determination of the Closing Date Purchase Price or for matters expressly
raised by the Parties and adjudicated on by the Accounting Referee in connection
with the determination of the Closing Date Purchase Price.
(f)The Parties agree to treat any indemnity payment made pursuant to this
Article IX or Section 10.2 as an adjustment to the Purchase Price for federal,
state, local and foreign income Tax purposes, unless applicable Tax Law causes
such payment not to be so treated.
(g)With respect to Taxes, in the event of a conflict between the provisions of
Article IX, on the one hand, and the provisions of Article X, on the other hand,
the provisions of Article X shall control.
(h)For purposes of determining the amount of any Losses that are the subject
matter of a claim for indemnification, each representation and warranty in this
Agreement shall be read without regard and without giving effect to the term
“material”, “Company Material Adverse Effect”, “Purchaser Material Adverse
Effect” or any similar phrase which has the effect of making such representation
and warranty less restrictive (as if any such word or phrase were deleted from
such representation and warranty), other than (i) the use of the word “Material”
in the terms Material Contract, Material Customers and Material Suppliers, (ii)
the failure to list items on the Schedules




- 54 -





--------------------------------------------------------------------------------





because of materiality qualifications to the disclosure or (iii) the
representation set forth in Section 4.7(b), which shall retain the Material
Adverse Effect qualification therein.
9.5    Source of Recovery.
(a)If there is determined to be any amount owing to a Purchaser Indemnified
Party as a result of indemnification under this Article IX or Section 10.2, the
amount then remaining in the Indemnity Escrow Fund shall be used by a Purchaser
Indemnified Party as the first recourse with respect to any and all amounts owed
to a Purchaser Indemnified Party pursuant to this Article IX or Section 10.2.
However, if the amount then remaining in the Indemnity Escrow Fund is
insufficient to satisfy in full any amount owing to a Purchaser Indemnified
Party as a result of indemnification under this Article IX or Section 10.2, then
the Purchaser Indemnified Parties shall seek recourse against the R&W Insurance
Policy (unless coverage is expressly not available for such claim). If the
amount then remaining in the Indemnity Escrow Fund is insufficient to satisfy in
full any Indemnification Claim asserted in good faith under this Article IX
solely in respect of the matters set forth in clauses (A) through (D) of
Section 9.2(c)(iii), and, in any case, the amount of any such Indemnification
Claim asserted in good faith would reasonably be expected to exceed the then
remaining R&W Insurance Policy Coverage Amount, then the Purchaser Indemnified
Party shall be entitled to recourse directly against the Equity Holders (in
accordance with each Equity Holder’s allocable share of the Merger Consideration
paid as of such date and after giving credit to Schultz for the amount paid or
to be paid from the Indemnity Escrow Fund) on a several (and not joint and
several) basis based on their allocable share of the Merger Consideration paid
as of such date (and in all cases subject to the limitations set forth in this
Section 9.5), for the amount in excess of the then-remaining Indemnity Escrow
Fund and the then remaining R&W Insurance Policy Coverage Amount (except for
claims that are expressly not covered by the R&W Insurance Policy in the first
instance), subject to the other limitations and qualifications of this Article
IX and provided that to the extent any such Indemnification Claim is asserted
pursuant to Section 9.2(c)(iii)(B) in respect of any intentional breach or
intentional non-fulfillment of any covenant or agreement made by any one or more
Equity Holders, then such Equity Holders whose intentional breach or intentional
non-fulfillment gave rise to such Indemnification Claim shall be exclusively
liable for any such amounts.
(b)Notwithstanding anything to the contrary set forth in this Agreement, no
Equity Holder will have liability under this Agreement in excess of the amount
of Merger Consideration received by such Equity Holder.
9.6    Payments; Indemnity Escrow Fund. Once a Loss is agreed to by the
Indemnifying Party or finally adjudicated to be payable pursuant to this
Article IX, the Indemnifying Party shall satisfy its obligations within ten (10)
Business Days of such agreement or final, non-appealable adjudication, as
applicable, by wire transfer of immediately available funds. In addition, as
promptly as practicable but in any event within three (3) Business Days of such
agreement or final, non-appealable adjudication, Purchaser and the
Representative shall, to the extent any such obligation is to be paid out of the
Indemnity Escrow Fund and moneys remain therein, jointly instruct the Escrow
Agent to pay to the applicable Purchaser Indemnified Party from the Indemnity
Escrow Fund the full amount of such Losses by wire transfer of immediately
available funds pursuant to wire instructions provided in writing by Purchaser.




- 55 -





--------------------------------------------------------------------------------





9.7    Effect of Investigation. The representations, warranties, covenants and
agreements of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its representatives) or by reason of the fact that the
Indemnified Party or any of its representatives knew or should have known that
any such representation, warranty, covenant or agreement is, was or might be
inaccurate or by reason of the Indemnified Party’s waiver of any condition set
forth in Section 8.2 or Section 8.3, as the case may be; provided, however, that
to the extent that the Representative can demonstrate that, as of the Execution
Date, Purchaser had actual knowledge (as determined consistent with the terms
and conditions of the R&W Insurance Policy) of a breach by the Company of any
representation or warranty of the Company contained in this Agreement, then such
breach cannot serve as the basis for, or give rise to, any Indemnification Claim
under Section 9.2(a) or Section 10.2.
9.8    Exclusive Remedy; Nature of Representations and Warranties. Following the
Closing Date, the sole and exclusive remedy (other than claims arising from
fraud) (a) for any inaccuracy or breach of any representation, warranty,
covenant or agreement contained in this Agreement, or (b) otherwise relating to
the subject matter of this Agreement shall be subject to indemnification in
accordance with this Article IX and Section 10.2, and no Person will have any
other entitlement, remedy or recourse, whether in contract, tort or otherwise.
In furtherance of the foregoing, each Party hereby waives, to the fullest extent
permitted by Law, any and all rights, claims and causes of action for any breach
of any such representation, warranty, covenant or agreement or otherwise
relating to the subject matter of this Agreement it may have against the other
Party hereto and its Affiliates arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in this Article IX and
Section 10.2 (and, for the avoidance of doubt, the foregoing waiver shall not
limit any Purchaser Indemnified Party’s rights under the R&W Insurance Policy or
any other insurance). Notwithstanding the foregoing, this Section 9.8 shall not
interfere with or impede the operation of the provisions of Section 2.5(d)(ii)
providing for the resolution of certain disputes relating to the Purchase Price
between the parties and/or by an Accounting Referee. Nothing in this Section 9.8
shall limit any Party’s rights under Section 12.9.
9.9    Waiver of Subrogation, Contribution, Reimbursement and Other Rights. Each
Equity Holder, including each Equity Sponsor, agrees that if, following the
Closing, any payment is or is required to be made by it pursuant to the terms of
this Agreement in respect of any claim for indemnification, it shall have no
rights against the Surviving Corporation or any of its Subsidiaries, whether by
reason of subrogation, contribution, reimbursement or otherwise, in respect of
any such payments or liabilities, and shall not take any action against the
Surviving Corporation or any of its Subsidiaries with respect thereto. Any such
rights which any Equity Holder, including any Equity Sponsor, may, by operation
of Law or otherwise, have against the Company or any of its Subsidiaries shall,
effective at the time of Closing, be deemed to be hereby expressly and knowingly
waived.




- 56 -





--------------------------------------------------------------------------------





ARTICLE X    

TAX MATTERS
10.1    Tax Returns.
(a)The Company shall, at its expense, prepare and timely file, or cause to be
prepared and timely filed, all Tax Returns required to be filed by the Company
or any of its Subsidiaries that are due on or before the Closing Date (taking
into account any extensions), and shall timely pay all Taxes that are due and
payable on or before the Closing Date (taking into account any extensions). Any
such Tax Return shall be prepared in a manner consistent with past practice
(unless otherwise required by Law).
(b)Purchaser shall, at its expense, prepare and timely file, or cause to be
prepared and timely filed, all Tax Returns due and required to be filed by the
Company or any of its Subsidiaries after the Closing Date with respect to a
Pre-Closing Period and for any Straddle Period. Any such Tax Return shall be
prepared in a manner consistent with past practice (unless otherwise required by
Law) and such Tax Returns shall be submitted by Purchaser to the Representative
(together with schedules, statements and, to the extent requested by the
Representative, supporting documentation) at least thirty (30) days prior to the
due date (including extensions) of such Tax Returns for the Representative’s
review and approval. Notwithstanding the immediately preceding sentence, (i) the
Company Transaction Expenses shall, to the greatest extent permitted by
applicable Tax Law, and regardless of whether such items remain unpaid as of
Closing, be allocated to, and deducted, or deemed deducted, for Tax purposes in
the Pre-Closing Period, and (ii) any net operating loss or other loss for Tax
purposes incurred or arising in a Pre-Closing Period shall be applied in all
cases against any Pre-Closing Period income Taxes or Tax liability. If the
Representative objects to any item on any such Tax Return, it shall, within ten
(10) days after delivery of such Tax Return, notify Purchaser in writing that it
so objects, specifying with particularity any such item and stating the specific
factual or legal basis for any such objection. If a notice of objection is
delivered, Purchaser and the Representative shall negotiate in good faith and
use their commercially reasonable efforts to resolve such items. If Purchaser
and the Representative are unable to reach such agreement within ten (10) days
after receipt by Purchaser of such notice, the disputed item(s) shall be
resolved by the Accounting Referee and any determination by the Accounting
Referee shall be final and binding on the Parties for all Tax and Tax reporting
purposes. The Accounting Referee shall resolve any disputed items within twenty
(20) days of having the item referred to it pursuant to such procedures as it
may require. If the Accounting Referee is unable to resolve any disputed items
before the due date for such Tax Return, the Tax Return shall be filed as
prepared by Purchaser and then amended to reflect the Accounting Referee’s
resolution. The fees, costs and expenses of the Accounting Referee shall be
borne equally by Purchaser and the Representative. The preparation and filing of
any Tax Return of the Company or any of its Subsidiaries that does not relate to
a Pre-Closing Period or Straddle Period shall be exclusively within the control
of Purchaser. Purchaser shall be entitled to deduct from the Indemnity Escrow
Fund (i) Taxes due with respect to any such Tax Return that relate to
Pre-Closing Periods, and (ii) Taxes due with respect to any such Tax Return that
relate to Straddle Periods that are allocable in accordance with Section 10.1(c)
to the portion of such Straddle Period ending on the Closing Date, but only to
the extent such Taxes due were not




- 57 -





--------------------------------------------------------------------------------





paid, including in Working Capital, Indebtedness or any other component of the
Purchase Price, or otherwise satisfied by the Company at or prior to the
Closing.
(c)In the case of Taxes that are payable with respect to a taxable period that
begins before and ends after the Closing Date (each such period, a “Straddle
Period”), the amount of Taxes allocable to the portion of the Straddle Period
ending on the Closing Date shall be deemed to be (i) in the case of Taxes
imposed on a periodic basis, the amount of such Taxes for the entire period
multiplied by a fraction, the numerator of which is the number of calendar days
in the Straddle Period ending on and including the Closing Date and the
denominator of which is the number of calendar days in the entire relevant
Straddle Period and (ii) in the case of Taxes not described in clause (i),
including for the avoidance of doubt, income Taxes, the amount of any such Taxes
shall be determined as if such taxable period ended as of the close of business
on the Closing Date.
(d)Purchaser agrees to give written notice to the Representative of the receipt
of any written notice by the Company, Purchaser or any of its Affiliates which
involves the assertion of any claim, or the commencement of any Legal
Proceeding, in respect of which an indemnity may be sought by Purchaser pursuant
to this Article X (a “Tax Claim”); provided, however, that failure to comply
with the foregoing shall not affect Purchaser’s right to indemnification
hereunder except to the extent the Equity Holders are materially prejudiced as a
result of such failure. Purchaser shall control the contest or resolution of any
Tax Claim; provided, however, Purchaser shall keep the Representative reasonably
informed in all material respects and on a reasonably current basis with respect
to such Tax Claim, shall permit the Representative to participate in any such
Tax Claim, including, for the avoidance of doubt, attending any meetings or
conferences with Taxing Authorities, and Purchaser shall not settle or
compromise any such Tax Claim without the prior written consent of the
Representative, which consent shall not by unreasonably withheld, conditioned or
delayed.
10.2    Indemnification.
(a)Except to the extent of (i) Taxes paid or satisfied at or prior to the
Closing, (ii) Taxes reflected as a current liability in the Working Capital of
the Company as of Closing, and (iii) Taxes attributable to any transactions not
contemplated by this Agreement occurring outside the Ordinary Couse of Business
on the Closing Date but after the Closing, the Equity Holders hereby agree to
indemnify the Company, Purchaser, and each Purchaser Indemnified Party and hold
them harmless from and against (A) any Loss attributable to any breach of or
inaccuracy of any representation or warranty made in Section 4.10, (B) any Loss
attributable to any breach or violation of, or failure to fully perform, any
covenant, agreement, undertaking or obligation in Article X, (C) all Taxes of
the Company and its Subsidiaries or relating to the business of the Company and
its Subsidiaries for all Pre-Closing Periods, (D) all Taxes of any member of an
affiliated, consolidated, combined or unitary group of which the Company or any
of its Subsidiaries (or any predecessor thereof) is or was a member on or prior
to the Closing Date by reason of a liability under Section 1.1502-6 of the
Treasury Regulations or any comparable provisions of foreign, state or local
Law, and (E) any and all Taxes of any Person imposed on the Company or any of
its Subsidiaries arising under the principles of transferee or successor
liability or by contract, relating to an event or transaction occurring before
the Closing Date. Any such indemnity payment required to be made




- 58 -





--------------------------------------------------------------------------------





pursuant to this Section 10.2 shall be satisfied solely in accordance with, and
from the sources (and in the order) identified in, Section 9.5. Purchaser shall
not have any right to indemnification under this Agreement (including Article IX
and Article X) from and against any Losses or Taxes of any Person that are due
to the unavailability in any Post-Closing Period of any net operating losses,
credits or other Tax attributes from a Pre-Closing Period.
(b)Purchaser shall be responsible, and indemnify the Equity Holders, for any and
all Taxes of the Surviving Corporation and its Subsidiaries arising out of or
attributable to any Post-Closing Period and Taxes described in clauses (i), (ii)
and (iii) of Section 10.2(a).
10.3    Amended Returns. Unless otherwise required by Law or based upon the
opinion of Purchaser’s independent registered public accounting firm (a copy of
which Purchaser shall give to the Representative), Purchaser shall not, and
shall cause its Affiliates, including the Company and its Subsidiaries, not to
amend, refile or otherwise modify any Tax Return relating in whole or in part to
any Pre-Closing Period, including the pre-Closing portion of a Straddle Period,
without the prior written consent of the Representative, which consent shall not
be unreasonably withheld, conditioned, or delayed; provided that to the extent
that any such amended or otherwise modified Tax Return is filed without the
prior written consent of Representative based upon the opinion of Purchaser’s
independent registered public accounting firm and such amended or otherwise
modified Tax Return results in an increase in Taxes attributable to a
Pre-Closing Period, then Purchaser shall not be entitled to seek indemnification
for such increased Tax amounts pursuant to Article IX, Section 10.2 or
otherwise.
10.4    Cooperation. For a period of five (5) years commencing on the Closing
Date, Purchaser and the Representative shall (and shall cause their respective
Affiliates to) (a) assist the other Party in preparing any Tax Returns which
such other Party is responsible for preparing and filing in accordance with
Section 10.1, (b) cooperate fully in preparing for and conducting any audits of,
or disputes with Taxing Authorities regarding, any Tax Returns of the Company or
any of its Subsidiaries, and (c) make available to the other Party and to any
Taxing Authority as reasonably requested all information, records, and documents
relating to Taxes of the Company or any of its Subsidiaries. In furtherance of
the foregoing, Purchaser and the Representative shall retain (and shall cause
their Affiliates to retain) copies of all Tax Returns and related work papers
for all taxable periods that include the Closing Date and all prior taxable
periods until expiration of the statute of limitations to which such Tax Returns
relate.
10.5    No Code Section 338 Election. Purchaser shall not make, or permit to be
made, any election under Section 338 of the Code or any similar provision of
state, local, or non-U.S. Tax Law with respect to the Company or its
Subsidiaries.
10.6    No Duplication. Notwithstanding anything to the contrary in this
Agreement, any amounts payable pursuant to the obligations under this Article X
shall be paid without duplication and in no event shall any Party be paid under
different provisions of this Agreement for the same Losses that have already
been paid or otherwise taken into account under this Agreement.




- 59 -





--------------------------------------------------------------------------------





10.7    Tax Treatment of Payments. The Parties shall treat any indemnity
payments made pursuant to this Article X as adjustments to the Purchase Price
for Tax purposes unless applicable Tax Law causes such payment not to be so
treated.
10.8    Survival. The indemnity and payment obligations set forth in this
Article X shall survive the Closing until the Expiration Date. The right to
indemnification with respect to claims of which notice was given prior to the
expiration of the applicable survival period shall survive such expiration until
such claim is finally resolved and any obligations with respect thereto are
fully satisfied.
ARTICLE XI    

TERMINATION
11.1    Termination. This Agreement may be terminated prior to the Closing as
follows:
(a)by mutual written consent of the Representative and Purchaser;
(b)at the election of the Representative or Purchaser on or after September 30,
2016 (the “Outside Date”), if the Closing shall not have occurred by the close
of business on such date, provided that the right to terminate this Agreement
under this Section 11.1(b) shall not be available to a Party if such Party is in
material breach of any of its covenants or agreements under this Agreement or to
any Party whose breach of this Agreement has been the primary cause of the
failure of the Closing to have occurred by the Outside Date;
(c)by the Representative or Purchaser if there shall be any Law that makes
consummation of the Transaction illegal or otherwise prohibited or there shall
be in effect a final, nonappealable Order of a Governmental Authority of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the Transaction; provided, however, that the right to terminate
this Agreement under this Section 11.1(c) shall not be available to a Party if
such Order was primarily due to the failure of such Party to perform any of its
covenants or agreements under this Agreement;
(d)by Purchaser if the Company shall have breached any representation, warranty,
covenant or agreement contained in this Agreement that would give rise to the
failure of any of the conditions set forth in Article VIII, which breach either
(i) is not cured within twenty (20) days following the Representative’s receipt
of written notice of such breach, (ii) by its nature, cannot be cured prior to
the Outside Date or (iii) by its nature, is incapable of being cured; provided,
however, that the right to terminate this Agreement under this Section 11.1(d)
shall not be available to Purchaser if Purchaser is in material breach of any of
its representations, warranties, covenants or agreements under this Agreement;
(e)by the Representative, if Purchaser or Merger Sub shall have breached any
representation, warranty, covenant or agreement contained in this Agreement that
would give rise to the failure of any of the conditions set forth in Article
VIII, which breach either (i) is not cured within twenty (20) days following
Purchaser’s receipt of written notice of such breach, (ii) by its




- 60 -





--------------------------------------------------------------------------------





nature, cannot be cured prior to the Outside Date or (iii) by its nature, is
incapable of being cured; provided, however, that the right to terminate this
Agreement under this Section 11.1(e) shall not be available to the
Representative if the Company is in material breach of any of their respective
representations, warranties, covenants or agreements under this Agreement;
(f)by the Representative, if Purchaser or Merger Sub fails to consummate the
Closing within three (3) Business Days of the date on which the Closing is
otherwise required to be consummated pursuant to Section 3.1; or
(g)by the Purchaser if the Written Consent, duly executed by the Equity
Sponsors, has not been delivered by the Company to Purchaser within one (1) hour
following the execution of this Agreement by the parties hereto.
11.2    Termination Procedure. In the event of the termination and abandonment
of this Agreement by the Representative and/or Purchaser pursuant to
Section 11.1, written notice thereof shall forthwith be given to the other
Parties, and this Agreement shall terminate, and the consummation of the
Transaction shall be abandoned, without further action by any Party hereto.
11.3    Effect of Termination. If this Agreement is validly terminated pursuant
to Section 11.1, all further obligations of the Parties under this Agreement
shall terminate and such termination shall be without liability to the Parties,
except that (a) the obligations of the Parties under the Confidentiality
Agreement, Section 7.3, this Section 11.3 and Article XII shall survive such
termination and not be affected thereby and (b) no such termination shall
relieve any Party hereto from liability for any breach of this Agreement.
ARTICLE XII    

MISCELLANEOUS
12.1    Expenses.
(a)Except as otherwise provided in this Agreement or the other Transaction
Agreements, each Party shall bear its own costs and expenses incurred in
connection with the negotiation and execution of this Agreement and the other
Transaction Agreements and each other agreement, document and instrument
contemplated hereby or thereby and the consummation of the Transaction.
(b)Any sales, use, gross receipts, stamp, documentary, registration, value
added, gains, recording, real estate transfer, stock transfer or similar Tax
payable in connection with the Transaction (collectively, “Transfer Taxes”)
shall be borne equally by Purchaser and the Company (and the Company’s portion
shall be attributed to the Pre-Closing Period for purposes of indemnification
under Article X). Except as otherwise required by Law, Purchaser shall duly and
timely prepare and file any Tax Return relating to such Taxes. Purchaser shall
give the Representative a copy of each such Tax Return for its review and
comments at least fifteen (15) days prior to filing and shall give the
Representative a copy of such Tax Return as filed, together with proof of
payment of the Taxes shown thereon to be payable.




- 61 -





--------------------------------------------------------------------------------





12.2    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed in such state without giving effect to the choice of law
principles of such state that would require or permit the application of the
laws of another jurisdiction.
12.3    Submission to Jurisdiction; Waivers. The Parties agree that any dispute,
controversy or claim arising out of or relating to the Transaction or to this
Agreement, or the validity, interpretation, breach or termination thereof,
including claims seeking redress or asserting rights under any Law, shall be
resolved exclusively in the courts of the State of Delaware or any court of the
United States located in the State of Delaware (the “Delaware Courts”) and
appellate courts having jurisdiction of appeals from such Delaware Courts. In
that context, and without limiting the generality of the foregoing, each Party
irrevocably and unconditionally:
(a)submits for itself and its property in any action relating to the Transaction
or to this Agreement, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive jurisdiction of the Delaware Courts, and
appellate courts having jurisdiction of appeals from any of the foregoing
courts, and agrees that all claims in respect of any such action shall be heard
and determined in such Delaware Courts or, to the extent permitted by law, in
such appellate courts;
(b)consents that any such action may and shall be brought exclusively in such
courts and waives any objection that it may now or hereafter have to the venue
or jurisdiction of any such action in any such court or that such action was
brought in an inconvenient forum, and agrees not to plead or claim the same;
(c)waives all right to trial by jury in any action (whether based on contract,
tort or otherwise) arising out of or relating to the Transaction or to this
Agreement, or its performance under or the enforcement of this Agreement;
(d)agrees that service of process in any such action may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Party at its address as provided
in Section 12.7; and
(e)agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware.
12.4    Further Assurances. After the Closing, each Party shall from time to
time, at the request of and without further cost or expense to the other,
execute and deliver such other instruments of conveyance and assumption and take
such other actions as may reasonably be requested in order to more effectively
consummate the Transaction.
12.5    Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) and the other Transaction Agreements represent the entire understanding
and agreement between the Parties with respect to the Transaction and supersedes
all prior agreements among the Parties respecting the Transaction. The Parties
have voluntarily agreed to define their rights, liabilities and obligations
respecting the Transaction exclusively in contract pursuant to the express terms
and




- 62 -





--------------------------------------------------------------------------------





provisions of this Agreement; and the Parties expressly disclaim that they are
owed any duties or are entitled to any remedies not expressly set forth in this
Agreement.
12.6    Amendments and Waivers. This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by Purchaser, the
Representative and each Equity Sponsor. The waiver by any Party of a breach of
any provision of this Agreement shall not operate or be construed as a further
or continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. In the event any provision of any other
Transaction Agreement shall in any way conflict with the provisions of this
Agreement (except where a provision therein expressly provides that it is
intended to take precedence over this Agreement) this Agreement shall control.
12.7    Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (a) when delivered personally by hand
(with written confirmation of receipt), (b) when sent by facsimile or e-mail of
a PDF document (with written confirmation of transmission), or (c) one (1)
Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a Party may have
specified by notice given to the other Party pursuant to this provision).
If to the Representative:
ABP II SR, L.L.C.
c/o ACON Investments, LLC
1133 Connecticut Avenue
Washington, DC 20036
Attention: Kenneth Brotman and Legal
Phone: (202) 454-1100
Facsimile: (202) 454-1101
E-mail: kbrotman@aconinvestments.com


With copies (which shall not constitute notice) to:
Hogan Lovells US LLP
Park Place II, Ninth Floor
7930 Jones Branch Drive
McLean, VA 22102
Attention: Robert Welp
Phone: (703) 610-6119
Facsimile: (703) 610-6200
E-mail: robert.welp@hoganlovells.com




- 63 -





--------------------------------------------------------------------------------





If, prior to the Closing, to the Company, to:
idX Holdings, Inc.
c/o ACON Investments, LLC
1133 Connecticut Avenue
Washington, DC 20036
Attention: Kenneth Brotman and Legal
Phone: (202) 454-1100
Facsimile: (202) 454-1101
E-mail: kbrotman@aconinvestments.com


With copies (which shall not constitute notice) to:
idX Corporation
One Rider Trail Plaza Drive, Suite 400
Earth City, MO 63045
Attention: Matthew Posey, General Counsel
Phone: (314) 801-6330
Facsimile: (314) 739-4129
E-mail: Matt.Posey@idxcorporation.com


and


Hogan Lovells US LLP
Park Place II, Ninth Floor
7930 Jones Branch Drive
McLean, VA 22102
Attention: Robert Welp
Phone: (703) 610-6119
Facsimile: (703) 610-6200
E-mail: robert.welp@hoganlovells.com
If to Purchaser or, following Closing, the Company, to:
c/o Universal Forest Products, Inc.
2801 East Beltline, N.E.
Grand Rapids, Michigan 49525
Attention: David A. Tutas
Phone: (616) 364-6161
Facsimile: (616) 361-8302
E-mail: dtutas@ufpi.com






- 64 -





--------------------------------------------------------------------------------





With a copy (which shall not constitute notice) to:
Varnum LLP
333 Bridge Street, N.W.
Grand Rapids, Michigan 49504
Attention: Michael G. Wooldridge
Phone: (616) 336-6309
Facsimile: (616) 336-7000
E-mail: mgwooldridge@varnumlaw.com


If to Schultz, to:


Terrence L. Schultz
c/o idX Corporation
One Rider Trail Plaza Drive
Earth City, MO 63045
Phone: (314) 739-4120
Facsimile: (314) 739-4129
E-mail: terry.schultz@idxcorporation.com


With a copy (which shall not constitute notice) to:


Greensfelder, Hemker & Gale, P.C.
10 South Broadway, Suite 2000
St. Louis, MO 63102-1774
Attention: Richard Greenberg
Phone: (314) 516-2687
Facsimile: (314) 345-4792
E-mail: reg@greensfelder.com
12.8    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any Law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transaction is not affected in any manner materially adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the Transaction is consummated as
originally contemplated to the greatest extent possible.
12.9    Specific Performance. Each Party acknowledges and hereby agrees that any
breach of this Agreement would give rise to irreparable harm for which monetary
damages would not be an adequate remedy. Accordingly, the Parties acknowledge
and hereby agree that in the event of any breach or threatened breach by the
Company, the Representative or the Equity Sponsors, on the one hand, or
Purchaser or Merger Sub, on the other hand, of any of their respective covenants
or obligations set forth in this Agreement, the Company, the Representative or
the Equity Sponsors,




- 65 -





--------------------------------------------------------------------------------





on the one hand, and Purchaser or Merger Sub, on the other hand, shall be
entitled to an injunction or injunctions to prevent or restrain breaches or
threatened breaches of this Agreement, and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of the other under
this Agreement. The Company, the Representative or the Equity Sponsors, on the
one hand, and Purchaser or Merger Sub, on the other hand, hereby agree not to
raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement, by the Company, the Representative or the Equity Sponsors, on the one
hand, or Purchaser or Merger Sub, on the other hand, and to specifically enforce
the terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of the
Parties under this Agreement.
12.10    No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to give any legal or equitable right,
remedy or claim to any Person other than (a) the Parties and their respective
successors and permitted assigns, (b) the Purchaser Indemnified Parties and the
Equity Holders Indemnified Parties and (c) each D&O Indemnified Person, who
shall have the right to enforce the obligations of Purchaser and the Surviving
Corporation solely with respect to Section 7.7. No Related Party of the Company
or any Equity Holder (and no Related Party of any Related Party), other than the
Company, the Equity Holders and the Representative, shall have any liability
(whether in Law or in equity or in contract or in tort) for any obligations or
liabilities of the Company or the Equity Holders arising under, in connection
with or related to this Agreement or for any claim based on, in respect of, or
by reason of, the Transaction, including any alleged nondisclosure or
misrepresentations made by any such Persons.
12.11    Assignment. No Party may assign or transfer this Agreement or any
right, interest or obligation hereunder, directly or indirectly (by operation of
Law or otherwise), without the prior written approval of the other Parties;
provided, however, that Purchaser may (a) assign (in whole or in part) any or
all of its rights and obligations hereunder to (i) any Affiliate or (ii) the
insurer under the R&W Insurance Policy (provided that no such assignment shall
abrogate the subrogation waiver in the R&W Insurance Policy described in the
penultimate sentence of Section 7.9) and/or (b) collaterally assign (in whole or
in part) any or all of its rights hereunder as security to one or more of
Purchaser’s or its Affiliates’ existing or future lenders, in either case
without obtaining the prior written approval of the other Parties, and any such
assignment shall be valid and effective; provided, however, that no such
assignment shall relieve Purchaser of its obligations hereunder. Any assignment
in violation of this Section 12.11 shall be void. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.
12.12    Cooperation with Legal Proceedings. From and after the Closing, if
requested by the Representative, Purchaser shall cooperate with the
Representative in the investigation, defense or prosecution of any Legal
Proceedings pending or threatened against the Representative, any Equity Holder
or any of their Affiliates with respect to the business of the Company and its
Subsidiaries, whether or not either Party has notified the other of an
indemnification claim with respect to such matter. Without limiting the
generality of the foregoing, but provided that such




- 66 -





--------------------------------------------------------------------------------





requests shall not unreasonably interfere with the business or operations of
Purchaser, Purchaser shall make available its employees to give depositions or
testimony and shall furnish all documentary or other evidence that the
Representative may reasonably request. The Representative shall reimburse
Purchaser for all reasonable out-of-pocket expenses incurred in connection with
the performance of its obligations under this Section 12.12.
12.13    Authorization of Representative.
(a)By virtue of the Merger and the adoption of this Agreement, each of the
Equity Holders irrevocably nominates, constitutes and appoints ABP II SR, L.L.C.
as its agent and true and lawful attorney-in-fact with full power of
substitution, to act in the name, place and stead of the Equity Holders for
purposes of executing any documents and taking any actions that the
Representative may, in its sole discretion, determine to be necessary, desirable
or appropriate in connection with any claim for indemnification, compensation or
reimbursement under Article IX, Section 10.2 or under the Escrow Agreement. ABP
II SR, L.L.C. hereby accepts its appointment as the Representative.
(b)The Representative is authorized and empowered to act as a representative,
for the benefit of the Equity Holders, as the exclusive agent and
attorney-in-fact to act on behalf of the Equity Holders, in connection with and
to facilitate the consummation of the transactions contemplated hereby,
including pursuant to the Escrow Agreement, which shall include the power and
authority: (i) to execute and deliver the Escrow Agreement (with such
modifications or changes therein as to which the Representative, in its sole
discretion, shall have consented) and to agree to such amendments or
modifications thereto as the Representative, in its sole discretion, determines
to be desirable; (ii) to execute and deliver such waivers and consents in
connection with this Agreement and the Escrow Agreement and the consummation of
the transactions contemplated hereby and thereby as the Representative, in its
sole discretion, may deem necessary or desirable; (iii) to collect and receive
all moneys and other proceeds and property payable to the Representative from
the Indemnity Escrow Fund as described herein, and, subject to any applicable
withholding laws, and net of any out-of-pocket expenses incurred by the
Representative, the Representative shall disburse and pay (or cause to be
disbursed and paid) the same to Schultz; (iv) as the Representative, to enforce
and protect the rights and interests of the Equity Holders and to enforce and
protect the rights and interests of the Representative arising out of or under
or in any manner relating to this Agreement, the Escrow Agreement or any of the
Transaction Agreements (including in connection with any and all claims for
indemnification brought under Article IX or Article X, claims related to Taxes,
or claims related to the Closing Date Purchase Price), and to take any and all
actions which the Representative believes are necessary or appropriate under the
Escrow Agreement and/or this Agreement for and on behalf of the Equity Holders,
including asserting or pursuing any claim, action, proceeding or investigation
(a “Claim”) against Purchaser and/or the Company or any of its Subsidiaries
(after the Closing), defending any Third-Party Claims or Claims by the Purchaser
Indemnified Parties, consenting to, compromising or settling any such Claims,
conducting negotiations with Purchaser, the Company or any of its Subsidiaries
(after the Closing) and their respective representatives regarding such Claims,
and, in connection therewith, to (A) assert or institute any Claim;
(B) investigate, defend, contest or litigate any Claim initiated by Purchaser,
the Company or any of its Subsidiaries (after the Closing) or any other Person,
or by any




- 67 -





--------------------------------------------------------------------------------





federal, state or local Governmental Authority against the Representative and/or
any of the Equity Holders and/or the Indemnity Escrow Fund, and receive process
on behalf of any or all Equity Holders in any such Claim and compromise or
settle on such terms as the Representative shall determine to be appropriate,
and give receipts, releases and discharges with respect to, any such Claim;
(C) file any proofs of debt, claims and petitions as the Representative may deem
advisable or necessary; (D) settle or compromise any claims asserted under the
Escrow Agreement; and (E) file and prosecute appeals from any decision, judgment
or award rendered in any such action, proceeding or investigation, it being
understood that the Representative shall not have any obligation to take any
such actions, and shall not have any liability for any failure to take any such
actions; (v) to refrain from enforcing any right of the Equity Holders or any of
them and/or the Representative arising out of or under or in any manner relating
to this Agreement, the Escrow Agreement or any other agreement, instrument or
document in connection with the foregoing; provided, however, that no such
failure to act on the part of the Representative, except as otherwise provided
in this Agreement or in the Escrow Agreement, shall be deemed a waiver of any
such right or interest by the Representative or by the Equity Holders unless
such waiver is in writing signed by the waiving party or by the Representative;
and (vi) to make, execute, acknowledge and deliver all such other agreements,
guarantees, orders, receipts, endorsements, notices, requests, instructions,
certificates, letters and other writings, and, in general, to do any and all
things and to take any and all action that the Representative, in its sole and
absolute discretion, may consider necessary or proper or convenient in
connection with or to carry out the transactions contemplated by this Agreement,
the Escrow Agreement, and all other agreements, documents or instruments
referred to herein or therein or executed in connection herewith and therewith.
(c)The Representative shall not be entitled to any fee, commission or other
compensation for the performance of its services hereunder, but shall be
entitled to the payment of all its out-of-pocket expenses incurred as the
Representative. In connection with the foregoing, at the Closing, an aggregate
amount of Seven Hundred Fifty Thousand Dollars ($750,000) (the “Representative
Expense Fund”) shall be transferred by or on behalf of the Company to the
Representative, to be used by the Representative to pay expenses incurred by the
Representative in its capacity as the Representative; provided, however, that if
the Transaction is not consummated, the Company shall reimburse the
Representative for all costs and expenses reasonably incurred by the
Representative in connection with the Transaction. Once the Representative
determines, in its sole discretion, that the Representative will not incur any
additional expenses in its capacity as the Representative, then the
Representative will distribute (or cause to be distributed) the remaining unused
Representative Expense Fund, if any, to the Equity Holders. In the event that
the aggregate Purchase Price is not adequate to pay the aggregate Preferred
Redemption Amount, then any payments out of the unused Representative Expense
Fund shall be made to the Preferred Stockholders pro rata in proportion to the
full amounts to which they would otherwise be respectively entitled if the
aggregate Purchase Price was equal to the Preferred Redemption Amount, until
such time as the entire Preferred Redemption Amount has been paid. After the
payment of the entire Preferred Redemption Amount, any payments out of the
unused Representative Expense Fund shall be paid to the Equity Holders pro rata
based on the number of Fully Diluted Shares. If, however, the Representative
incurs expenses, in its capacity as the Representative, in an amount exceeding
the Representative Expense Fund, then any funds released to the Representative,
in its capacity as the Representative, from the Indemnity Escrow Fund pursuant
to Section 2.6, shall be used to




- 68 -





--------------------------------------------------------------------------------





reimburse the Representative for the difference between the total expenses
incurred by the Representative and the Representative Expense Fund. In
connection with this Agreement, the Escrow Agreement and any instrument,
agreement or document relating hereto or thereto, and in exercising or failing
to exercise all or any of the powers conferred upon the Representative hereunder
(i) the Representative shall incur no responsibility whatsoever to any of the
Equity Holders by reason of any error in judgment or other act or omission
performed or omitted hereunder or in connection with the Escrow Agreement or any
such other agreement, instrument or document, excepting only responsibility for
any act or failure to act which represents willful misconduct, (ii) the
Representative shall not be liable to Equity Holders for any apportionment or
distribution of payments made by the Representative in good faith, and if any
such apportionment or distribution is subsequently determined to have been made
in error, the sole recourse of any Equity Holder to whom payment was due, but
not made or not made in full, shall be to recover from the other Equity Holders
any payment in excess of the amount to which such Equity Holder is determined to
have been entitled, and (iii) the Representative shall be entitled to rely on
the advice of counsel, public accountants or other independent experts
experienced in the matter at issue, and any error in judgment or other act or
omission of the Representative pursuant to such advice shall in no event subject
the Representative to liability to any of the Equity Holders. Each Equity Holder
shall indemnify the Representative against all Losses (including any and all
expenses reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened or any claims whatsoever), arising out
of or in connection with any claim, investigation, challenge, action or
proceeding or in connection with any appeal thereof, relating to the acts or
omissions of the Representative hereunder, or under the Escrow Agreement or
otherwise. In the event that the aggregate Purchase Price is not adequate to pay
the aggregate Preferred Redemption Amount, then any payments of indemnification
obligations under this Section 12.13(c) shall be made by the Preferred
Stockholders pro rata based on their allocable share of the Merger Consideration
paid as of such date. After the payment of the entire Preferred Redemption
Amount, any payments of indemnification obligations under this Section 12.13(c)
shall be made by the Equity Holders pro rata based on the number of Fully
Diluted Shares; provided, however, that in no event shall an Equity Holder be
required to make a payment under this Section 12.13(c) in an amount greater than
the amount of consideration received by such Equity Holder under Section 2.2.
The foregoing indemnification shall not apply in the event of any action or
proceeding which finally adjudicates the liability of the Representative
hereunder for its willful misconduct. In the event of any indemnification
hereunder, upon written notice from the Representative to the Equity Holders as
to the existence of a deficiency toward the payment of any such indemnification
amount, each Equity Holder shall promptly deliver to the Representative full
payment of his, her or its ratable share of the amount of such deficiency
calculated as set forth in this Section 12.13(c).
(d)All of the indemnities, immunities and powers granted to the Representative
under this Section 12.13 shall survive the Closing Date and/or any termination
of this Agreement and/or the Escrow Agreement. Purchaser and the Company shall
have the right to rely upon all actions taken or omitted to be taken by the
Representative pursuant to this Agreement and the Escrow Agreement, all of which
actions or omissions shall be legally binding upon the Equity Holders. The grant
of authority provided for herein (i) is coupled with an interest and shall be
irrevocable and survives the death, incompetency, bankruptcy or liquidation of
any of the Equity Holders and (ii) shall survive the Closing. Any amounts
received by the Representative on account of any one




- 69 -





--------------------------------------------------------------------------------





or more Equity Holders, whether pursuant to Section 2.4, Section 2.5, the Escrow
Agreement or otherwise, shall be distributed to such Equity Holders, net of any
reserve the Representative may deem necessary in its reasonable discretion. In
the event that the aggregate Purchase Price is not adequate to pay the aggregate
Preferred Redemption Amount, then any payments of any amounts received by the
Representative on account of all Equity Holders shall be made to the Preferred
Stockholders pro rata in proportion to the full amounts to which they would
otherwise be respectively entitled if the aggregate Purchase Price was equal to
the Preferred Redemption Amount, until such time as the entire Preferred
Redemption Amount has been paid.  After the payment of the entire Preferred
Redemption Amount, any payments of any amounts received by the Representative on
account of all Equity Holders shall be paid to the Equity Holders pro rata based
on the number of Fully Diluted Shares.
(e)The parties hereto acknowledge and agree that the Representative in its
capacity as such shall have no liability to, and shall not be liable for any
Losses of, any Party hereto or to any Purchaser Indemnified Party in connection
with any obligations of the Representative under this Agreement or the Escrow
Agreement or otherwise in respect of this Agreement or the transactions
contemplated hereby.
(f)The Representative shall have the right to resign, and the Equity Holders
shall choose the successor representative by affirmative vote of the Equity
Holders that hold as of the Closing Date a majority of the voting power of the
Company based on their Pro Rata Percentage. Following such resignation, any
reference to the Representative herein shall be deemed to include such successor
representative. Similarly, the Representative shall have the right to assign all
or part of its rights and obligations hereunder to any one or more Persons,
subject to the affirmative vote of the Equity Holders that hold as of the
Closing Date a majority of the voting power of the Company based on their Pro
Rata Percentage.
12.14    Attorney Conflict Waiver. Each of the Parties to this Agreement hereby
agrees, on its own behalf and on behalf of its directors, members, shareholders,
partners, officers, employees and Affiliates, that (a) Hogan Lovells may serve
as counsel to each and any Equity Holder and its Affiliates (individually and
collectively, the “Equity Holder Group”), on the one hand, and the Company and
its Subsidiaries, on the other hand, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the consummation of
the Transaction hereby, and that, following consummation of the Transaction
hereby, Hogan Lovells (or any successor) may serve as counsel to the Equity
Holder Group or any director, member, shareholder, partner, officer, employee or
Affiliate of the Equity Holder Group, in connection with any litigation, claim
or obligation arising out of or relating to this Agreement or the Transaction
notwithstanding such representation and (b) Purchaser shall not, and shall cause
each of the Surviving Corporation and its Subsidiaries not to, seek or have
Hogan Lovells (or any successor) disqualified from any such representation. Each
of the Parties hereto hereby consents thereto and waives any conflict of
interest arising therefrom, and each of such Parties shall cause any of its
Affiliates to consent to waive any conflict of interest arising from such
representation. Each of the Parties acknowledges that such consent and waiver is
voluntary, that it has been carefully considered, and that the Parties have
consulted with counsel or have been advised they should do so in connection
herewith. The covenants, consent and waiver contained in this Section 12.14 are
intended to be for the benefit of,




- 70 -





--------------------------------------------------------------------------------





and shall be enforceable by, the Equity Holder Group’s counsel and its legal
representatives and shall not be deemed exclusive of any other rights to which
the Equity Holder Group’s counsel is entitled whether pursuant to Law, Contract
or otherwise. “Hogan Lovells” refers to the international legal practice that
comprises Hogan Lovells International LLP, Hogan Lovells US LLP and their
affiliated businesses.
12.15    Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or other electronic transmission (including
e-mail), each of which shall be deemed to be an original copy of this Agreement
and all of which, when taken together, shall be deemed to constitute one and the
same agreement. Such delivery of counterparts shall be conclusive evidence of
the intent to be bound hereby and to the extent applicable, the foregoing
constitutes the election of the parties hereto to invoke any Law authorizing
electronic signatures.
ARTICLE XIII    

DEFINITIONS AND INTERPRETATIONS
13.1    Certain Definitions.
(a)For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 13.1:
“Accounting Rules” means, collectively, the rules, principles and sample
calculation of Working Capital set forth on Exhibit B; provided, however, that
notwithstanding any provisions or concepts of GAAP, no subsequent events taking
place after the Closing Date shall be taken into account.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person, and the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended.
“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System.
“Change in Control Bonus Payments” means the bonus payments payable by the
Company or its Subsidiaries, contingent upon the Closing and the consummation of
the Transaction,




- 71 -





--------------------------------------------------------------------------------





to certain employees of the Company and/or its Subsidiaries, in an aggregate sum
of Two Million Six Hundred Twenty-Five Thousand Dollars ($2,625,000).
“Closing Cash” means the sum of the fair market value (expressed in United
States dollars) of (i) all cash and (ii) all cash equivalents (including
certificates of deposits and marketable securities) of the Company and its
Subsidiaries determined in accordance with GAAP as of the close of business on
the Closing Date. Cash and cash equivalents shall (x) be reduced by issued but
uncleared checks and drafts of the Company and its Subsidiaries, and (y) be
increased by checks and drafts deposited for the account of the Company and its
Subsidiaries but not yet cleared, in each case as of the close of business on
the Closing Date; provided, however, that Closing Cash shall not include any
amounts taken into account in the calculation of Working Capital.
“Closing Date Indebtedness” means all Indebtedness of the Company or any of its
Subsidiaries as of the Closing Date.
“Closing Date Indebtedness to be Repaid” means all Closing Date Indebtedness of
any type identified in items (i) and (ii) of the definition of the term
Indebtedness.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the Voting Common Stock and Non-Voting Common Stock.
“Common Stockholder” means a holder of Common Stock outstanding immediately
prior to the Effective Time.
“Company Intellectual Property” means all Intellectual Property that is owned by
the Company or any of its Subsidiaries.
“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, to which the
Company or any of its Subsidiaries is a party and under which the Company or any
of its Subsidiaries grants or acquires any right or license with respect to
Intellectual Property.
“Company IP Registrations” means any registration, application or other filing
with respect to Company Intellectual Property by, to or with any Governmental
Authority or authorized private registrar in any jurisdiction, including
registered trademarks, domain names and copyrights, issued and reissued patents
and pending applications for any of the foregoing.
“Company Material Adverse Effect” means any event, occurrence, fact, condition
or change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company and its
Subsidiaries, taken as a whole, or (b) the ability of the Company to consummate
the Transaction on a timely basis or perform its material obligations under this
Agreement; provided, however, that “Company Material Adverse Effect” shall not
include any




- 72 -





--------------------------------------------------------------------------------





event, occurrence, fact, condition or change arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Company and its Subsidiaries operate;
(iii) any changes in financial or securities markets in general; (iv) acts of
war (whether or not declared), armed hostilities or terrorism, or the escalation
or worsening thereof; (v) any action required or permitted by this Agreement,
except pursuant to Section 4.3 and Section 7.2; (vi) any changes in applicable
Laws or accounting rules, including GAAP; (vii) the public announcement,
pendency or completion of the Transaction or (vii) the enactment, promulgation,
application or threatened or actual judicial or administrative investigation or
Legal Proceeding under, or enforcement of, any antitrust, merger control,
competition or fair trade Law with respect to the consummation of the
Transaction which adversely affects the Company’s ability to execute, deliver,
or perform its obligations under this Agreement or to consummate the
Transaction; provided, further, however, that any event, occurrence, fact,
condition or change referred to in clauses (i) through (iv) immediately above
shall be taken into account in determining whether a Company Material Adverse
Effect has occurred or could reasonably be expected to occur to the extent that
such event, occurrence, fact, condition or change has a disproportionate effect
on the Company and its Subsidiaries compared to other participants in the
industries in which the Company and its Subsidiaries conduct the business of the
Company and its Subsidiaries.
“Company Stock” means the Common Stock and the Preferred Stock.
“Company Transaction Expenses” means, without duplication and only to the extent
not paid prior to Closing, (i) the collective amount of all out-of-pocket costs
and expenses incurred by the Company or any of its Subsidiaries in connection
with the sale of the Company or any of its Subsidiaries payable by the Company
or any of its Subsidiaries to outside legal counsel, accountants, advisors,
brokers and other third parties (including Hogan Lovells and any Person set
forth, or required to be set forth, on Section 4.20 of the Company Disclosure
Schedule), (ii) any severance, retention, change in control or similar payments
of the Company or any of its Subsidiaries that become payable upon or solely as
a result of the consummation of the Transaction (and the employer portion of any
employment, payroll, or similar Taxes attributable to such amounts payable),
including the Change in Control Bonus Payments, (iii) the cost of the premium
together with all application, underwriting or similar fees or expenses in
connection with the “tail” insurance policies described in Section 7.6(c),
(iv) the Company R&W Premium Amount, (v) one-half (½) of the fees payable as of
the Closing to the Exchange Agent and/or to the Escrow Agent, and (vi) the
amount of the Representative Expense Fund; provided, however, that Company
Transaction Expenses shall not include (i) any amounts taken into account in the
calculation of the Closing Date Indebtedness and (ii) any severance, retention
or similar payments, the payment of which is triggered by any post-Closing
termination of employment or service by Purchaser or any Affiliates thereof
(including the Company) of any Person’s employment or other service relationship
(and the employer portion of any employment, payroll, or similar Taxes
attributable to such amounts payable).
“Contaminant” means any pollutant, hazardous substance, radioactive substance,
toxic substance, hazardous waste, medical waste, radioactive waste, petroleum or
petroleum-derived substance or waste, asbestos, polychlorinated biphenyls, or
any hazardous or toxic constituent thereof and includes, without limitation, any
substance defined in or regulated under any Environmental Law because of its
hazardous or toxic properties.




- 73 -





--------------------------------------------------------------------------------





“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
“Contacted Customers” means the customers identified on Schedule C.
“Contract” means any contract, lease, purchase order, release, work order, deed,
mortgage, license, instrument, note, commitment, promise, undertaking,
indenture, joint venture and any other legally binding agreement, commitment or
arrangement, whether written or oral.
“Data Room” means the electronic documentation site, established by Intralinks
on behalf of the Company.
“Designated Representative” means a representative of Purchaser listed on
Section 13.1(a) of the Purchaser Disclosure Schedule or a substitute therefor
designated by Purchaser and reasonably acceptable to the Representative.
“EBSA” means the means the United States Employee Benefits Security
Administration and, to the extent relevant, the United States Department of
Labor.
“Environmental Laws” means, as enacted and in effect on or prior to the Closing
Date, any applicable Laws concerning pollution or protection of the air, water,
ground or the environment, or the release, treatment, storage, transportation,
remediation, exposure to, or disposal of Contaminants.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
any (a) liability under any Environmental Laws, or (b) damages arising from, or
costs incurred by, such governmental authority in response to a Release or
threatened Release of a Contaminant into the environment.
“Equitable Principles” means (i) bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally,
and (ii) general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity).
“Equity Holders” means the Common Stockholders and Preferred Stockholders.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Agent” means TMI Trust Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Facilities” means shall mean all buildings and improvements on the Real
Property.
“Fully Diluted Preferred Shares” means an amount equal to the total number of
shares of Preferred Stock outstanding immediately prior to the Effective Time.




- 74 -





--------------------------------------------------------------------------------





“Fully Diluted Shares” means an amount equal to the sum of (i) the total number
of shares of Common Stock outstanding immediately prior to the Effective Time;
plus (ii) the total number of shares of Preferred Stock outstanding immediately
prior to the Effective Time.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time and consistently applied.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator (public or private), court or tribunal
of competent jurisdiction.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Indebtedness” of any Person means, without duplication, (i) indebtedness for
borrowed money, (ii) long or short-term obligations evidenced by notes,
debentures, bonds or other similar instruments, (iii) obligations for the
deferred purchase price of property or services, conditional sale obligations
and obligations under any title retention agreement, (iv) obligations under any
interest rate, currency swap or other hedging agreement or arrangement, (v)
capital lease obligations, (vi) the accrued but unpaid income Taxes payable (for
the avoidance of doubt, net of any loss for Tax purposes in accordance with
Section 10.1(b)(ii) and net of any income Taxes receivable), (vii) deferred
compensation obligations and accrued bonus obligations for the pro rata portion
of the 2016 calendar year represented by the Pre-Closing Period, as determined
in accordance with the Benefit Plans in effect as of the Execution Date,
(viii) reimbursement obligations under any letter of credit, banker’s acceptance
or similar credit transactions, (ix) obligations of the type referred to in
clauses (i) through (x) of other Persons for the payment of which such Person or
its Subsidiaries is responsible or liable, directly or indirectly, as obligor,
guarantor or surety, and (xi) any unpaid interest, prepayment penalties,
premiums, costs and fees that would arise or become due as a result of the
prepayment of any of the obligations referred to in the foregoing clauses (i)
through (ix); provided, however, that except for obligations of the type
referred to in clauses (vi) and (vii), Indebtedness of the Company and its
Subsidiaries shall not include any amounts taken into account in the calculation
of Working Capital as of the Closing Date.
“Indemnification Claim” means any claim in respect of which payment may be
sought under Article IX or Article X.
“Indemnity Escrow Amount” means One Million Six Hundred Twenty-Five Thousand
Dollars ($1,625,000).
“Intellectual Property” means all intellectual property rights, pursuant to the
Laws of any jurisdiction throughout the world, whether registered or
unregistered, including any and all (i) trademarks, service marks, trade names,
brand names, logos, trade dress, design rights and other similar designations of
source, sponsorship, association or origin, together with the goodwill




- 75 -





--------------------------------------------------------------------------------





connected with the use of and symbolized by, and all registrations, applications
and renewals for, any of the foregoing, (ii) internet domain names, whether or
not trademarks, web addresses, web pages, websites and related content, and
URLs, (iii) works of authorship, whether or not copyrightable, including
copyrights, moral rights, and all registrations, applications for registration
and renewals of such copyrights, (iv) inventions, trade secrets, business and
technical information and know-how, databases, and other confidential and
proprietary information and all rights therein, (v) patents (including all
reissues, divisionals, provisionals, continuations and continuations-in-part,
re-examinations, renewals, substitutions and extensions thereof), patent
applications, and other patent rights, and (vi) software and firmware, including
data files, source code, object code, application programming interfaces,
architecture, files, records, schematics, computerized databases and related
documentation.
“IRS” means the United States Internal Revenue Service.
“Knowledge” means, with respect to the Company, the actual knowledge (after
reasonable due inquiry) of any Person set forth on Section 13.1(a) of the
Company Disclosure Schedule.
“Law” means any law, statute, ordinance, regulation, resolution, code,
constitution, treaty, common law, Order, other requirement or rule of law of any
Governmental Authority.
“Legal Proceeding” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature (civil, criminal,
administrative, regulatory or otherwise), public or private, whether at law or
in equity, by or before a Governmental Authority or arbiter.
“Lien” means any charge, claim, condition, deed of trust, easement,
encroachment, encumbrance, lien (statutory or other), pledge, mortgage, or
security interest of any kind.
“Losses” means all losses, damages, liabilities, deficiencies, penalties, fines,
costs or expenses of whatever kind, including reasonable attorneys’ fees and
other professionals’ fees and expenses, and the cost of enforcing any right to
indemnification hereunder; provided, however, that “Losses” shall not include
punitive damages or losses, except to the extent actually paid with respect to a
Third Party Claim.
“Merger Consideration” means the amounts into which shares of Company Stock
shall have been converted pursuant to Section 2.3(a).
“Non-Voting Common Stock” means the Company’s Non-Voting Common Stock, par value
$0.001 per share.
“NPL” means the National Priorities List.
“Order” means any order, injunction, judgment, decree, stipulation,
determination, ruling, writ, assessment, arbitration or other award entered by
or with any Governmental Authority.




- 76 -





--------------------------------------------------------------------------------





“Ordinary Course of Business” means the ordinary and usual course of business of
the Company and its Subsidiaries consistent with past practices; provided,
however, that violations of Laws, Orders or Permits and breaches or violations
of Contracts shall be deemed outside the Ordinary Course of Business.
“Organizational Documents” means, with respect to a particular Person (other
than a natural person), the certificate/articles of
formation/incorporation/organization, bylaws, partnership agreement, limited
liability company agreement, stockholders agreement, trust agreement or other
similar organizational document or agreement, as applicable, of such Person (as
any of the same may be amended, restated, supplemented or otherwise modified).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Per Share Common Consideration” means an amount equal to (i)(A) the Estimated
Purchase Price, minus (B) the Preferred Redemption Amount, divided by (ii) the
number of Fully Diluted Shares; provided that, if (i) is less than or equal to
Zero Dollars and Zero Cents ($0.00), then the Per Share Common Consideration
shall be Zero Dollars and Zero Cents ($0.00).
“Per Share Preferred Consideration” means, with respect to each share of
Preferred Stock, an amount equal to the lesser of (x) (i) the Estimated Purchase
Price multiplied by (ii) the Preferred Percentage of such share of Preferred
Stock and (y) (i) Nine Hundred Ninety-Nine Dollars ($999) plus (ii) all accrued
and unpaid dividends to which such share of Preferred Stock is entitled.
“Permits” means any approvals, authorizations, certificates, consents,
franchises, licenses, permits, registrations, variances or similar rights
obtained, or required to be obtained, from a Governmental Authority.
“Permitted Liens” means (i) Liens for easements and rights of way and zoning
ordinances affecting the Real Property which are not, individually or in the
aggregate, material to the business of the Company and its Subsidiaries; (ii)
Liens for Taxes or other governmental charges not yet due or payable or being
contested in good faith; (iii) mechanics’, carriers’, workers’, repairers’ and
similar Liens that are not yet due and payable or are being contested in good
faith; (iv) title of a lessor under a capital or operating lease; and (v) with
respect to any Leased Real Property, any Liens to the extent such matters affect
the fee estate of the owner of such Leased Real Property.
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.
“Post-Closing Period” means any taxable period beginning after the Closing Date
and any portion of a Straddle Period beginning on the day after the Closing
Date.
“Pre-Closing Period” means any taxable period ending on or before the Closing
Date and the portion of a Straddle Period beginning before the Closing Date and
ending on the Closing Date.




- 77 -





--------------------------------------------------------------------------------





“Preferred Percentage” means, with respect to each share of Preferred Stock, the
percentage obtained by dividing (x) (i) Nine Hundred Ninety-Nine Dollars ($999)
plus (ii) all accrued and unpaid dividends to which such share of Preferred
Stock is entitled, by (y) the Preferred Redemption Amount.
“Preferred Redemption Amount” means (x) the product of (i) Nine Hundred
Ninety-Nine Dollars ($999) multiplied by (ii) the number of Fully Diluted
Preferred Shares plus (y) the aggregate amount of the accrued and unpaid
dividends to which all shares of Preferred Stock are entitled.
“Preferred Stock” means the Company’s Series A-1 Preferred Stock, $0.001 par
value.
“Preferred Stockholder” means a holder of Preferred Stock outstanding
immediately prior to the Effective Time.
“Pro Rata Percentage” means, for each Equity Holder, a percentage calculated
(x) at all times prior to the time at which the aggregate Preferred Redemption
Amount has been paid, by dividing (A) the total number of shares of Preferred
Stock held by such Equity Holder immediately prior to the Effective Time by (B)
the Fully Diluted Preferred Shares and (y) at all times from and after the time
at which the aggregate Preferred Redemption Amount has been paid, by dividing
(A)(i) the total number of shares of Common Stock held by such Equity Holder
immediately prior to the Effective Time plus (ii) the total number of shares of
Preferred Stock held by such Equity Holder immediately prior to the Effective
Time by (B) the Fully Diluted Shares.
“Purchaser Material Adverse Effect” means any event, occurrence, fact, condition
or change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to the ability of the Purchaser and/or Merger
Sub to consummate the Transaction on a timely basis or perform its or their
obligations under this Agreement; provided, however, that “Purchaser Material
Adverse Effect” shall not include any event, occurrence, fact, condition or
change arising out of or attributable to the enactment, promulgation,
application or threatened or actual judicial or administrative investigation or
Legal Proceeding under, or enforcement of, any antitrust, merger control,
competition or fair trade Law with respect to the consummation of the
Transaction which adversely affects Purchaser’s ability to execute, deliver, or
perform its obligations under this Agreement or to consummate the Transaction.
“R&W Insurance Policy Coverage Amount” means the maximum coverage amount
(expressed in dollars) under the R&W Insurance Policy, as may be decreased, from
time to time, by the amount of any claims actually paid by the insurer under the
R&W Insurance Policy.
“Real Property” means, collectively, the Owned Real Property and the Leased Real
Property.
“Release” means the release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migrating into the indoor
or outdoor environment of any Contaminant through, in, into or from the air,
soil, surface water, groundwater or any property.




- 78 -





--------------------------------------------------------------------------------





“Remedial Action” means actions required under Environmental Law to (i) clean
up, remove, treat or in any other way address Contaminants in the indoor or
outdoor environment, (ii) prevent the Release or threat of Release or minimize
the further Release or threat of Release of Contaminants, or (iii) investigate
and determine if a remedial response is needed, design such a response and
perform post-response investigation, monitoring, operation, maintenance and
care.
“Schedules” means the Company Disclosure Schedule and/or the Purchaser
Disclosure Schedule, as the case may be.
“Stockholder” means a holder of Company Stock outstanding immediately prior to
the Effective Time.
“Subsidiary” means any Person of which a majority of the outstanding share
capital, voting securities or other equity interests is owned, directly or
indirectly, by another Person.
“Tax” or “Taxes” means any federal, state, local, foreign and other income,
gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, equity, social security, disability,
estimated, excise, severance, environmental, stamp, occupation, premium,
property (real or personal), real property gains, windfall profits, value added,
customs, duties, alternative, add-on minimum or other taxes, fees, assessments
or charges of any kind whatsoever, together with any interest, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties.
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or any schedule or attachment thereto, and
including any amendment thereof, relating to Taxes.
“Taxing Authority” means the IRS or any governmental agency, board, bureau,
body, department or authority having or purporting to exercise jurisdiction with
respect to any Tax.
“Transaction” means the transactions contemplated by this Agreement and the
other Transaction Agreements, including the Merger.
“Transaction Agreements” means this Agreement, the Confidentiality Agreement,
the Escrow Agreement, the Letters of Transmittal and each other agreement,
document, instrument or certificate contemplated by this Agreement to which the
Company, Purchaser, the Representative or an Equity Holder (including Equity
Sponsor) is a party or to be executed by the Company, Purchaser, the
Representative or an Equity Holder (including Equity Sponsor) in connection with
the consummation of the Transaction.
“Voting Common Stock” means the Company’s Voting Common Stock, par value $0.001
per share.
“WARN Act” means the Workers Adjustment and Retraining Notification Act of 1988,
as amended, or any similar Law.




- 79 -





--------------------------------------------------------------------------------





“Working Capital” means, with respect to the Company and its Subsidiaries, on a
consolidated basis,  (i) those current assets of the Company and its
Subsidiaries, as of the close of business on the Closing Date, that are included
in the line item categories of current assets specifically identified on Exhibit
B, reduced by (ii) those current liabilities of the Company and its
Subsidiaries, as of the close of business on the Closing Date, that are included
in the line item categories of current liabilities specifically identified on
Exhibit B, in each case, without duplication, and as determined in a manner
strictly consistent with the Accounting Rules. Notwithstanding anything to the
contrary contained herein, in no event shall “Working Capital” include any
amounts with respect to (A) except for obligations of the type referred to in
clause (vi) of Indebtedness, any income Taxes or deferred Tax assets and
liabilities, (B) any fees, expenses or liabilities related to any financing by
Purchaser and its Affiliates of the Transaction, (C) any intercompany accounts
and transactions between the Company, on the one hand, and any of its
Subsidiaries on the other hand, or between any Subsidiaries of the Company, (D)
any Company Transaction Expense, Closing Date Indebtedness (except for
obligations of the type referred to in clauses (vi) and (vii) of Indebtedness)
or Closing Cash, (E) any liabilities of the Company or its Subsidiaries, on the
one hand, and the Equity Holders or any of their respective Affiliates, on the
other hand, which are being discharged, terminated or cancelled pursuant to
Section 2.3, (F) accrued straight line leasing liabilities or (G) any deposit
held by a lessor under a Real Property Lease.
“Working Capital Target” means One Hundred Five Million Five Hundred Thousand
Dollars ($105,500,000).
(b)Terms Defined Elsewhere in this Agreement.
    

ABP II    Preamble
Accounting Referee    Section 2.5(d)(ii)
Acquisition Proposal    Section 6.6(a)
Agreement    Preamble
Amendment to Certificate of Incorporation    Section 4.3(a)
Balance Sheet    Section 4.5(a)
Balance Sheet Date    Section 4.5(a)
Basket    Section 9.2(c)(i)
Benefit Plans    Section 4.16(a)
Board Recommendation    Section 6.2(c)
Certificate of Merger    Section 1.1
Certificates    Section 2.4(b)
Claim    Section 12.13(b)
Claim Notice    Section 9.3(a)
Closing    Section 3.1
Closing Date    Section 3.1
Closing Date Purchase Price    Section 2.5(c)
Closing Payment    Section 2.2
Closing Statement    Section 2.5(a)




- 80 -





--------------------------------------------------------------------------------





Company    Preamble
Company Disclosure Schedule    Article IV
Company Financial Statements    Section 4.5(a)
Company R&W Premium Amount    Section 7.9
Company Transaction Expense    Section 7.9
Confidentiality Agreement    Section 7.3
Consenting Stockholders    Section 6.2(a)
Customer DD Period    Section 7.8(a)
Customer Surveys    Section 7.8(a)
D&O Expenses    Section 7.6(a)
D&O Indemnifiable Claim    Section 7.6(a)
D&O Indemnified Person    Section 7.6(a)
Delaware Courts    Section 12.3
DGCL    Recitals
Dispute Notice    Section 2.5(d)(i)
Dispute Period    Section 9.3(b)
Dissenting Shares    Section 6.2(d)
Effective Time    Section 1.1
Environmental Inspections    Section 7.1(d)(i)
Environmental Permits    Section 4.12(a)(ii)
Equity Holder Group    Section 12.14
Equity Holders Indemnified Parties    Section 9.2(b)
Equity Sponsor    Preamble
Equity Sponsors    Preamble
Escrow Agreement    Section 3.2(f)
Estimated Closing Cash    Section 2.5(a)
Estimated Closing Date Working Capital    Section 2.5(a)
Estimated Purchase Price    Section 2.5(a)
Exchange Agent    Section 2.4(a)
Exchange Agreement    Section 2.4(a)
Execution Date    Recitals
Expiration Date    Section 9.1
Final Closing Date Purchase Price    Section 2.5(e)
Fundamental Representations    Section 9.1
Governmental Approval    Section 4.3(b)
Hogan Lovells    Section 12.14
Indemnified Parties    Section 9.2(b)
Indemnifying Party    Section 9.3(a)
Indemnity Escrow Fund    Section 2.6(e)
Information Statement    Section 6.2(a)
Insurance Policies    Section 4.19
Leased Real Property    Section 4.11(c)
Letter of Transmittal    Section 2.4(b)
Lost Stock Affidavit    Section 2.4(b)
Material Contracts    Section 4.13(a)




- 81 -





--------------------------------------------------------------------------------





Material Customers    Section 4.14(a)
Material Suppliers    Section 4.14(b)
Merger    Recitals
Merger Sub    Preamble
Multiemployer Plan    Section 4.16(c)
Offshore    Preamble
Original Agreement    Recitals
Outside Date    Section 11.1(b)
Owned Real Property    Section 4.11(a)
Parties    Preamble
Party    Preamble
Pay-Off Letters    Section 7.5
PCBs    Section 4.12(a)(xi)
Pre-Closing Statement    Section 2.5(a)
Purchase Price    Section 2.1
Purchaser    Preamble
Purchaser Disclosure Schedule    Article V
Purchaser Indemnified Parties    Section 9.2(a)
R&W Insurance Policy    Section 7.9
Real Property Lease    Section 4.11(c)
Related Party    Section 4.18
Representative    Preamble
Representative Expense Fund    Section 12.13(c)
Schultz    Preamble
Settlement    Section 9.3(a)
Stockholder Approval    Section 4.2(b)
Straddle Period    Section 10.1(c)
Surveys    Section 7.1(d)(ii)
Surviving Corporation    Section 1.2
Tax Claim    Section 10.1(d)
Third-Party Claim    Section 9.3(a)
Transfer Taxes    Section 12.1(b)
Written Consent    Section 6.2(a)





13.2    Certain Interpretive Matters. Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:
(a)Time of the Essence; Calculation of Time Periods. Time is of the essence for
each and every provision of this Agreement. When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.




- 82 -





--------------------------------------------------------------------------------





(b)Dollars. Any reference in this Agreement to “$” or dollars shall mean U.S.
dollars.
(c)Exhibits/Schedules/Construction. The Exhibits and Schedules to this Agreement
are an integral part of this Agreement and are hereby incorporated herein and
made a part hereof as if set forth herein. Any capitalized terms used in any
Schedule or Exhibit but not otherwise defined therein shall be defined as set
forth in this Agreement.
(d)Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.
(e)Headings. The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement. All references in this Agreement to any “Article”, “Section” or other
subdivision are to the corresponding Article, Section or other subdivision of
this Agreement unless otherwise specified.
(f)Herein. The words such as “herein”, “hereinafter”, “hereof”, “hereunder” and
“hereto” refer to this Agreement as a whole and not merely to a subdivision in
which such words appear unless the context otherwise requires.
(g)Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.
(h)Made Available. An item shall be considered “made available” to a Party
hereto, to the extent such phrase appears in this Agreement, only if such item
posted by the Company or its representatives in the Data Room as of 9:00 a.m.,
Eastern Time, at least two (2) Business Days prior to the Execution Date.
(i)Joint Negotiation and Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.




[Remainder of Page Intentionally Left Blank]








- 83 -





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.


 
PURCHASER:
UNIVERSAL FOREST PRODUCTS, INC.


By: /s/ Michael R. Cole     
   Name: Michael R. Cole 
   Title: Treasurer
 
MERGER SUB:
UFP APPLE MERGER SUB, INC.
By: /s/ Michael R. Cole    
 
   Name: Michael R. Cole
   Title: Treasurer





[Signature Page Amended and Restated Agreement and Plan of Merger]





--------------------------------------------------------------------------------







 
THE COMPANY:
IDX HOLDINGS, INC.
By:  /s/ Terrence L. Schultz      Name: Terrence L. Schultz
 
   Title: President
 
EQUITY SPONSORS:
solely for purposes of Sections 2.5(d)(ii), 2.5(e)(ii), 6.6, 7.4, 10.2 and
12.9 and Article IX
ACON-BASTION PARTNERS II, L.P.
By: Acon-Bastion GenPar, L.L.C.
Its: General Partner
By:  /s/ Ken Brotman    
   Name: Ken Brotman 
   Title: Founding Member
ACON-BASTION PARTNERS II (OFFSHORE), L.P.
By: Acon-Bastion GenPar, L.L.C.
Its: General Partner
By:  /s/ Ken Brotman    
   Name: Ken Brotman 
   Title: Founding Member




REPRESENTATIVE:
ABP II SR, L.L.C.
By:  /s/ Ken Brotman    
   Name: Ken Brotman 
   Title: Managing Director









[Signature Page Amended and Restated Agreement and Plan of Merger]





--------------------------------------------------------------------------------







SCHULTZ:
solely for purposes of Sections 2.5(d)(ii), 2.5(e)(ii), 2.6, 6.6, 7.4, 10.2 and
12.9 and Article IX


/s/ Terrence L. Schultz            
Terrence L. Schultz









[Signature Page Amended and Restated Agreement and Plan of Merger]





--------------------------------------------------------------------------------








List of all Exhibits and Schedules to
Amended and Restated Agreement and Plan of Merger




Exhibit A     Form of Letter of Transmittal
Exhibit B    Sample Pre-Closing Statement and Working Capital with Agreed
Principles
Exhibit C    Form of Escrow Agreement
Exhibit D    Amendment to Certificate of Incorporation


Schedule A    Company Disclosure Schedule
Schedule B    Purchaser Disclosure Schedule
Schedule C    Contacted Customers
Schedule D    No Indemnification Matters




 